November 1983
Commission Decisions
ll-09-83
ll-09-83

Todilto Exploration & Development Co.
Callanan Industries, Inc.

CENT 79-91-RM
YORK 79-99-M

Pg. 1894
Pg. 1900

PENN 83-25
KENT 82-103-D
VA 83-40
WEVA 83-170
WEVA 83-202
KENT 82-66
WEVA 83-74
WEST 82-35-M
CENT 81-264-R
WEVA 83-138
VA 82-41
CENT 83-12
WEVA 83-136-R
LAKE 83-9-D
KENT 82-199-D
KENT 83-126-D
SE 83-52-D
WEST 80-142
WEVA 83-202

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

Administrative Law Judge Decisions
ll-03-83
ll-04-83
ll-04-83
ll-04-83
ll-07-83
ll-09-83
ll-09-83
ll-14-83
ll-15-83
ll-15-83
ll-17-83
ll-22-83
ll-23-83
ll-25-83
ll-25-83
ll-30-83
ll-30-83
ll-30-83
ll-30-83

Glen Irvan Corporation
UMWA/James Rowe, et al.v. Peabody Coal Co.
CC & P.Coal Company
Westmoreland Coal Company
Westmoreland Coal Company
Bartley & Bartley Coal Company
Peerless Eagle Coal Company
Cyprus Industrial Minerals Corp.
Kaiser Steel Corporation
Thompson Coal & Construction, Inc.
Bridgett Coal Company
Turner Brothers, Inc.
Monterey Coal Company
MSHA/F.Cronin & M.Nixon v. Peabody Coal
MSHA/T. Maynard v. Diamond P. Coal Co.
Michael Young v. Terry Glen Coal Co.
Billy R. Harness v. Royal Jellico Coal Co.
Co-Op Mining Company
Westmoreland Coal Company

1924
1931
1938
1940
1941
1944
1946
1947
1951
1961
1964
1966
1969
1973
1988
1990
2003
2004
2022

Commission Decisions

NOVEMBER
The following cases were Directed for Review during the month of November:
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 83-39 (Judge Broderick, October 4, 1983)
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 82-299 (Judge Broderick, October 6, 1983)
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 82-322 (Judge Broderick, October 11, 1983)
Review was Denied in the following cases during the month of November:
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 83-43 (Judge Broderick, September 22, 1983)
Secretary of Labor on behalf of Shelby Eperson v. Jolene, Inc., Docket No.
KENT 83-38-D (Judge Melick, September 30, 1983)
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 83-3 (Judge Broderick, October 4, 1983)
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 83-52 (Judge Broderick, October 14, 1983)
Secretary of Labor, MSHA v. United States Steel Mining Co., Docket No.
PENN 83-40 (Judge Broderick, October 19, 1983)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

November 9, 1983
TODILTO EXPLORATION AND
DEVELOPMENT CORPORATION
Docket No. CENT 79-91-RM

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA),

SECRETARY OF LABOR,
MINE SAFETY Ai.'l'D HEAL TH
ADMINISTRATION (MSHA)
Docket No. CENT 79-310-M

v.

TODILTO EXPLORATION AND
DEVELOPMENT CORPORATION
DECISION
This is a consolidated civil penalty and contest of citation proceeding
arising under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801
et seq. (1976 & Supp. V 1981). At issue is an alleged violation of 30 C.F.R.
-r-57.5-50, the noise standard applicable to metal-nonmetallic underground
mines. 1/ The question presented is whether in order to be "feasible" within

J;/

30 C.F.R. § 57.5-50 provides:
(a) No employee shall be permitted an exposure to noise in
excess of that specified in the table below. Noise level
measurements shall be made using a sound level meter meeting
specifications for type 2 meters contained in American
National Standards Institute (ANSI) Standard Sl.4-1971,
"General Purpose Sound Level Meters," approved April 27,
1971, which is hereby incorporated by reference and made
a party hereof, or by a dosimeter with similar accuracy.
This publication may be obtained from the American
National Standards Institute, Inc., 1430 Broadway,
New York, New York 10018, or may be examined in any
Metal and Nonmetallic Hine Safety and Health District
or Subdistrict Office of the Mine Safety and Heal th
Administration.
(Footnote continued)

83-11-3

~.894

the meaning of section 57.5-50(b) of the noise standard, an engineering
control must reduce a miner's exposure to noise to the permissible
levels set forth in subsection (a) of the standard. The administrative
law judge answered that question in the affirmative. ]:_/ We disagree.
For the reasons that follow, we hold that an engineering control may be
"feasible" even though it fails to reduce a miner's exposure to noise to
the permissible levels contained in the standard. Accordingly, we
reverse and remand for a determination as to the question of feasibility
consistent with our decision in Callanan Industries, Inc., 5 FMSHRC
(YORK 79-99-M, decided November 9, 1983).
On January 31, 1979, a Department of Labor Mine Safety and Health
Administration ("MSHA") inspector conducted a noise survey at an underground uranium mine operated by Todilto Exploration and Development
Corporation. Using a dosimeter to collect the noise sample, the inspector
surveyed an operator of a jackleg percussion rock bolt drill for an 8-hour
period. At the time of the noise survey, the jackleg drill was not equipped
with a muffler. The operator of the drill was, however, wearing both foam
earplugs and earmuffs. The results of the noise survey showed that for his
8-hour shift the drill operator was exposed to 114 decibels ("dBA"). The
maximum allowable exposure level for an 8-hour period is 90 dBA. 2/ Therefore,

Fn. };_/ continued
PERHISSIBLE NOISE EXPOSURE
Duration per day,
Sound level dBA,
hours of exposure
slow response
8 ---------------------------------------- 90
6 ---------------------------------------- 92
4 ---------------------------------------- 95
3 ---------------------------------------- 97
2 ---------------------------------------- 100
l~ --------------------------------------- 102
1 ---------------------------------------- 105
~ ---------------------------------------- 110
\ or less -------------------------------- 115
No exposure shall exceed 115 dBA. Impact or impulsive noise
shall not exceed 140 dB, peak sound pressure level.

*(b) When employees'
* exposure exceeds
*
*
*
that listed in the above
table, feasible administrative or engineering controls shall
be utilized. If such controls fail to reduce exoosure to within
permissible levels, personal protection equipment shall be provided and used to reduce sound levels to within the levels of
the table.
(Emphasis added.)
2/
The judge's decision is reported at 3 FMSHRC 1824 (1981).
3!
Because of the logarithmic nature of noise measurement, 114 dBA
is 2,634 percent of 90 dBA. See Callanan Industries, Inc., supra,
slip op. at 3 n.4.

1895

in light of the 114 dBA reading and the fact that Todilto had not implemented feasible administrative or engineering controls to reduce the noise
level, the inspector issued a citation alleging a violation of section
57.5-50(b).
Todilto abated the alleged violation by installing a muffler on
the drill. !!_/ Subsequent noise readings taken by an MSHA inspector
with a sound level meter after the muffler had been installed showed
that excessive noise levels still existed. Those readings established
that the drill operator's average noise exposure level ranged between
110 dBA and 113 dBA. 5/ Thus, even though Todilto attached a muffler
to the drill, .the drill operator was still required to wear personal
protective equipment.
Thereafter, Todilto filed a notice of contest with the Commission
(CENT 79-91-Ri.~) and, in a separate proceeding, the Secretary filed a
proposal for assessment of a penalty (CENT 79-310-M). The two proceedings were consolidated and an evidentiary hearing was held. At
the conclusion of the hearing, the judge issued a bench decision in
which he held that the installation of the muffler was not a feasible
engineering control. !!_/
On July 21, 1981, the judge's final decision was issued. In that
decision, the judge found that the drill operator was exposed to an
excessive noise level. 3 FMSHRC at 1826. The judge stated, however,
that although the Secretary established that installation of the
muffler was an engineering control available to Todilto, "he has also
shown that even with such controls the exposure to noise was not
within permissible levels as required by the regulation." 3 FMSHRC
at 1827. Concluding that the installation of the muffler was, therefore,
not a feasible engineering control, the judge vacated the citation. Id.
Following the issuance of the judge's decision, the Secretary's
petition for discretionary review was granted. Upon consideration of
the question presented, we hold that a control may indeed be "feasible"
within the meaning of 30 C.F.R. § 57.5-50(b) even though it does not
reduce the miner's exposure to noise to permissible levels set forth
in subsection (a) of the standard. Our holding is based upon the

!::_/

The MSHA inspector who issued the citation estimated the cost
of the muffler to range between $50 and $150. In its brief, Todilto
set the muffler's cost at $110.
5/
The 110 dBA to 113 dBA reading reflects the driller's exposure to
noise as the drill was being used to drill a hole. Although the readings
taken with the sound level meter were for a substantially shorter perior
of time than were the readings taken with the dosimeter, we do not have
before us the question as to whether the sound level meter readings were
insufficient to establish the drill operator's continued overexposure to
noise. Therefore, we accept the judge's conclusion that the sound level
meter readings established the fact that the drill operator was overexposed to noise after the muffler was installed. See 3 FMSHRC at 1826.
6/
The Secretary sought to establish a violation of section 57.5-50(b)
by showing that it was feasible to install the muffler. The Secretary
did not attempt to prove that other feasible controls existed.

1896

express wording of the noise standard. Section 57.5-50(b) unambiguously
provides that when excessive noise exposure levels exist, "feasible administrative or engineering controls shall be utilized." It continues, "[i]f
such [feasible] controls fail to reduce exposure to within permissib~
levels, personal protection equipment is to be provided and used •••• "
(emphasis added). Thus, the noise standard clearly contemplates that in
a given case a control might not reduce the noise exposure level to within
permissible levels, but nevertheless be a "feasible" control required to
be implemented. To allow a mine operator to proceed directly to the use
of personal protective equipment and thereby avoid implementing otherwise
feasible administrative or engineering controls, solely because use of
the controls themselves does not achieve permissible exposure levels,
would be to allow circumvention of the standard's clear requirement that
excessive noise levels first be addressed at their source. We note that
under the judge's approach a control that reduces the level of noise from
114 dBA to 91 dBA (on the basis of an 8-hour exposure period) would not
be feasible simply because it fails to reduce the noise level to 90 dBA.
We find no support for this result in the standard.
Thus, we hold that the judge's apparent conclusion that any control
that does not reduce noise exposure to permissible levels is per se
infeasible is erroneous. Because his disposition was based on this
conclusion it must be reversed. The question remains, however, as to
whether, based on the specific facts in this case, the Secretary proved
a violation of the standard for failure to implement a feasible engineering
control. The determination regarding the muffler's "feasibility" requires
further findings consistent with our decision in Callanan Industries, Inc.,
supra. On remand the parties are to be allowed the opportunity to present
additional evidence and to submit further arguments in light of the
considerations set forth in Callanan. 7/

Collyer,

airman

L. Clair N~lso-q, Commissioner

\I

.

\

J

I

7/
Because the judge who presided in this cas~ is no longer with the
Commission, the case is remanded to the Chief AdWinistrative Law Judge
for reassignment.

1897

Commissioner Lawson concurring and dissentingi
I would concur in the majority's holding that an engineering control
may be feasible even though it fails to reduce a miner's exposure to the
permissible levels contained in the standard.
For the reasons stated in my dissenting opinion in Callanan Industries,
Inc., YORK 79-9.9-M, however, I would disagree with their conclusion as to
the need for further findings on "feasibility", would find this operator
in violation of the standard, and remand to the judge below solely for
the purpose of assessing a penalty therefor.

A. E. Lawson, Commissioner

1898

Distribution
Mr. G. Warnock, President
Todilto Exploration & Development Corp.
3810 Academy Parkway South, N.W.
Albuquerque, New Mexico 87109
Linda Leasure, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203

1899

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 9, 1983

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. YORK 79-99-M

v.
CALLANAN INDUSTRIES, INC.
DECISION
I.

Introduction

This civil penalty proceeding arises under the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 801 ~seq. (1976 & Supp. V 1981).
It involves an alleged violation of 30 C.F.R. § 56.5-50, a mandatory
standard regulating miners' exposure to noise. l/ Callanan Industries
was issued a citation charging a violation of the noise standard for
allegedly failing to implement feasible administrative or engineering
controls to reduce a drill operator's exposure to excessive noise levels.
The administrative law judge vacated the citation on the ground that

};_/
30 C.F.R. § 56.5-50 is the noise standard applicable to "Sand,
Gravel and Crushed Stone Operations". It in part provides:
(a) No employee shall be permitted an exposure to noise
in excess of that specified in the table below. Noise
level measurements shall be made using a sound level meter
meeting specifications for type 2 meters contained in
American National Standards Institute (ANSI) Standard
Sl. 4-1971, "General Purpose Sound Level Meters,"
approved April 27, 1971, which is hereby incorporated
by reference and made a part hereof, or by a dosimeter
with similar accuracy. This publication may be obtained
from the American National Standards Institute, Inc.,
1430 Broadway, New York, New York 10018, or may be
examined in any Metal and Nonmetallic Mine Safety and
Health District or Subdistrict Office of the Mine
Safety and Health Administration.
(Footnote continued)

83-11-4

1900

the Secretary failed to prove that a proposed engineering control was
feasible. 2/
We granted the Secretary of Labor's petition. for discretionary review
of the judge's decision. 30 U.S.C. § 823(d)(2)(A). We also granted the
United Steelworkers of America leave to file a brief as amicus curiae and
heard oral argument. On review, the broad question before the Commission
involves the meaning of the term "feasible" as contained in section
56.5-50(b).
As discussed below, we conclude that economic as well as technological
factors must be taken into account in determining whether a noise control
is "feasible" under the standard. We expressly reject, however, the assertion that a "cost-benefit analysis," as that term is commonly understood
and used, is the appropriate analytical method for determining whether a
noise control is required.
Fn. 1/ continued
PERi.~ISSIBLE

NOISE EXPOSURES
Sound level dBA,
slow response

Duration per day,
hours of exposure
8
6
4
3

90

2

'2

100
102
105
110

~ or less ----------------

115

92

95
97

l~

1
1/

No exposure shall exceed 115 dBA. Impact or
impulsive noises shall not exceed 140 dB, peak
sound pressure level. *****
(b) When employees' exposure exceeds that listed in the above
table, feasible administrative or engineering controls shall
be utilized. If such controls fail to reduce exposure to within
permissible levels, personal protection equipment shall be provided and used to reduce sound levels to within the levels of
the table. [Emphasis added.]
(30 C.F.R. § 56.5-50 is identical to 30 C.F.R. § 55.5-50, the noise standard
applicable to "Metal and Nonmetallic Open Pit Mines", and 30 C.F.R.
§ 57.5-50, the noise standard applicable to "Metal and Nonmetallic Underground Hines.")
2/

The judge's decision is reported at 3 FHSHRC 168 (January 1981).

1901

II.

Factual Background

On September 14, 1978, a Department of Labor, Mine Safety and Health
Administration ("MSHA") inspector conducted an 8-hour noise survey on an
Ingersoll-Rand CM-2 air track drill at a stone quarry operated by Callanan
Industries. 3/ The inspector used a Du Pont dosimeter to measure the drill
operator's exposure to noise. At the time of the noise survey, the air
track drill was not equipped with a muffler. The drill operator was,
however, wearing earmuffs, a form of personal protective equipment. The
results of the survey showed that for the 8-hour shift, the operator of
the air track drill was exposed to 103.6 dBA, the equivalent of 660 percent
of the permissible noise exposure level established by 30 C.F.R. § 56.5-50(a)
for an 8-hour period. 4/ Thus, on the basis of the 103.6 dBA reading and
because Callanan assertedly had not implemented feasible administrative or
engineering controls to reduce the driller's exposure to noise, the inspector
issued a citation alleging a violation of 30 C.F.R. § 56.5-50. 5/
}_/
The Ingersoll-Rand air track drill is mounted on caterpillar tracks
and is run from an air compressor unit. It was used by Callanan to
drill satellite, or auxiliary, holes near the quarry face into which
explosives were placed. The MSHA inspector who conducted the survey
described the drill as having "a mast which has a drill hammer attached
to it and the hammer moves up and down in the drill mast. As you start
your drill [steel] and go deeper into the hole, the hammer goes down
the drill mast." Tr. 31.
!:./ For an 8-hour period the maximum permissible exposure level is 90 dBA.
Because the measurement of noise is logarithmic rather than arithmetical,
103.6 dBA equals 660 percent of 90 dBA. The logarithmic scale of noise
measurement is explained in the Accident Prevention Manual for Industrial
Operations, National Safety Council (7th ed. 1978) at p. 1242 as follows:
To avoid working with unwieldy numbers of evaluating sound intensity, •••
a logarithmic scale is used with the decibel as the unit of measure.
Because decibels are logarithmic units, they cannot be added or
subtracted arithmetically. In fact, if the intensity of a sound
is doubled, there will be a corresponding increase of only three
decibels, not double the number. For example, if one machine
caused an exposure of 90 dB, a second identical machine placed
adjacent to the first would result in a noise exposure of 93 dB,
not 180 dB.
See also, Fundamentals of Industrial Hygiene, National Safety Council,
(2nd ed. 1979) at pp. 238-239.
5/
Although the inspector cited section 56.5-50, it is clear from both
the wording of the citation and the hearing transcript that Callanan was
alleged to have violated subsection (b) of the noise standard. In that
regard, subsection (a) generally sets forth the maximum permissible noise
exposure levels on a time-weighted average basis. Subsection (b) sets
forth the required conduct in the event that the exposure levels contained
in subsection (a) are exceeded -- that is, the requirement that the operator
implement feasible controls. Here, the citation charged that excessive
noise exposure levels existed and that feasible controls were not implemented
by Callanan.

1902

After the citation was issued, a close-out conference was held between
the MSHA inspector and Callanan management personnel. At that conference,
the inspector requested that Callanan contact the Ingersoll-Rand Coporation,
the manufacturer of the drill, for suggestions as to how to reduce the
level of noise created by the operation of the drill. Thereafter, Callanan
contacted Ingersoll-Rand and received the following response:
After a good deal of research, we find that we
are unable to muffle this drill. The CM-2 drill was
produced prior to any noise requirements by the Mine
Safety and Health Administration. The muffler system
on this drifter does not lend itself to be piped away
from the operator nor can we change the exhaust
system to meet your requirements.
Gov. Exh. 2.
Callanan sent a copy of the Ingersoll-Rand response to the inspector
who had issued the citation and requested MSHA's assistance concerning the
noise problem. On March 23, 1979, Jerry Antel, the lead noise control
engineer with MSHA's Pittsburgh Technical Support Center, conducted a noise
survey on the air track drill. 6/ The Tech Support survey was for the
purpose of suggesting noise controls only. It had no effect upon the
validity of the noise survey results obtained by the inspector at the time
the citation was issued. 7/
An MSHA supervisory inspector who accompanied Antel on the noise
survey testified that Antel told Callanan management representatives that
a muffler designed by MSHA's Denver Technical Support Center had achieved
a 4 to 5 dBA reduction on drills that were "similar" to the Ingersoll-Rand
drill being surveyed. The supervisory inspector also testified that Antel
qualified that statement by adding that unlike the "similar" drills
referred to, the Ingersoll-Rand air track drill posed a problem for the
attachment of a muffler because it exhausted through the chain in its mast.
6/
In general, Mr. Antel's qualifications in the field of noise control
are as follows. Antel has been employed in the area of acoustics for
approximately 16 years. He began working for MSHA in 1972. From that
time up to the time of the hearing, Antel had directly participated in
200 to 300 noise cases. A substantial portion of Antel's duties with HSH.A
is to suggest noise control measures. Prior to working for MSHA, Antel
was employed by a private concern as a consultant in sales and service of
audiological testing equipment for use in hearing conservation programs.
Before that, Antel was employed by the University of Pittsburgh as a
technician in the acoustics department. At the hearing, the judge
referred to Antel as an "expert". Callanan did not challenge Antel's
expertise in the field of noise control.
·7/
On the basis of the Tech Support noise survey, the Secretary sought
to prove that feasible noise controls did in fact exist which Callanan
should have implemented.

1903

The MSHA supervisor's testimony also indicated that Antel had informed
Callanan of the existence of a company in Joplin, Missouri, that could
possibly retrofit (i.e., modify) the shell of the air track drill so
that a muffler could be attached. However, at the time of the MSHA Tech
Support survey, Callanan was not provided with any specific details
regarding the drill shell modification process;
On April 23, 1979, MSHA Tech Support issued its "Noise Survey
Report" containing the results of the noise survey on the Ingersoll-Rand
air track drill. Gov. Exh. 6. 8/ A copy of the noise survey report was
sent to Callanan. In the report, MSHA proposed two noise controls that it
believed together would reduce the drill operator's exposure to noise to
89-90 dBA for an 8-hour period, bringing Callanan within compliance limits.
One of the proposals involved an engineering control. In that regard, MSHA
suggested that Callanan modify the shell of the air track drill so that it
would exhaust through a port in its side, instead of through the chain in
its mast, thereby allowing a muffler to be attached. More specifically,
the noise survey report stated:
A muffler should be placed on the drill to reduce
the noise level of the exhausting air. This can readily
be done by making certain modifications to the drill cylinder. Since welding is required, extreme care is necessary to avoid distorting the cylinder. This tedious
undertaking should be left to experienced professionals
in this field. The Hid-Western Machinery Company [fn.
omitted] (P .0. Box 458, 902 E. Fourth Street, Joplin,
Missouri 64901, telephone number: (417) 624-2400) will
make this modification and have been doing so for many
years. The cost for this work [is] as follows:
Cost of cylinder - $3,198.00
Less 25%
799.50
$2,398.50
Noise Survey Report at 2. The report added that certain parts needed for
the conversion of the drill cylinder would increase the cost of modifying
the drill shell to $2,672.78.
The noise survey report also stated that Callanan could either purchase
a muffler commercially or could construct one itself. Attached to the
noise survey report was a publication titled Sound and Vibration, listing
various companies engaged in the business of noise control. Also attached
was a copy of MSHA's Instruction Manual for the Construction of Cylindrical
Mufflers. Gov. Exh. 7. 9/ In the report, MSHA concluded that the attachment
of a muffler would result in a noise reduction of approximately 5 dBA.
8/

The report was prepared by Antel.
The noise survey report did not, however, list the cost of a commercially
purchased muffler. Nor did it list the cost involved in the event that
Callanan chose to construct a muffler itself. However,. at the hearing Antel
testified that in 1977, the preceding year, a muffler kit for a slightly
smaller drill could be purchased from the EAR Corporation for approximately
$175. Antel also testified that the labor required for construction of a
muffler would probably be an 8-hour day.

9/

1904

The other control proposed in the noise survey report involved
positioning the operator of the air track drill 20 to 25 feet away from
the drill after it was put into operation. On the basis of an expected
5 dBA reduction in noise resulting from the drill shell modification and
the attachment of a muffler, MSHA concluded that the positioning of the
drill operator 20 to 25 feet away from the drill would reduce the driller's
exposure to noise to a permissible level of 89-90 dBA for an 8-hour period. 10/
Thereafter, the Secretary filed with the Commission a proposal for
assessment of a penalty for the alleged violation.of section 56.5-50. 11/
At the hearing; Callanan generally defended on the ground that the proposed
drill shell modification was infeasible because it was too costly to transport
the Ingersoll-Rand air track drill from its stone quarry in upstate New York
to the Mid-Western Machinery Company in Joplin, Missouri, for retrofitting. 12/
The Secretary generally argued that the proposed engineering control -- the
modification of the air track drill shell and the muffler attachment -- was
feasible because it was both technologically achievable and reasonable from a
cost standpoint.
III.

Judge's Decision

In his decision the judge held in Callanan's favor and vacated the
noise citation. The judge, in effect, concluded that the determination of
feasibility involves a consideration of both technological and economic
factors. 3 FMSHRC at 169. He found that with respect to the proposed
engineering control, the Secretary's cost estimate was "too imprecise to
allow a proper economic analysis" and further, that "[w]ithout more accurate
figures, a true cost-benefit analysis cannot be made." 3 FMSHRC at 170. 13/
He also stated that:
10/ On review, however, only the feasibility of the engineering control is
at issue. The Secretary did not seek Commission review of the aspect of the
judge's decision concerning the feasibility of the proposed administrative
control.
11/ In June 1979, an MSHA inspector had issued an order of withdrawal
under section 104(b) of the Mine Act because Callanan had not abated the
citation at issue here by implementing feasible noise controls. After
the withdrawal order was issued, Callanan removed the Ingersoll-Rand drill
from active service and replaced it with a new Gardner-Denver drill at an
approximate cost of $100,000. The validity of the section 104(b) withdrawal
order is not, however, before the Commission in this case.
12/ Callanan's safety director testified that the involved air track drill
was valued unrer $2,500.
11/ The judge found the Secretary's cost estimate to be insufficient
because it did not include the cost of a muffler, certain labor costs and
the cost of transporting the Ingersoll-Rand air track drill from upstate
New York to Joplin, Missouri for retrofitting. 3 FMSHRC at 170.

1905

In any event, regardless of the accuracy of MSHA's
cost estimates, I do not find on the facts of this
case any reasonable assurance that there would be
an appreciable and corresponding improvement in
working conditions as a result of the proposed controls.
(3 FMSHRC at 170; emphasis added.) l!:._/
citation.
IV.

Accordingly, the judge vacated the

Discussion

As we stated at the outset of our opinion, the broad question presented in this case involves the meaning of the term "feasible" in 30 C.F.R.
§ 56.5-50(b).
Subsection (b) of the noise standard provides that in the
event that the noise exposure levels set forth in subsection (a) are
exceeded, "feasible administrative or engineering controls shall be
utilized." Here, it is undisputed that the drill operator's noise
exposure level was 103.6 dBA, thus exceeding the maximum permissible
level of 90 dBA for an 8-hour period. 15/ The controversy centers on
whether the proposed engineering control--modifying the air track drill
shell and attaching a muffler--is "feasible" within the meaning of
section 56.5-50(b).
The standard at issue was originally promulgated and adopted by the
Secretary of Interior under the Federal Metal and Non-Metallic Mine Safety

14/ The judge in part noted that the MSHA noise control engineer did not
know the specific degree of noise reduction expected to be achieved as a
result of implementing the proposed engineering control, but could only
"speculate" that a 5 dBA reduction "might" be obtained. 3 FMSHRC at 170.
15/ While Callanan does not contest the accuracy of the noise survey
results obtained by either the inspector or the Technical Support Center
noise control engineer, it does argue that the MSHA noise samples were
taken from the wrong noise source. In that regard, Callanan contends
that the noise samples should have been collected from inside the
driller's earmuffs. (Here a subsequent noise survey conducted on the
track drill by Callanan showed that under normal operating conditions,
the earmuffs reduced the drill operator's exposure to noise to within
permissive limits. Tr. 209-210.) Instead, the MSHA noise samples
were collected from within the driller's hearing range, but outside
of the earmuffs in accordance with MSHA's inspection manual. Tr. 40-41.
We reject Callanan's argument that noise levels are to be measured
inside earmuffs as being inconsistent with the express language of the
noise standard. Measuring noise exposure in the manner suggested by
Callanan would allow operators to proceed directly to the use of
personal protective equipment without first attempting to implement
feasible engineering controls. This result is contrary to the intent
of the noise standard. Todilto Exploration and Development Corporation,
5 FMSHRC - - - (CENT 79-91-RM; 79-310-H, decided November g, 1983).

1906

Act of 1966, 30 U.S.C. § 725 (1976)(amended 1977). Pursuant to section
30l(b)(l) of the Federal Mine Safety and Health Amendments Act of 1977,
30 U.S.C. § 96l(b)(l), this standard remained in effect as a mandatory
standard enforceable under the 1977 Mine Act. No indication is provided
in the preamble to the standard published in the Federal Register (39 Fed.
Reg. 28433, Aug. 7, 1974), the text of the 1966 Act, or that Act's legislative history as to the intended meaning of the word "feasible" as used
in the standard. Furthermore, the preamble to the standard acknowledged
that the noise standard being adopted was "essentially the same as the
noise standard being enforced by the Secretary of Labor under the WalshHealey Act", 41 U.S.C. §§ 35-45. 39 Fed. Reg. 28433. An examination of
the Walsh-Healey Act and its legislative history, as well as the history
of the noise standard adopted under that Act, likewise provides no clue
to the intended meaning of the word "feasible" in the noise standard.
In view of the fact that the word "feasible" was not given any special
meaning by the promulgators of the standard, or by Congress in the statute
authorizing adoption of the standard, we must attribute to the word its
ordinary and plain meaning. The Supreme Court has held that the plain
meaning of the word "feasible" is "capable of being done, executed, or
effected." American Textile Mfrs. Inst. v. Donovan, 452 U.S. 490, 508-509
(1981). Accordingly, we will apply this >neaning to "feasible" as used in
30 C.F.R. § 56.5-50(b). l!?_/
We further conclude that the determination of whether use of an
engineering control to reduce a miner's exposure to excessive noise is
capable of being done involves consideration of both technological and
economic achievability. This conclusion also stems from the plain meaning
of the word as found by the Supreme Court. Whether something is actually,
rather than theoretically, capable of being done depends on economic as
well as technological achievability. This reality was recognized in
American Textile Hfs., supra, where the Supreme Court gave detailed
examination to the question of the economic feasibility of an occupational health standard. In fact, the Secretary does not argue otherwise
in this case, but concedes that hi"S"S"tandard "involves some element of
economic impact." Sec. Br. at 16 (emphasis added).
Our conclusion that use of an engineering control must be both
technologically and economically capable of being done does not, however,
end our inquiry into the general interpretation of the standard. Rather,
we must examine more closely what is generally meant by "technologically
capable of being done" and "economically capable of being done."
In answering the above questions, the ultimate purpose and the
basic structure of the noise standard must be kept foremost in mind.
The standard seeks to protect miners from exposure to noise levels in
excess of the limits specified in the standard. Where excessive noise
16/ But see Donovan v. Castle & Cooke Foods, Inc., No. 77-2565, 9th Cir.,
November 19, 1982.

1907

levels are present, feasible engineering controls are required to be
implement.ed. Quite obviously, the purpose of an engineering control
is to reduce excessive noise levels and, therefore, the first component of a feasible engineering control is that it be a control the
implementation of which will result in a reduction of the noise
level to which a miner is exposed.
The second component of a feasible engineering control is that it
be technologically achievable. A technologically achievable control
is not necessarily just an "off-the-shelf," prefabricated device that
can be applied, as is, to a noise source. Although such a device would
be the clearest example of a technologically feasible control, an
engineering control also is technologically achievable if through a
reasonable application of existing products, devices or work methods
with human skills and abilities, a workable engineering control can be
applied to the noise source at issue. In other words, a technologically
achievable engineering control is not one that exists only in the realm
of engineering or scientific theory; it must have a realistic basis in
present technical capabilities.
The third component of a feasible engineering control is that it be
economically achievable. The Secretary suggests two tests of economic
achievability. The Secretary argues that a noise control is economically
achievable "if the cost of the control is neither 'prohibitively
expensive' nor wholly out of proportion to the expected benefits."
According to the Secretary, the "prohibitively expensive" test of
economic achievability, involves consideration of whether a standard makes
"'financial viability generally impossible' throughout an entire industry."
Sec. Br. at 24. The Secretary suggests that this consideration is "primarily"
applicable at the rulemaking stage. He strongly implies that the impact of
the cost of implementing a technologically achievable engineering control
on a particular operator's profitability, competitiveness, and ability to
stay in business is not an appropriate consideration in an enforcement
proceeding. The Secretary, however, has not approached this question in
any depth. Given this issue's potential importance and the complexity of
factors bearing on its resolution, in this case we neither accept nor reject
the Secretary's formulation and application of the "prohibitively expensive"
rationale. Rather, as discussed infra, given the estimated cost of the
engineering control at issue here, and the conceded ability of the operator
to accomodate this cost without threatening its viability, we find that the
cost of the suggested control cannot be considered "prohibitively expensive"
under any reasonable interpretation of that phrase. See American Textile
Manufacturers Institute v. Donovan, supra, 452 U.S. a"t"530 n.55.
The second test for economic achievability suggested by the Secretary
is whether the cost of the engineering control is "wholly out of proportion to the expected benefits." The Secretary states that this test is
"basically one of 'rationality"' requiring analysis of "whether the
control can be expected to achieve anv significant result and whether
the costs are~ great that it wouldl;e irrational to require the use
of the control to achieve those results." Sec. Br. at 24, 25 (emphasis
added). Insofar as "irrational" means unreasonable, impractical or
unrealistic, we believe that this interpretation and ap~lication of the

1908

economic achievability component of the term "feasible" as used in the
noise standard is reasonable and appropriate. It gives effect to the
basic purpose of the standard, i.e., the reduction of noise and the
concomitant protection of minerS'hearing, bu·t at the same time gives
meaning to the standard's use of the term "feasible," which includes
economic cost factors. It is important to emphasize that this test of
economic achievability does not require, and we do not suggest or approve,
application of classic, cost-benefit analysis. Jl_/
Therefore, because in the present case the question of whether the
suggested engineering control is "prohibitively expensive" is not an issue,
we hold that the economic feasibility of the control is to be determined by
consideration of whether the economic costs of the control are wholly out of
proportion to the expected benefits, i.e., whether given the reduction in
noise level to which a miner would be exposed after implementation of the
control, and the costs of achieving that reduction, it would not be rational
to require the implementation of the control. We believe this is as precise
a formulation as can be articulated and applied on a case-by-case basis in
enforcement proceedings.
Our next consideration is the appropriate burden of proof to be applied.
We hold that in order to establish his case the Secretary must provide: (1)
sufficient credible evidence of a miner's exposure to noise levels in
excess of the limits specified in the standard; (2) sufficient credible
evidence of a technologically achievable engineering control that could
be applied to the noise source; (3) sufficient credible evidence of the
reduction in the noise level that would be obtained through implementation of the engineering control; (4) sufficient credible evidence supporting
a reasoned estimate of the expected economic costs of the implementation
of the control; and (5) a reasoned demonstration that, in view of elements
1 through 4 above, the costs of the control are not wholly out of proportion to the expected benefits. After the Secretary has established each
of the above elements, the operator in rebuttal may refute any of the
components of the Secretary's case. The burden borne by the operator is
one of production; the burden of proof remains on the Secretary.
Although, as explained below, we conclude that a remand for further
proceedings is appropriate in this case, for the guidance of the parties
and the judge we will tentatively apply the burdens outlined above to
the facts of this case as established by the present record.
We find that the record establishes that the drill operator was in
fact exposed to an excessive noise level. The judge stated that it was
undisputed that the air track drill operator was overexposed to noise
and we agree that the Secretary established that the drill operator was
exposed to excessive noise.

17/ To paraphrase the Supreme Court: "Thus cost-benefit analysis •.•
is not required by the [standard] because feasibility analysis is."
American Textile Mfrs., supra, 452 U.S. at 509.

1909

The next consideration is whether the Secretary presented credible
evidence as to the availability of a technologically achievable engineering
control capable of reducing the drill operator's exposure to excessive
noise. In this regard, the judge made no specific finding as to whether
the proposed engineering control of modifying the air track drill shell
and attaching a muffler was technologically achievable. On the basis of
the record, however, we find that the Secretary presented sufficient
credible evidence supporting his view that the proposed engineering
control was both technologically achievable and capable of reducing noise.
We base this conclusion upon the MSHA Pittsburgh Tech Support's noise
survey report and the corresponding testimony of Jerry Antel, the lead
noise control engineer who conducted the MSHA noise survey and prepared the
report. In the noise survey report (Gov. Exh. 6), MSHA proposed that Callanan
modify the air track drill so that a muffler could be attached. MSHA concluded that the modification process could "readily be done" and that the
Mid-Western Machinery Company in Joplin, Missouri, "will make this modification and have been doing so for many years." The report added that "[a]
muffler may be purchased commercially or constructed according to the
enclosed instructions." In addition, at the subs-equent hearing, Antel
disputed the claim made by the Ingersoll-Rand Corporation in its December 7,
1978, letter to Callanan in which it advised that the air track drill could
not be equipped with a muffler. In that regard, Antel stated that it has
been "pretty much the rule" that manufacturers of pneumatic drills, the
type of drill involved here, have erroneously taken the position that noise
controls did not exist for such drills. He added:
We've worked with drill manufacturers in the past and
its been our experience that generally they're speaking of
an off the shelf type of this retrofittable noise control,
something that can be readily applied which doesn't necessarily
mean that nothing can be done. And with this approach in mind,
we decided that we would explore the possibilities further to
see if in fact that this was true, that nothing could be done.
(Tr. 112-113.)
Company.

Accordingly,

An~el

contacted the Mid-Western Machinery

With respect to Mid-Western, Antel testified that it had "vast experience"
in the Canadian mining industry and further, that it had experience in
modifying the Ingersoll-Rand CM-2 air track drill so that a muffler could
be attached. The MSHA supervisory inspector who accompanied Antel on the
noise survey stated, without objection, that he was told by Antel that
Mid-Western already had an air track drill shell retrofitted so that a
muffler could be attached and that the retrofitted shell could be shipped
to Callanan. Thus, despite the fact that Antel testified that he was told
by Mid-Western personnel that they could not recall the names of the
Canadian operators for which the muffler modification work had been done
and that the work "had been done in years past", this testimony is
sufficient to make a prima facie showing that the proposed engineering
control was technologically achievable.

1910

The third element of the Secretary's prima facie case involves
evidence as to the noise level reduction that would be obtained from the
proposed control. Here, the judge stated that "even HSHA's expert conceded
that he did not know what specific degree of noise reduction could be
achieved from his proposed controls and could only speculate that a 5-decibel
improvement might be expected based on MSHA's experience with muffling other
types of drills." 3 FMSHRC at 170. We find this assessment of the expert's
testimony erroneous. In that regard, we note that Antel testified in part
as follows:
[Counsel for the
Secretary]

Q. You also state that ••• you are
assuming a reduction of S decibels
from the muffler.
A. Yes.

[An tel]

Q. What was the source of that
particular information?
A. Through past work in drills
with Tech Support and work that
has been done through contractual
work with the Bureau of Nines,
it's been determined that exhaust
noise is the prinary noise source
on percussive drills -- pneumatic
drills. That besides the fact that
we have worked with a number of
drills in putting mufflers on them
and in all cases a 5 dB reduction
has been the minimum amount that
we have achieved by putting a
muffler on.

Q.

Is it your opinion then that a 5
decibel reduction from the muffler
is a conservative estimate?

A.

Yes, I would say so.

(Tr. 127.)
This testimony regarding the degree of noise reduction expected to be
achieved cannot properly be viewed as speculative. Nor does the above testimony constitute some kind of concession as the judge suggests. Rather, the
noise control engineer simply stated that based upon past experience,
attaching a muffler to the air track drill would result in a noise reduction
of at least 5 dBA.
The MSHA supervisory inspector likewise testified that
the attachment of a muffler on similar drills had resulted in a 5 dBA
reduction. Tr. 83. Thus, we find that the Secretary's evidence established
a prima facie case as to this element.

1911

The next element of the Secretary's prima facie case requires sufficient credible evidence supporting a reasonable estimate of the cost of
implementing the proposed control. Here, MSHA's noise survey report placed
the cost of modifying the drill shell at approximately $2,672. In addition,
Antel testified that a muffler kit for a slightly smaller drill cost about
$175 in the preceding year. The noise control engineer also estimated that
the time required for constructing the muffler would probably be an 8-hour
day. Although the Secretary did not introduce evidence establishing the
precise cost of attaching the muffler or the cost of transporting the drill
shell from Callanan's quarry in upstate New York to the Mid-Western Machinery
Company in Joplin, Missouri for retrofitting, we conclude that the
Secretary's cost estimates are sufficiently specific and supported for
purposes of establishing a prima facie case.
In summary, we hold that the Secretary has introduced sufficient credible
evidence establishing that the operator of the air track drill was exposed to
excessive noise, that an engineering control capable of reducing noise was
technologically achievable, that the engineering control was expected to
obtain a significant noise reduction, and that the cost estimates for implementing the control were sufficiently precise and supported. We further
conclude that the Secretary has demonstrated, based on the above, that the
costs of the control are not wholly out of proportion to the expected
benefits. Therefore, in our view, the Secretary established a prima
facie violation of the noise standard.
On the basis of the present record, we would further hold that Callanan
failed to rebut the Secretary's prima facie case. In that regard, the
Ingersoll-Rand letter stating that the drill could not be equipped with a
muffler does not alone overcome the testimony of MSHA's noise control engineer
that a muffler could in fact be attached. Also, Callanan's safety director
testified that the Ingersoll-Rand sales engineer who had written that letter,
upon later reviewing the MSHA Tech Support noise survey report, stated that
the proposed engineering control was not feasible from a cost standpoint -not that the retrofitting could not be done. Tr. 255-256. Furthermore,
Callanan's quarry supervisor, although not familiar with the type of drill
involved here, testified that the drill probably could be retrofitted, but
that it would be an involved process. Tr. 194. Thus, Callanan failed to
rebut the Secretary's proof that the suggested modification of the drill
shell was technologically achievable.
In addition, Callanan introduced no evidence to the effect that the
potential benefits expected to be obtained as a result of the proposed
engineering control were less than the predicted 5 dBA reduction in noise
or that the estimated cost of implementing the control was more than MSHA
projected. Instead, Callanan principally argued that in view of the
age of the involved air track drill and its approximate value of under
$2,500, it was infeasible from a cost perspective to require it to ship the
drill to the Mid-Western Machinery Company for the modification of the drill
shell. We do not find that argument to he of sufficient specificity or merit
to rebut the Secretary's prima facie case. In sum, on the basis of the
record as it presently stands, we would conclude that Callanan has not
rebutted any of the individual elements of the Secretary's case, nor has
it established that, on the whole, the estimated costs of the suggested
engineering control are wholly out of proportion to the expected benefits.

1912

Nevertheless, in the circumstances of this case, and given the extensive
and confusing history of litigation under the noise standard, we are not
inclined to interpret for the first time at the review level the word "feasible"
as it appears in 30 C.F.R. § 56.5-50(b) and render a final determination against
Callanan for failing to anticipate our interpretation and allocation of the
burden of proof. We believe that the rights of the parties involved, as well
as the spirit of the Mine Act, are best served by remanding this case to allow
both parties the opportunity to submit additional evidence, if they choose to
do so, and to frame any further arguments in the light of our decision. We
note that the violation at issue was abated by removing the involved drill
from service. Therefore, the remand has no adverse impact on the health
of miners.
Accordingly, the decision of the judge is reversed and the case is
remanded for further proceedings consistent with this decision.

L. Clair

1913

Commissioner

Commissioner Lawson dissenting:
As the majority recognizes in reversing the decision of the judge
below, his use of a "cost-benefit" criterion to determine whether there
is a violation in this case is inexplicable given the facts of this case
and the language of the Act. It is, however, unprecedented that this
reversal is accompanied by an invitation to the parties--in actuality,
of course, only the operator--to retry this case, since even under my
colleagues' view of the law, the Secretary has established a prima facie
case which the· operator has failed to rebut. Elongation of this proceeding thus fails to comport with even minimal standards of judicial economy,
nor does the majority suggest what "additional evidence" (slip op. at 14)
should be presented, in view of the Secretary's admittedly having proven
a violation of the Act.
Callanan did not challenge the accuracy of the noise survey results
submitted by the Secretary's inspector, and it is undisputed that the
noise exposure level (103 dba) substantially exceeded the maximum level
permissible for an eight-hour period (90 dba); indeed the exposure was,
as the majority notes, 660% of the level permitted. 1./ Slip op. at 3.
There is no dispute, either, that the Secretary proved that the
proposed engineering control was technologically feasible. ll Nor is
there any disagreement that a technologically feasible control is not
limited to off-the-shelf, stock or prefabricated devices, and that the
proposed engineering control was expected to achieve a significant noise
reduction. The control of noise at its source is obviously critical, in
order that miners can detect other mine hazards.
However, the majority has now mandated its own substantively indistinguishable "cost-benefit" analysis in this--and indeed all other-safety and health cases in which a claim is made that the "cost" of
preventing death or illness to miners, outweighs the health or safety
"benefits" to be gained.
Even more contradictory is the majority's position that "a classic,
scientific "cost-benefit analysis"--is not imposed by either the statute
or the standard," (slip op. at 10) but that determination of the feasibility of the control required under the standard is now to be had "by
consideration of whether the economic costs of the control are wholly
out of proportion to the expected benefits" (slip op. at 10). This test
in reality leaves unchanged the rule imposed by the judge below. A costbenefit determination is imposed, subject to all the impossibilities of
proof and application which have plagued adjudicators for over a decade.

l./

The legislative history of the Act reflects the fact that hearing loss
has been found to be "probably the most common condition among metalnonmetal miners," and notes that up to 25 percent of currently employed
miners may suffer from some degree of hearing impairment. H. Conf. Rep.
95-312, 95th Cong., 1st Sess. 12-13 (1977).
2/ Callanan has conceded that there is no element of financial inability
O'n its part to buy any machine on the market, and that it was this operator's
choice to purchase a new drill, rather than retrofit the existing unit (oral
arg. 22-24).

1914

The conclusion of the judge below and the majority here, that in
determining whether "feasible" ••• engineering controls shall be utilized",
economic factors are to be taken into account, is not reflected in the
language of the Act. Slip op. at 8, 9. Nor does the standard itself,
although lengthy and detailed, include even a hint, much less a requirement,
that cost-benefit analysis is required or appropriate, nor the possible
extent to which economic factors might be relevant.
Economic considerations were not written into the standard when it
was initially promulgated under Walsh-Healey, nor upon repromulgation under
the Mine Act. How, then, can it be maintained that Congress intended to
introduce such a factor into the litigation of cases in which the
Secretary seeks to enforce a mine safety and health standard, derived
from an already established federal standard? Indeed, reading the
standard to include economic as well as technological feasibility, in
determining whether a violation of the Act has occurred, relieves
employers of their continuing duty to develop and implement engineering
controls. Claimed present economic difficulties will therefore be
allowed to vitiate the technology forcing process recognized in the
standard. See Society of Plastics Industry, Inc. v. OSHA, 509 F.2d 1301,
1309, cert denied. 421 U.S. 992 (1975) and Secretary of Labor v. Continental
Can Co~y, 4 BNA OSHC 1541, 1550 (1976).
Strikingly, the majority's claim that the asserted silence of the
Act and its legislative history compels the conclusion that economic
feasibility is properly to be read into the language of this regulation,
departs radically from this same majority's very recent reading of the
Act and the regulation involved in UMWA v. Secretary of Labor, 5 FMSHRC
807 (May 11, 1983) pet.for review filed No. 83-1519 (D.C. Cir. May 13,
1983). In that case they found that silence led to the opposite conclusion, and that one could not properly infer therefrom any right of miners
to contest citations. Id at 815.
Even given my colleagues contradictory analytical approaches,
however, there is no dispute that the "plain meaning" of feasible is
"capable of being done, executed or effected." Slip op. at 8. Nowhere
in any dictionary of which I am aware is feasible modified, either
explicitly or implicitly, by "provided it's done cheaply enough".
Further, as a matter of English grammar, "feasible", an adjective,
must and does modify a noun, in this case "controls". Adding "cheaply",
to reach the result propounded by the majority, is no more defensible or
persuasive than would adding "expensive" to the regulation, or "best".
Indeed, the latter construction would far more closely comport with the
purpose of the Mine Act, "to prevent death and serious physical harm".
30 u.s.c. § 801.

1915

Procedurally, the Mine Act requires immediate abatement of violations,
as contrasted with the Occupational Safety and Health Act and its litigate
first-abate· later structure. Energy Fuels Co., 1 FMSHRC 299, 306, n. 9
(1979). Compare also section 6(b) 7 of the Occupational Safety and Health
Act and Section 10l(a)(7) of the Mine Act; the former mandates standards,
"necessary for the protection of employees"; the latter mandates standards
which " .•• assure the maximum protection of miners". 29 U.S.C. § 655(b)(7)
and 30 U.S.C. § 8ll(a)(7), respectively. See Ashton v. Pierce, 716 F.2d 56
at 62-63 D. C. Cir. (1983).
To add a cost benefit qualification to the
mandatory standards promulgated under our Act clearly lessens the protection
furnished miners, subverting thereby the congressional intent that those
employed in this most dangerous of industries be provided commensurate
safety and health assurances. 1977 Act Legis. Hist. at 595. "Maximum" is
nowhere modified by any economic feasibility limitations.
The majority in its only citation of precedent, selectively if
obliquely commends the Supreme Court's decision in The American Textile
Manufacturers Institute, Inc. v. Donovan, et al, 452 U.S. 490 (1981).
The operative language in that opinion, affirming the decision of the
Court of Appeals, (617 F.2d 636 D.C. Cir. 1980) is:
The plain meaning of the word "feasible" supports respondents' (the Secretary's) interpretation of the statute.
According to Webster's Third New International Dictionary
of the English Language, "feasible" means "capable of
being done, accomplished or carried out"); Funk & Wagnalls
New "Standard" Dictionary of the English Language 903
(1957) ("That may be done, performed or effected"). Thus,
§ 6 (b)(5) directs the Secretary to issue the standard
that "most adequately assures .•. that no employee will
suffer material impairment of health," limited only by
the extent to which this is "capable of being done." In
effect then, as the Court of Appeals held, Congress itself
defined the basic relationship between cost and benefits,
by placing the "benefit" of worker health above all other
considerations save those making attainment of this "benefit"
unachievable. Any standard based on a balancing of costs
and benefits by the Secretary that strikes a different
balance than that struck by Congress would be inconsistent
with the command set forth in§ 6 (b)(5). (Citation omitted)
(Emphasis added.) (PP. 508, 509).
When Congress has intended that an agency engage in
cost-benefit analysis, it has clearly indicated such
intent on the face of the statute. One early example
is the Flood Control Act of 1936, 33 U.S.C. § 710a.
"[T]he Federal Government should improve or
participate in the improvement of navigable
waters or their tributaries, including watersheds thereof, for flood-control purposes if
the benefits to whomsoever they may accrue are
in excess of the estimated costs, and if the
lives and social security of people are otherwise
adversely affected. 11 (Emphasis in original.)

1916

A more recent example is the Outer Continental Shelf Lands
Ac·t Amendments of 1978, 43 U.S.C. § 1347 (b), providing
that offshore drilling operations shall use
"the best available and safest technologies which
the Secretary determines to be economically f easible, wherever failure of equipment would have a
significant effect on safety, health, or the
environment, except where the Secretary determines
that the incremental benefits are clearly insufficient
to justify the incremental costs of using such technologies." (Emphasis in original.)
These and other statutes demonstrate that Congress uses
specific language when intending that an agency engage
in cost-benefit analysis. See Industrial Union Department
v. American Petroleum Institute, supra, slip op. at 23,
n. 27 (Marshall J., dissenting). Certainly in light of
its ordinary meaning, the word "feasible" cannot be construed to articulate such congressional intent. We therefore
reject the argument that Congress required cost-benefit
analysis in§ 6 (b)(5). (Emphasis added.)
This precedent thus rejects the analysis approved by the majority
here, and indeed reaches a contrary result. The Secretary's position, in
which he is perhaps reacting to his perception of what is currently
popular, rather than to any statutory imperative, is similarly deficient,
and contrary to the position he has advanced in prior litigation.
Secretary of Labor v. Castle & Cooke Foods, 692 F.2d 641, 645, 9th Cir.,
(1982), Turner Company v. Secretary of Labor, 561 F.2d 82, 83, 7th Cir.
(1977), Secretary of Labor v. Sun Ship, Inc. 11 BNA OSHC 1028, 1030 (1982),
Secretary of Labor v. Samson Paper Bag, 8 BNA OSHC 1515, 1520 (1980), and
Continental Can Company, supra at 1548-1549.
Since the drafters of the Mine Act obviously knew how to deal with
business costs, as exemplified by section llO(i) of this Act, 11 it would
appear beyond dispute that there was no intent on their part to apply
cost-benefit analysis in the implementation of required engineering
controls, contrary to my colleagues' construction of the Act. This
specific reference to costs, as they may impact upon an employer's
ability to continue in business, as a result of the compliance mandated

3/

In assessing civil monetary penalties, the Commission shall consider
effect on the operator's ability to continue in business .... "
30 u.s.c. § 820(i).

11 ••• the

1917

by the statute, has no counterpart in the Occupational Safety and tlealth
Act. If one is searching for a quantifying mechanism to determine the
possible economic impact of compliance, the penalty provisions of the
Mine Act certainly direct us to a more relevant.reference point. !±_/
The majority is therefore at best disingenuous in requiring that
"
the economic feasibility of the control is to be determined by
consideration of whether the economic costs of the control are wholly
out of proportion to the expected benefits; i.e., whether given the
reduction in the noise level to which a miner would be exposed after
implementation of the control, and the cost of achieving that reduction,
it would not be ·rational to require the implementation of the control".
Slip op. at 10. (Emphasis added.)
Thus, and contrary to Congressional intent, the majority will now
require a cost-benefit test to be applied in every case, asserting
that this is "reasonable and appropriate." Slip op. at 10. In truth,
the criteria now to be imposed is totally subjective, has no foundation
in the statutory language, and would encourage this Conunission and its
judges to undertake economic speculation of a particularly dangerous--to
miners--variety.
The conscientious operator who complies with the Act, and utilizes
state-of-the-art drills, will now be disadvantaged by comparison with
his less scrupulous competitors, who will henceforth be encouraged to
neglect their equipment and facilities, rewarded for this neglect, and
motivated to plead poverty when their--equal--compliance with the law is
sought. Uniform application of a standard can realistically be obtained
only at the time that a standard is promulgated, not in individually
initiated enforcement proceedings.
!±_/ At least one view at the Occupational Safety and Health Review
Commission is that economic considerations, under that statute, could
only be taken into account with respect to setting an appropriate abatement time:

We can fulfill the Act's stated purpose of improving
the safety and health of American workers, and at the
same time give due consideration to the realities of
the marketplace, by requiring all employers to meet the
standard's requirements, and then adjusting the abatement period for those financially incapable of proceeding with abatement at a more rapid pace. Samson Paper
Bag, 8 BNA OSHC 1515, at 1525. (Conunissioner Cottine
concurring)(l980).
Whether this interpretation would conform to Congressional intent
under the Mine Act has not been determined, but would be in closer conformity to the statute than the majority's proposed treatment of costs
and benefits.

1918

How the "rationality" test is to be distinguished from that of
whether a proposed control is "prohibitively expensive" (not here in
dispute) is left unexplained, both by the Secretary and the majority.
The Secretary appears to be asserting that if the control is, in some
undefined manner, too costly, you need not implement engineering controls
under either test. No intelligible structural analysis of how one
determines whether the cost is so great that it would be "irrational" to
require the use of the engineering control to achieve those results is
given, by either the majority or the Secretary (the latter apparently
keeps these decisions in pectore). ]_/
The majority also fails to explain or delineate how one arrives at
a determination that the "costs of control are wholly out of proportion
to the expected benefits." Slip op. at 9, 10. This is apparently to
be left to the unfettered discretion of the judge, whose decision, given
that 'standard', will be impossible of review.
Finally, placing the burden of proof on the Secretary to establish
the "expected economic cost of the implementation of controls", to use
the majority's phrase "would not be rational." Slip op. at 10.
No
explanation is given as to how the Secretary is to ascertain such cost;
in truth, he will be at the mercy of the operator's no doubt generous, and
understandably self-serving, figures. !:._/
The practical problems presented by the majority's imposition of a
cost-benefit test, however described, are also immense. As amicus
Steelworkers has noted, citing a recent and commendably thorough Congressional
Report, 7/ one needs to know the adverse effects created by the exposure to
noise, the inescapable fact that health benefits do not lend themselves
to monetary measurement, and that both costs and benefits occur over different
periods of time. The quantifying of benefits is thus at the least made
extraordinarily difficult, if not impossible.

5/

See oral argument by the Secretary, pp. 10-12 for further "enlightenment".
Inconsistent disclosures of financial information to different federal
agencies, depending upon the purpose for which such data is submitted, provides one example of the perils of ascertaining accurate economic data, much
less truth, in the area of cost impact in a safety and health case. (House
Report, infra, n. 7, pp. 11-16.)
7/ Cost-Benefit Analysis: Wonder Tool or Mirage, Subcommittee on Oversight
and Investigation of the House Committee on Interstate and Foreign Cow.merce,
96th Congress, 2d. Sess., December 1980; Committee Print 96 IFC-62. (House
Report).

6!

1919

In the legislative history of the 1977 Act, cost-benefit analysis
was specifically discussed, but--significantly--only with respect to
§ 10l(a)(6)(A), the statutory authority for the Secretary to set health
standards regulating harmful physical agents. Strict cost-benefit
analysis, even at that stage, was rejected by the Congress, and nowhere
reflected in the history of the Act is any intention that cost-benefit
analysis is to play any part in enforcement proceedings. As the Senate
Report states:
Informa~ion on the economic impact of a health standard
which is provided to the Secretary of Labor at a hearing
or during the public comment period, may be given weight
by the Secretary. In adopting the language of section
[10l(a)(6)(A)] the Committee wishes to emphasize that it
rejects the view that cost benefit status alone may be the
basis for depriving miners of the health protection which
the law was intended to insure. 1977 Act Legis. Hist. at
609-610, emphasis added.)

Clearly, given this history, cost-benefit analysis would, if ever,
be appropriate for consideration only at the time regulations are
promulgated, when all affected parties within the mining community are
given the opportunity to comment upon the particular regulation, and the
data submitted in justification thereof. Determination through the
enforcement mechanisms of this Commission, given the inherent limitations
of the courtroom, and the inevitably narrow focus of any individual case,
makes cost-benefit analysis totally unsuitable for litigative determination.
The record necessary to make a cost-benefit analysis can be compiled
in standard setting proceedings, but the fact customarily developed in
individual enforcement proceedings fail to lend themselves to such analysis.
Indeed, the probability is that the relevant data will vary significantly
from case to case. As stated in Samson Paper Bag, (supra at 1531, n. 25)
"[N]either the Secretary nor an individual employer could be expected to
invest the resources necessary to generate this type of record in each
case before the [OSHA Review] Commission". One might add that such a
requirement is, almost by definition, beyond the capabilities of a smaller
operator.
Indeed, the unstated assumption that regulatory or adjudicatory,
decisions drive up business costs, which are then passed through to the
consumer in the form of higher prices, is in itself questionable. To
the extent that absenteeism is decreased, and the cost of workers compensation and medical and hospital care lessened, a net benefit to the
enterprise will obviously result. Rather than regulations imposing a
hidden tax, it is at least equally plausible that these remove a hidden
subsidy, one which permits operators to sell their product at market
prices below those which would have been established if the full cost
of production, including the health and safety consequences of such
production, were included in the market price. See House Report,
pp. 26-27, supra.

1920

In summary, the attempt by the majority in this case to import "costbenefit" into the question of determining whether a regulation has been
violated is contrary to both the statute and its legislative history. Nor
are any guidelines or parameters possible of implementation provided for
undertaking such analysis.
Experience reflects the difficulties that the Occupational Safety
and Health Review Commission has had with the identical issue, and the
identical standard. 8/ If costs and benefits are to be considered in
providing miners the-"maximum" protection required by the Act, <]__/
authority to weigh these lies with the Congress.
I would therefore concur in finding this operator in violation of
this standard, that the implementation of the engineering control required
to abate such was feasible, and would remand to the judge below solely for
the purpose of assessing a penalty therefor.

A. E. Lawson, Commissioner

§_/ Castle & Cooke Foods, supra; Sun Ship, Inc., supra; Samson Paper
Bag Co., supra; Turner Company, supra; Continental Can Company, supra;
Society of Plastics Industry, Inc., supra, and others.
2_/ See 30 U.S.C. § 8ll(a)(7).

1921

Distribution
Harry R. Hayes, Esq.
Hayes & Lapitina
111 Washington Avenue
Albany, New York 12210
Linda Leasure, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mary-Win O'Brien, Esq.
Asst. General Counsel
United Steelworkers of America
5 Gateway Center
Pittsburgh, PA 15222
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Cornnission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1922

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

NOV 3 1983

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. PENN 83-25
A.C. No. 36-03137-03502

v.

Docket No. PENN 83-146
A.C. No. 36-03137-03508

GLEN IRVAN CORPORATION,
Respondent

Bark Camp No. 2
DECISIONS

Appearances:

David Bush, Office of the Solicitor, U.S.
Department of Labor, Philadelphia, Pennsylvania,
for Petitioner;
Robert M. Hanak, Esq., Reynoldsville, Pennsylvania,
for Respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern proposals for assessment of
civil penalties filed by the petitioner against the respondent
pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. 820(a), charging the respondent
with 11 alleged violations of certain mandatory safety standards
found in Parts 75, and 77, Title 30, Code of Federal Regulations.
Respondent filed timely answers and the cases were heard in
Pittsburgh, Pennsylvania on July 27, 1983, along with two other
cases involving these same parties.
Issues
The principal issue presented in these proceedings are
(1) whether respondent has violated the provisions of the Act
and implementing regulations as alleged in the proposal for
assessment of civil penalty filed, and, if so, (2) the appropriate
civil penalty that should be assessed against the respondent
for the alleged violations based upon the criteria set forth
in section llO(i) of the Act. Additional issues raised are
identified and disposed of where appropriate in the course
of this decision.

1924

In determining the amount of a civil penalty assessment,
section llO(i) of the Act requires consideration of the following
criteria: (1) the operator's history of previous violations,
(2) the appropriateness of such penalty to the size of the
business of the operator, (3) whether the operator was negligent,
(4) the effect on the operator's ability to continue in
business, (5) the gravity of the violation, and (6) the demonstrated good faith of the operator in attempting to achieve
rapid compliance after notification of the violation.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, Pub. L.
95-164, 30 U.S.C. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30

3.

Commission Rules, 29 C.F.R.

§

u.s.c.

§

820(i).

2700.l et seq.

Stipulations
The parties stipulated that the respondent is subject
to the Act, that I have jurisdiction to hear and decide the
cases, that the respondent has a good history of prior citations,
and that it is a small operator (Tr. 5; 134-137).
Discussion
During a colloquy on the record with counsel for the
parties in these proceedings, it was made clear to counsel
that the Secretary's Part 100 Civil Penalty Assessment
regulations are not binding on the Commission or its Judges.
It is also clear to me that under the Act all civil penalty
proceedings docketed with the Commission and its Judges are
de novo and that any penalty assessment t9 be levied by the
Judge is a de novo determination based upon the six statutory
criteria found--rn-section llO(i) of the Act, and the evidence
and information placed before him during the adjudication
of the case.
Sellersburg Stone Company, 5 FMSHRC 287, March 1983.
The fact that the petitioner may have determined that
some of the violations in issue in these proceedings are not
"significant and substantial'', and therefore qualify for the
so-called "single penalty" assessment of $20 pursuant to
section 100.4, and are not to be considered by the petitioner
as part of the respondent's history of prior violations pursuant
to section 100.3(c), is not controlling or even relevant, in
these proceedings. Regardless of the Secretary's regulations,
once Commission jurisdictio~ attaches, I am bound to follow

1925

and apply the clear mandate of section llO(i) in determining
the civil penalty to be assessed for a proven violation after
due consideration of all of the criteria enumerated therein.
The fact that Congress chose to include language in section
llO(i) which arguably authorizes the Secretary not to make
findings on the penalty criteria clearly is inapplicable to
the Commission.
Section llO(i) of the Act requires Commission consideration
of all six penalty criteria, and the fact that the Secretary
chooses to ignore $20 citations as part of a mine operator's
compliance record is not controlling when the case is before
a Commission Judge. Accordingly, for civil penalty assessment
purposes, I will take into consideration all previously paid
citations by the respondent, including any "single penalty"
$20 citations which have been paid.
Findings and Conclusions
Docket No. PENN 83-146
The parties proposed a settlement for all of the citations
in this case. The proposal called for the respondent to make
full payment for all of the proposed assessments with the
exceptions of Citation Nos. 2112921 and 2112924. The parties
proposed a reduction in the penalty assessments for these
citations (Tr. 108-109). Although the inspector who issued
the citations was not present (he was on vacation), the parties
furnished relevant and material information in support of their
proposed settlement disposition for the citations, including
the facts and circumstances surrounding each of the cited
conditions (Tr. 118-133). After consideration of the arguments
in support of the proposed settlements, I approved the following
dispositions for nine of the citations:
Citation No.

Date

30 CFR Section

Assessment

Settlement

2112828
2112829
2112836
2112838
2112839
2112840
2112921
2112923
2112924

2/24/83
2/24/83
3/22/83
3/23/83
3/23/83
3/23/83
3/23/83
3/24/83
3/24/83

77.400(a)
75.403
75.303(a)
75.512
75.601
75.516-2(a)
75.1722(a)
75.503
75.1704

$

20
20
58
20
20
20
54
20
106
$ 338

$

192G

20
20
58
20
20
20
40
20
66
$ 284

With regard to Citation No. 2112837, March 22, 1983, citing
an alleged violation of section 75.202, I rejected the proposed
settlement requiring the respondent to pay the full penalty
of $20 for this "non-S&S" citation (Tr. 117, 133-134).
I did so because the conditions or practices as stated by
the inspector on the face of the citation indicated to me that
miners were exposed to certain hazardous roof conditions while
performing certain work at the face.
By agreement of the parties,
the petitioner's counsel was directed to contact the inspector
to ascertain all of the prevailing circumstances surrounding
this citation, including some explanation as to why he believed
the conditions cited did not present a "significant and substantial"
violation, and to file a further statement with me posthearing.
Counsel was also directed to file a copy of the respondent's
history of prior citations.
By letters filed September 16 and October 7, 1983, petitioner's
counsel submitted a computer print-out of respondent's prior
history of violations and a full and complete explanation
of the circumstances surrounding the issuance of Citation No.
2112837.
Included in this explanation is an assertion by
the inspector that his finding that the violation was not
significant and substantial was based on the fact that no
miners were exposed to any hazard, and the inspector's
supervisor fully concurred in his evaluation of the violation
and the potential hazard. After careful consideration of this
information, I conclude that the proposed settlement disposition
for this citation is reasonable, and it is approved as follows:
Citation No.

Date

30 CFR Section

Assessment

Settlement

2112837

3/22/83

75.202

$20

$20

Docket No. PENN 83-25
This case involves a section 104(a) citation issued by
Inspector Walter E. Kowaleski on August 19, 1982, charging
the respondent with a violation of section 75.200. Citation
No. 2000842 is "non-S&S", and the conditions or practices
cited by the inspector are as follows:
The roof control plan was not fully complied
with in that the posts installed along the low
belt were spaced from 4 1/2 feet to 7 feet at
several locations. The approved roof control
plan specifies that posts will be set at 4 foot
spacings.
These violations will not be terminated until
such time as a responsible official explains

1927

to all crew members on all shifts the
part of the roof control [sic] pertaining
to the allowable spacing of post.
Inspector Kowaleski confirmed that he issued the citation
in question, and he testified that on the day in question he
rode into the working section with the mine superintendent.
After alighting from the mantrip approximately 150 feet
from the working face, he and the superintendent proceeded
to crawl through the low coal to the face.
As they were
proceeding to the face he observed that the posts used to
support the roof were wide, and after taking measurements
he determined that they were spaced on centers ranging from
4 1/2 to seven feet.
Since the roof control plan required
that they be spaced on four-foot centers, he decided to
issued a citation and advised the superintendent accordingly
(Tr. 14-18) .
Mr. Kowaleski confirmed that at the time he observed
the wide spacing the crew had advanced beyond that point,
and after the superintendent conceded that the spacing was
wide and led him to believe that it was due to oversights by
the working crew, he (Kowaleski), advised the superintendent
that "I' 11 not make it S&S" (Tr. 19).
Mr. Kowaleski testified that based on his observations
of the conditions which he cited he did not believe that
those conditions presented a reasonable likelihood of an
injury (Tr. 19). He explained further that after pointing
out the wide spacing to superintendent James Bailor, face mining
ceased and Mr. Bailor called in a crew to install the roof supports
on four foot centers (Tr. 20).
In response to further question, Mr. Kowaleski confirmed
that the roof conditions where mining was. taking place
consisted of "pretty good roof" (Tr. 23).
He also confirmed
that abatement was achieved immediately by the next crew installing
the roof supports to the required interval (Tr. 25).
In response to certain bench questions, Mr. Kowaleski
conceded that the approved roof control plan was binding on
the respondent, and that the plan required that the roof
support posts in question be installed on four-foot centers
(Tr. 26).
He confirmed that the reason he concluded that
the violation was "non-S&S" was the fact that men would not
be working in the area "and no one will go there in the next
five years" (Tr. 27).
Mr. Kowaleski confirmed that approximately 11 posts were
installed wider than the specifications called for by the roof

1928

control plan (Tr. 29).
He also confirmed that aside from
the wide spacing of the posts, the roof was in good condition,
it was solid and otherwise supported, and the crew was not
in the area on a regular basis.
Given these circumstances,
and the fact that the conditions were not present at the
working face, he concluded that the violation was not
"significant and substantial'' (Tr. 30).
In response to a question as to why he did not make a
negligence finding in this case at the time he issued the
citation Mr. Kowaleski stated that based on instructions
from his subdistrict office, once he found that the violation
was not "S&S", he was not to make any gravity findings (Tr. 31).
He conceded that the mine area which he cited was an area
which was required to be preshifted, and respondent's counsel
conceded that there is negligence in this case (Tr. 32).
Mr. Kowaleski conceded that the respondent has a good compliance
record and that it has a basic safe roof control plan which
it has always adhered to (Tr. 33).
At the hearing I observed that the petitioner has established
the fact of violation.
I also observed that the testimony by
the inspector in support of the citation supported a finding
of negligence and the respondent conceded this point (Tr. 37-38).
With regard to the question of gravity, I made a finding
that while the roof was otherwise supported and sound, the roof
support spacings at the area observed by the inspector were wider
than allowed by the roof control plan.
Since the inspector and
the superintendent were in the area, I can only conclude that
they were exposed to a possible hazard from a roof fall due
to the wide roof support spacing (Tr. 38-39).
Respondent declined to call any witnesses in support
of its case.
Under the circumstances, and based on the
inspector's testimony there is no doubt as to the fact of
violation.
Accordingly, I find that the conditions cited
constitute a violation of the cited mandatory standard and
the fact of violation IS AFFIRMED.
With regard to the inspector's "non-S&S" finding, as
far as I am concerned this presents a question of gravity.
Based on the inspector's testimony that he and the mine
superintendent had to crawl through an area which contained
inadequate roof support spacings which did not comply with
the approved roof control plan, I can only conclude that the
violation was serious.
With regard to negligence, the respondent
has conceded that the conditions should have been observed
by the preshift examiner, and that mine management's failure
to detect and correct the cited conditions before the inspector
arrived on the scene constitut2d negligence on its part (Tr. 40).

1929

Petitioner's proposed civil penalty of $20 IS REJECTED.
Based on my.gravity and negligence findings, as well as the
prior history of six violations of the roof control standards
found in section 75.200, I simply cannot conclude that a
$20 civil penalty is reasonable. Based on my independent
de novo consideration of this violation, including the six
statutory criteria found in section llO(i) of the Act, I
conclude that a civil penalty assessment of $150 is appropriate
and reasonable for the citation in question.
ORDER
On the basis of the foregoing findings and conclusions,
and taking into account the requirements of Section llO(i)
of the Act, I conclude and find that the civil penalty assessments
which have been agreed upon by settlement, as well as those
imposed by me on the basis of the preponderance of the evidence
adduced in these proceedings are appropriate and reasonable
for the citations which have been affirmed. Accordingly, the
respondent IS ORDERED to pay the civil penalties approved by
settlement or otherwise imposed by me within thirty (30) days
of these decisions and order, and upon receipt of payment by
the petitioner, these proceedings are dismissed.

(!/~ bf,,!;;:'~

~~A. Koutras

Administrative Law Judge

Distribution:
David T. Bush, Esq., U.S. Department of Labor, Office of
the Solicitor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)
Robert M. Hanak, Esq., 311 Main Street, Reynoldsville, PA
15851 (Certified Mail)

/slk

1930

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

UNITED MINE WORKERS OF
AMERICA (UMWA) ,
ON BEHALF OF
JAMES ROWE, et al.,

22041

NOV 4 1983

DISCRIMINATION PROCEEDINGS
Docket No. KENT 82-103-D
MADI CD 81-23

DELMAR SHEPARD,

Docket No. KENT 82-104-D
MADI CD 82-01

JERRY D. MOORE,

Docket No. KENT 82-105-D
MADI CD 82-05

LARRY D. KESSINGER,

Docket No. KENT 82-106-D
MADI CD 82-04

JAMES RUSSELL,

Docket No. LAKE 82-83-D
VINC CD 81-23

HOWARD COGNION,

Docket No. LAKE 82-84-D
VINC CD 81-26

Complainants

v.

Eastern Division Operations

PEABODY COAL COMPANY,
Respondent
and
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF
THOMAS L. WILLIAMS,
Complainant

Docket No. LAKE 83-69-D
VINC CD 83-04

v.
Eastern Division Operations
PEABODY COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

The captioned individual and class action discrimination
complaints charge the operator with violating section 105(c) (2)

1931

and (3) of the Mine Safety Law by establishing a policy that
required miners in a layoff status to pay for their training
or retraining as a condition of maintaining their position
of seniority on the layoff panels. Under pressure from MSHA,
this policy, which was promulgated in June 1981, was rescinded
in April 1983. The parties then attempted to negotiate a
settlement. When this failed, the matter came on for a
prehearing/settlement conference on August 4, 1983. As a
result of that conference, the parties (1) divided the claimants
into three categories: Rehires (Category I), Bypassed (Category
II) , and Not Rehired (Category III) ; (2) agreed to file a stipulation to settle the claims under Category I; and (3) to negotiate
further with respect to settling the other two categories.
At a status hearing on October 13, 1983, the last details
of the stipulation for settlement of Category I were worked out.
When no settlement for Categories II and III could be achieved
the parties agreed to waive an evidentiary hearing and to submit
the issue of liability only for determination on the basis of a
joint stipulation of material facts not in dispute together with
cross motions for summary decision.
A related proceeding, recently reassigned from Judge
Fauver, involves a discrimination complaint brought, somewhat
belatedly, by the Secretary on behalf of a Category II miner.
Secretary of Labor on Behalf of Thomas L. Williams v. Peabody
Coal Company, LAKE 83-69-D.
I understand the Solicitor will
endeavor to join the stipulation of facts filed by the UMWA
and Peabody in the retained proceedings so that the Williams
case can be decided at the same time the retained cases are
determined.
These matters are now before me on the parties Joint
Motion to Approve Settlement and to Dismiss with prejudice
three of the captioned matters which invoive only Category I
and the John Does falling in Category I in the class action
Docket No. KENT 82-103-D.
While these matters were pending, the Commission decided
Secretary and UMWA v. Emery Mining Company, 5 FMSHRC 1391
(1983), appeal pending in the Tenth Circuit. There the
Commission held that under section 115 of the Mine Safety
Law an operator can require applicants to take new miner
training as a precondition of their employment but, if that
training is used to satisfy the requirement for training new
hires, the operator must reimburse new miners for the costs
previously incurred. Emeryis refusal to reimburse the new
miners was held an unlawful interference with rights
guaranteed new hires (but not applicants) under the antidiscrimination provisions of section 105(c) (1) of the Act.

1932

Earlier, Judge Broderick held that Peabody could
require that as a condition of rehire a laid-off surface
miner must pay for the training needed to obtain a certificate of training as an experienced underground miner.
UMWA v. Peabody, 4 FMSHRC 1338 (1982).
As indicated, the stipulation for settlement presently
before me involves only miners who were laid off and then
recalled without compensation for the training they paid for
in order to comply with the condition for recall established
by Peabody in June 1981.
I find the -reasons advanced on the
record at the prehearing conferences of August 4 and October 13,
1983, together with the information provided in the motion and
supporting affidavits of the stipulation for settlement show
the settlement proposed is in accord with the purposes and
policy of the Act.
Accordingly, it is ORDERED that the operator pay forthwith the amount of the settlement agreed upon, $23,076.05,
to the 134 miners in Exhibits A and B attached hereto and
made a part hereof, and that subject to payment Docket Nos.
KENT 82-104-D, LAKE 82-83-D, LAKE 82-84-D, and KENT 82-103-D
insofar as it pertains to recalled (Category I) miners be,
and hereby are, DISMISSED WITH PREJUDICE.
It is FURTHER
ORDERED that jurisdiction is retained over Docket No. KENT
82-103-D to the extent that it involves miners falling in
the bypassed category (Category II) , and the not rehired or
recalled category (Category III}, as well as over Docket Nos.
KENT 82-105-D and KENT 82-106-D w 'ch involve miners in the
bypassed category (Category II).

Joseph B. Kennedy
Administrative Law
Distribution:
Michael O. McKown, Esq., P.O. Box 235, St. Louis, MO
(Certified Mail)

63166

Mary Lu Jordan, Esq., United Mine Workers of America, 900
15th St., NW, Washington, DC 20005
(Certified Mail)
Frederick Moncrief, Esq., Office of the Solicitor, U.S.
Department of Labor, 4015 Wilson Blvd., Arlington, VA
22203
(Certified Mail)
!e~?

1933

EXHIBIT A
Name
Delmar Shepherd
Ear 1 Greenwocd
James Henry
Everett Tennant
Gregory Dobson
Wayne Hart
James Waner
Richard Beamer
Frank Cronin
Mark Wharton
Hooard Cognion

Docket No.

Mine

Rate

Hours

Total

KENl' 83-104-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-83-D
IAKE 82-84-D

Ken
Sunnyhill
Sunnyhill
Sunnyhill
Simoo
Sunnyhill
Simoo
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill

$11.876
$10 .698
$10.698
$10 .698
$10.698
$10 .698
$10.698
$10 .698
$10 .993
$10.698
$10.698

8
32
32
32
32
32
32
32
32
32
32

$95.00
$342.34
$342.34
$342.34
$342.3-4
$342.34
$342.34
$342.34
$351. 78
$342.34
$ 342.34

Total

$3518.40

1934

EXHIDIT B
Name

Mine

James J. William:;
Jerry T. Wilson
Roger L. Ginnery
Michael w. DeMoss
John R. Taylor
Loy E. Wiggins
Charles T. Whiteman
Ronald E. Groves
Thomas L. William:;
Havard Harris
Fred Robinson
D. D. Armstrong, Sr.
Kenneth w. Krebs
Ralph O. Erwin
Thomas D. Hewlett
Vernon L. Noland
Ralph E. Jasper
Chester Green
Larry Holsky
S. William Reed
Victor Strain
Paul Wright
Virgil Smith
Tommy Wilson
Hershel Knight
Jackie Tichenor
Burnie C. Cain, Jr.
Ronnie Allen
Jerry Wilcox
Orval Wiles
Jerry D. Farris
Dan W. Raymer
Danny J. Roberts
Carl E. Smith
Cola Duncan
Allen D. Richardson
William D. Beadnell
Edward L. Harris
Carroll R. Jones
Raymond E. Higbee
Donnie E. Havell
Arthur G. Mellott
Garry E. Conrad
Jimnie W. O'Neal
Jeffery L. Wilkins
William D. Hayes
Truman E. Mannahan
F. A. Gregory, Jr.
Steven w. Noffsinger
Lawrence E. Lee

Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Sunnyhill
Simco
Camp #11
Sunnyhill
Sunnyhill
Sunnyhill
Camp #11
Camp #1
Ken Surface
Ken Surface
Ken Surf ace
Ken Surface
Ken Surface
Camp #11
Ken Surface
Ken Surface
Camp #2
Camp #11
Camp #11
Camp #2
Camp #1
Camp #11
Ken Surface
Camp #2
Camp #11
Camp #2
Camp #2
Camp #2
Camp #1
Camp #1
Camp #1
Camp #1
Camp #2
Camp #2

Rate

Hours

Total

$10.698
$10.698
$10 .698
$10 .698
$10.698
$10.698
$11. 765
$11. 713
$11. 765
$10:698
$10.698
$10.698
$10.698
$11. 765
$10.698
$12.364
$12.364
$12.612
$12.612
$12.364
$10.698
$10 .698
$10.698
$11.360
$11.226
$11.226
$11.876
$11.512
$11.512
$10.698
$11.876
$11.876
$10.998
$11. 765
$10 .698
$10.993
$11. 765
$10.698
$11.876
$10.993
$10.698
$10 .993
$10.993
$10.993
$11. 765
$10.993
$11.765
$11. 765
$11. 765
$11.765

. 32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
8
16
16
16
16
16
8
16
16
8
8
8
8
8
8
16
8
8
8
8
8
8
8
8
8
8
8

$342.34
$342.34
$342.34
$342.34
$342.34
$342.34
$376.48
$374.82
$376.48
$342.34
$342.34
$342.34
$342.34
$376.48
$342.34
$395.65
$395.65
$403.58
$403.58
$395.65
$342.34
$342.34
$342.34
$90.88
$179 .62
$179.62
$190 .02
$184.19
$184 .19
$85.58
$190.02
$190.02
$87.94
$94.12
$85.58
$87.94
$94.12
$85.58
$190 .02
$87.94
$85.58
$87.94
$87.94
$87.94
$94.12
$87.94
$94.12

1935

$94.12
$94.12
$94.12

Harold Pointer
Chapnan Merrill
Donnie Jackson
Jose Martinez, Jr.
Charles canplin
William D. Green
Vernon G. Warren
Kerry D. Sweeney
Dallas R. Miller
Carl Addington
Bobby Shenwell
Dannie Harr is
Thomas M. Foster
Vernoo W. Hines
Stephen M. Raymer
Jerald Harper
Betty A. Martin
Donald R. Sadler
David w. Wester
John Iler
Stephen Goode
David D. Shocklee
Anna J. Johnson
Randy G. Scott
Dwayne A. Hill
DeJmar J. Parrent
Steven w. Geary
Robert J. Richard
Wesley L. Lake
Carlos R. Goff
Michael E. Davis
Darrell L. Rice
Ellis J. Thanpson
Mark Killingsworth
Danon E. Robinson
Charles J. Moegling
Bobby D. Gentry
Jerrold L. James
James M. Brown
Liston Wright
Melvin Johnson
Donnie J. Jackson
Jinuny R. Asher
Charles D. Carnplin
Charlie Crabtree
William D. Greene
John Isbell
Kerry R. Sweeny
Tarmy w. West
Elmer R. Atherton
Ralph F. Shephard
Ellis Randoloh
~.t7i:__.:_~=-.:: E ~ :~,---~3

Roger D. Sims

River Queen

camp #9 Prep.
camp #9 Prep.
camp #9 Prep.
River Queen
Hanestead
camp #9 Prep.
camp #9 Prep.
camp #9 Prep.
Alston Surface
Ken Surface
Ken Surface'
camp #1
Alston
Alston
Alston
Sinclair #2
Sinclair #2
Sinclair #2
Ken Surface
Ken Surface
Ken Surface
Ken Surface
Ken Surface
Ken Surface
River Queen
Hcrnestead
Ken Surface
Ken Surface
Hane stead
Hcrnestead
River Queen
Hemestead
camp #9 Prep.
Gibraltar
Gibraltar
Alston
River Queen
Gibraltar
Ken Surface
Walton Creek
Ken #4
Ken Surface
Ken #4
Ken #4
Ken #4
Ken Surface
Ken #4
Ken Surface
Ken Surface
Ken Surface
Cam? #1
~~:·2n s:_:::: . ::2
Ken Surface

$11.512
$11.469
$11.469
$11. 713
$11.512
$11.512
$ll.469
$11. 713
$11.469
$11.876
$11.876
$11.512
$11-. 765
$11.145
$11.512
$11.512
$10.698
$10.993
$10.698
$11.512
$11.512
$11.876
$11.145
$11.876
$11.512
$11.145
$11.145
$11.512
$11.876
$11.876
$11.512
$11.512
$11.512
$11.876
$11.876
$12.527
$ll.876
$11.512
$12.612
$11.415
$10.698
$10.993
$11.445
$10.698
$10.698
$10.698
$11.512
$10.698
$11.512
$11.512
$11.512
$11. 7o5
$ :: . 37 ~.;
$11.876

1938

16
16
16
16
16
8
16
16
16
8
8
8
32
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
8
16
8
8
16
8
8
8
16
8
16
16
16
8

$184.19
$183.50
$183.50
$187 .41
$184.19
$92.10
$183.50
$187 .41
$183.50
$95.01
$95.01
$92.10
$376.48
$89.16
$92.10
$92.10
$85.58
$87.94
$85.58
$92.10
$92.10
$95.01
$89.16
$95.01
$92.10
$89.16
$89 .16
$92.10
$95.01
$95.01
$92.10
$92.10
$92.10
$95.01
$95.01
$100.22
$95.01
$92.10
$100.90
$182.64
$85.58
$87.94
$180.64
$85.58
$85.58
$85.58
$184.19
$85.58
$184.19
$184.19
$184 .19

...;...,,.,,

~}

16

$190.02

$94.12

.... ., ,...."

-

.

..:..:,: u - ~-· ~

George K. Whitten
Cary Graham
Vernon Keeling
Marvin Crick
J arnes Ellis
James Milligan
Jerry Moore
Rickie Williams
Clifton Stewart.
Kenneth Sullivan
John D. Zachery
Ronnie L. Gossett
Otis Halcomb
John Chinn
Roger Travis
Lonnie Neumann
Kenneth Cardwell
Roy L. Miller
Dickie w. Rock

Camp #11
Camp #1
Camp #11
Camp #9 Prep.
Camp #1
Camp #11
Camp #11
Camp #9

Ken Surface

Camp #9 Prep.
Camp #2
Camp #11
Camp #9
Camp #1
Camp #2
Camp #11
Camp #11
Camp #2

Ken #4

Total

$10.993
$11. 765
$10.698
$11. 713
$10.698
$11. 765
$11. 765
$11. 713
$11.876
$1L713
$10.993
$11. 765
$11. 713
$11. 765
$10.993
$11. 765
$11. 765
$10.993
$10.698

8
8
8
16
8
8
8
16
16
16
8
8
16
8
8
8
8
8
8

$87.94
$94.12
$85.58
$187 .40
$85.58
$94.12
$94.12
$187 .41
$190 .02
$187 .40
$87.94
$94.12
$93.70
$94.12
$87.94
$94.12
$94.12
$87.94
85.58
$
$19 ,557 .65

1937

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

22041

NOV 4 1983

CIVIL PENALTY PROCEEDING
Docket No. VA 83-40
A.C. No. 44-03868-03510

v.
No. 1 Mine
C C & P COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On November 2, 1983, the Secretary filed a Motion to Withdraw
its Civil Penalty Petition based on Respondent's agreement to pay
the full amount assessed by MSHA. Accompanying the motion were
prior assessment records, a copy of the Investigation Report of
October 20, 1982, and information as to the size of Respondent's
operation. On October 13, 1983, the parties filed a stipulation
of fact pursuant to my prehearing order of August 22, 1983 and
October 12, 1983.
I am treating the motion as a motion to approve a settlement,
since sufficient information has been submitted for me to apply
the statutory criteria to the proposed disposition of this matter.
When a penalty case comes before the Commission, it must be considered de novo under section llO(k) of the Act, in the light of the
criteria-rn.-section llO(i). A proposed payment of the amount
previously assessed by MSHA is a proposal for approval of a settlement and may not be disposed of by ruling on a "motion to withdraw."
This proceeding was instituted following a fatal accident on
October 21, 1982, when the rippers on a continuous mining machine
being repaired started up suddenly and caught a miner working on
the ripper chain adjustment and killed him.
Three violations were
charged:
(1) a violation of 30 C.F.R. § 75.1725(c), because repairs
were being made on the ripperhead chain of the miner while the
ma~hine was energized;
(2) a violation of 30 C.F.R. § 75.509, because
electrical work was being performed on the control circuit of the
miner without the circuit being deenergized; (3) a violation of
30 C.F.R. § 75.511, because electrical work was being performed on
the control circuit without opening and locking out the disconnecting device. The violations were assessed at $5,000, $5,000, and
$2,000 respectively.

1938

Respondent is a small operator.
The subject mine, which is
its only mine, produces less than 100,000 tons annually.
The mine
will be worked out in approximately 5 months.
During calendar
year 1980, 12 violations were assessed at the mine; during 1981,
16 violations were assessed.
From January through October, 1982,
19 violations were assessed (presumably including the 3 involved
herein) .
This appears to be a moderate history of previous
violations.
The violations were extremely serious, since each of them
contributed to the fatal accident.
Respondent was highly negligent:
The repairs were being performed under the direction of the section
foreman, a certified electrician. There was a history of electrical
conductors being grounded on the continuous miner in question and
the conveyor or ripperhead motors would inadvertently start. This
history should have made for greater than ordinary caution in working on the machine.
The violations were abated in a reasonable
time.
Having considered the motion in the light of the criteria in
section llO(i) of the Act, I conclude that the settlement should
be approved.
Accordingly, the settlement is APPROVED and Respondent is
ORDERED TO PAY the sum of $12,000 within 30 days of the date of
this order, and upon such payment, this proceeding is DISMISSED.

4cuvt~ A. f3mri.~ ~/Ji

~

James A. Broderick
Administrative Law Judge

Distribution:
Jonathan M. Kronheim, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Room 1237A, Arlington, VA 22203
(Certified Mail)
Douglas G. Campbell, Esq., Campbell, Newlon, White, Heileman, P.C.,
P.O. Box 549, Tazewell, VA 24651 (Certified Mail)

1933

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

22041

NOV 4 1983

CIVIL PENALTY PROCEEDING
Docket No. WEVA 83-170
A.C. No. 46-03140-03507
Hampton No. 3 Prep. Plant

WESTMORELAND COAL COMPANY,
Respondent
ERRATA
Before:

Judge Kennedy

The first sentence on page 3 of the decision in this
matter issued October 28, 1983 should be deleted and the
following substituted therefor:
The operator, of course, has the burden of persuasion
with respect to rebutting a prima facie showing that
a violation is S&S. Miller Mining Co. v. FMSHRC,
3 MSHC 1017 (9th Cir. 1983); Old Ben Coal Corp. v.
IBMOA, 523 F.2d 25, 39 (7th c'r. 1975).

Joseph B. Kennedy
Administrative Law
Distribution:
Janine C. Gismondi, Esq., Office of the Solicitor, U.S.
Department of Labor, 3535 Market St., Philadelphia, PA
19104
(Certified Mail)

F. Thomas Rubenstein, Esq., P.O. Drawer A & B, Big Stone
Gap, VA 24219
(Certified Mail)

/ejp

1940

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

22041

Nov

r-,

' 1983

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 83-202
A.C. No. 46-01283-03513
Docket No. WEVA 83-203
A.C. No. 46-01283-03514

WESTMORELAND COAL COMPANY,
Respondent

Docket No. WEVA 83-204
A.C. No .. 46-01283-03515
Docket No. WEVA 83-205
A.C. No. 46-01283-03517
Hampton No. 3 Mine
DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

Based on an independent evaluation and de novo review
of the circumstances set forth in the solicitor's well
crafted motion, I concluded that two of the violations of
75.400 (Citations Nos. 2141405 and 2141406) were under
assessed. Thereafter, in a teleconference the operator and
the solicitor presented their respective positions.
I found
their arguments unpersuasive and adhered to my original
view.
This was that it was reasonably forseeable that these
violations considered either singlely or in concert could
significantly and substantially contribute to a mine hazard,
namely a mine fire or explosion. l/
1/

I recognize that under the Commission's Gypsum decision,

3 FMSHRC 822 (1981), it is arguable that to be S&S it must
be found that the "hazard contributed to will result in an
injury or illness of a reasonably serious nature." Id. at
825.
If that is correct, I must respectfully disagree.
I
cannot agree that a requirement that a violation "could .
contribute to a cause and effect of a mine hazard" is the
functional equivalent of a requirement that "the hazard
contributed to will result in an injury or illness of a
reasonably serious nature." In my view, the Commission
definition changes the focus of Congressional concern from

1941

Applying this criteria, I found the two violations in
question had a high potential for triggering a hazard of
grevious proportions. Finally, I advised the parties that
in order to deter such violations and encourage voluntary
compliance I could not approve their settlement unless the
penalties were in the case of Citation 2141405 increased to
fn 1 (continued)
the capacity or ability of the contributory violation (the
underlying violation) to act as a catalyst or synergist for
the creation of a recognizable mine safety or health hazard
to the gravity of the consequences if the hazard perceived
and contributed to were to actually occur.
This is not a
distinction without a difference unless the difference
between life and death is a distinction without a difference.
I simply cannot agree that if the consequences or fall out of
the hazard contributed to are not "reasonably serious" there
is no need to be concerned about deterring the contributory
or underlying violations. From an enforcement standpoint,
the difficulty with this post hoc reasoning is that it
requires the parties, as well as the trial judge, to enter
an arena of speculation where the operator's guess is as good
as the inspector's.
Under the statutory definition this speculation is
avoided as it is only necessary to show that the contributory
violation could be a meaningful and important factor in the
creation of a recognizable hazard, not what the consequences
of that hazard might be. For example, the presence of float
coal dust on rock dusted surf aces or around electrical
connections in an area where the power station is not adequately
ventilated into the return air course leads me to conclude we
have an accident, if not a disaster, waiting to happen. Each
of these violations whether singly or in combination could be a
meaningful, i.e., significant and important, i.e., substantial
factor in the-creation of a recognizable ignition, fire or
explosion hazard whether or not I find that the "hazard
contributed to will result in an injury or illness of a reasonably serious nature."
I am persuaded that the pattern of readily recognizable
violations that contributed to the disaster at the Scotia
Mine is the lodestar that should guide our understanding of
the Congressional purpose that underlies and illuminates the
meaning of the S&S finding.
I think that until the enforcement authorities recognize that purpose and firmly reject
the view that violations with such a vast potential for
magnifying the inherent and unavoidable hazards of the mine
environment are not to be treated lightly miners will continue
to suffer~deaths and disabling injuries at rates that should
be unacceptable to a civilized society.

1942

$300 and in the case of Citation 2141406 to $200. The
parties agreed to this and thereupon orally amended their
motion to increase the amount of the penalties proposed
for each of these citations.
Accordingly, it is ORDERED that the motion, as amended,
be, and hereby is, GRANTED.
It is FURTHER ORDERED that the
operator pay the amount of the penalty agreed upon, $4,091,
on or before Friday, November 18, 1983, and that subject to
payment the captioned matters be~ISMISSED.
I

I

I'

Distribution:
William H. Connor, Esq. Office of the Solicitor, U.S. Department of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)
F. Thomas Rubenstein, Esq., Westmoreland Coal Company, P.O.
Drawers A & B, Big Stone Gap, VA 24219
(Certified Mail)

/ejp

1943

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

NOV 9 1983

22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 82-66
A. C. No. 15-12650-03009
No. 4 Mine

v.
BARTLEY & BARTLEY COAL COMPANY,:
Respondent
DEFAULT DECISION
Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor,
U. S. Department of Labor, Nashville, Tennessee,
for Petitioner;
No one appeared at the hearing on behalf of
Respondent.

Before:

Judge Steffey

When the hearing in the above-entitled proceeding was convened in Pikeville, Kentucky, on October 6, 1983, pursuant to
a written notice of hearing dated September 8, 1983, and received by respondent on September 12, 1983, counsel for the
Secretary of Labor entered his appearance, but no one appeared
at the hearing to represent respondent.
Under the provisions of 29 C.F.R. § 2700.63(a), when a
party fails to comply with an order of a judge, an order to
show cause shall be directed to the party before the entry of
any order of default.
An order to show cause was sent to respondent on October 12, 1983, pursuant to section 2700.63(a),
requiring respondent to show cause why it should not be found
to be in default for failure to appear at the hearing convened
on October 6, 1983. A return receipt in the official file shows
that respondent received the show-cause order on October 14,
1983. The time within which a reply to the show-cause order
should have been received has passed and no reply has been
submitted.
Inasmuch as no reply to the show-cause order was submitted,
I find respondent to be in default for failure to appear at the
hearing convened on October 6, 1983. Section 2700.63(b) of the
Commission's rules provides that "[w]hen the Judge finds the
respondent in default in a civil penalty proceeding, the Judge
shall alse enter a summary order assessing the proposed penalties as final, and directing that such penalties be paid."
WHEREFORE, it is ordered:

Bartley and Bartley Coal Company, having been found to be
in default, is ordered, within 30 days from the date of this decision, to pay a civil penalty of $22.00 for the violation of 30
C.F.R. § 77.516 alleged in Citation No. 953536 dated July 29,
1981.

~ e. ol:iAJff~

Richard c. Steffey
Administrative Law Judge

Distribution:
Darryl A. Stewart, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 280, u. S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Bartley and Bartley Coal Company, Attention:
Gobel and Robert
Bartley, Co-Owners, Box 142, Rockhouse, KY 41561 (Certified Mail)

yh

1945

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

22041

NOV 9 1983

CIVIL PENALTY PROCEEDING
Docket No. WEVA 83-74
A.C. No. 46-03851-03504
No. 3 Mine

PEERLESS EAGLE COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

For the reasons set forth in the parties' joint motion
to approve settlement of the two violations alleged in the
captioned matter, it is ORDERED that the same be, and hereby
is, GRANTED.
It is FURTHER ORDERED that the operator pay
the amount of the penalties agreed upon, $800.00, on or
before Friday, November 25, 1~83, a
that subject to payment
the captioned matter be DISMISSED.

Joseph B. Kennedy
Administrative Law Judge
Distribution:
Joseph T. Crawford, Esq., Office of the Solicitor, U.S. Department of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified Mail)
Barbara L. Krause, Esq., Smith, Heenan, Althen & Zanolli,
1110 Vermont Avenue, NW, Washington, DC 20005
(Certified Mail)

/ejp

1946

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

CIVIL PENALTY PROCEEDING
Docket No. WEST 82-35-M
A.C. No. 24-00163-05015 F

v.
Yellowstone Mine
CYPRUS INDUSTRIAL MINERALS
CORPORATION,
Respondent
DECISION
Appearances:

Phyllis Caldwell, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado, for
Petitioner;
Harley W. Shaver, Esq., Canges, Shaver, Volpe &
Licht, Denver, Colorado, for Respondent.

Before:

Judge Melick

This case is before me upon the Petition for Assessment of
Civil Penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801, et seq., the "Act," for two violations of regulatory standards.
The general issue before me is whether the Cyprus Industrial Minerals Corporation (Cyprus) has violated the cited regulatory standards and, if so, whether those violations were "signif icant and substantial" as defined in the Act and as interpreted by
the Commission in Secretary v. Cement Division, National Gypsum
Company, 3 FMSHRC 822 (1981).
If it is determined that violations have occurred, it will also be necessary to determine the
appropriate penalty to be assessed.
On June 8, 1981, a truck driver was killed at the Cyprus
Yellowstone Mine when his 35-ton haul truck went over the edge of
an ore stockpile. MSHA inspector Darrel Woodbeck subsequently
issued two citations under section 104(a) of the Act for regulatory violations in connection with the incident. One of the citations (No. 342876) charges a violation of the standard at 30 C.F.R.
section 55.9-54 and reads as follows:

1947

On June 8, 1981, at approximately 1330, a
haul truck driver was fatally injured when the
35-ton haul truck he was driving went over the
edge of a 30-foot high ore stock pile.
The stockpile was located at the pit sorter area. The berm
that was provided was not of sufficient height and
it was not located far enough back from the dump
edge to prevent overtravel onto unstable ~round.
Statements made by employees that were working in
the area indicated that the berm was approximately
two feet high. The axle height of the truck was
three feet.
The cited standard requires that "berms, bumper blocks, safety hooks, or similar means shall be provided to prevent overtravel and overturning at dumping locations."
Cyprus readily concedes that there was no berm or other required restraint in place where the haul truck went over the edge
of the stockpile but argues that it was not in violation of the
standard because the haul truck was itself in the process of
"dumping a berm". Cyprus claims that it had instructed its truckdrivers, including the victim in this case, to dump 15 to 20 feet
back from the edge of the stockpile and that the front-end loader
or bulldozer would then push the material to the edge to form a
berm. The evidence shows, however, that contrary to the purported instructions, ore had in fact been previously dumped right
at the edge of the stockpile.
Inspector Woodbeck found this to
be the case and the photographic evidence supports this finding.
Moreover, according to the undisputed eyewitness testimony of the
front-end loader operator, Shirley Lane, the rear wheels of the
victim's haul truck would have been only 5 to 6 feet from the
edge of the stockpile when the ground gave way, thus confirming
that the loads were in fact not being dumped 15 to 20 feet back
from the edge.
In light of the operator's contentions that the stockpile
was inspected each day by management personnel and that only one
trip had been made by a haul truck to the stockpile before the
accident that day and the evidence that the haul trucks had for
some period of time been dumping right at the edge of the stockpile, it may reasonably be inferred that agents of the operator
were aware of the practice of dumping close to the edge without a
berm and had not stopped the practice.
I accordingly find that
there was a violation of the cited standard and that the operator
was negligent in permitting continuing violations of the standard
for some period of time.

1948

The violation was also of high gravity .. There is no dispute
that at the same time the haul trucks were dumping on the 30 foot
stockpile, a front end loader was in effect undermining the stockpile directly below the dumping location as it removed the ore.
Under these circumstances, I find that there indeed existed a reasonable likelihood that a truck would back too close to the unstable edge of the stockpile and fall through, thereby resulting
in death or injuries of a serious nature. The fact that such an
incident did occur· and did cause the death of a truck driver confirms that the violation herein was "significant and substantial"
and of high gravity. Secretary v. Cement Division, National Gypsum Company, supra.
The second citation arising out of this incident (Citation
No. 342877) alleges a violation of the standard at 30 CFR section
55.9-55, alleging that the ground failed at the edge of the stockpile under the weight of the haul truck. The cited standard requires that "where there is evidence that the ground at a dumping
place may fail to support the weight of a vehicle, loads shall be
dumped back from the edge of the bank."
As previously noted, the operator contends that its truck
drivers had been instructed to dump their loads 15 to 20 feet
from the edge of the stockpile. As also previously noted however, the trucks had been, for some time prior to this accident,
dumping right at the edge of the stockpile and the rear wheels of
the victim's haul truck were in fact only 5 to 6 feet from the
edge of the stockpile when it gave way. Thus it is apparent that
if such instructions had been given, those instructions were customarily ignored without any corrective action by the operator.
Since I have already found that it was the regular practice
for the front end loader to remove ore and thus undermine the
stockpile directly beneath the dumping location, it is clear that
the operator also knew or should have known that the ground above
it, near the edge of the stockpile, could very well fail to support the weight of the 35-ton haul trucks dumping at the edge
above.
I therefore find that the violation has been proven as
charged and that the operator was negligent. Under the circumstances, there also existed a reasonable likelihood of ground
failure near the edge of the stockpile and that a haul truck
could very well pass through the failed portion of the 30 foot
stockpile resulting in death or injuries of a serious nature.
Th~ violation was therefore "significant and substantial"'and of
high gravity. Secretary v. Cement Division, National Gypsum
Company, supra.
In determining the appropriate penalty to be assessed in
this case, I have also taken into consideration that the operator

1949

is of medium size and that the violative practices were immediately discontinued. There is insufficient evidence of any prior
violations and no evidence that the penalties here imposed would
impair the operator's ability to continue in business. Under all
the circumstances, I find that penalties of $1,200 for each
violation are appropriate.
ORDER
The Cyprus Industrial Minerals Corporation is hereby ordered
to pay the following civil penalties within 30 days of the date
of this decision:
Citation No. 342876
Citation No. 342877

$1,200.
$1,20 .•
\

Gary, Meli' k
Ass stan~ ~\ief
Distribution:

'L~J

~

Law Judge

. ~

Phyllis Caldwell, Esq., Office of the Solicit r, U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified mail)
Harley W. Shaver, Esq., Canges, Shaver, Volpe & Licht, 600 Capitol Life Center, Denver, CO 80203
(Certified mail)
nw

1950

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

KAISER STEEL CORPORATION,
Contestant
v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CONTEST PROCEEDING
Docket No. CENT 81-264-R
Citation/Order No. 326835; 8/4/81
York Canyon No. 1 Mine

CIVIL PENALTY PROCEEDING
Docket No. CENT 82-50
A.C. No. 29-00095-03059 V

v.
York Canyon No. 1 Mine
KAISER STEEL CORPORATION,
Respondent
DECISION
Appearances:

David B. Reeves, Esq., Industrial Relations,
Kaiser Steel Corporation, Fontana, California,
for Contestant/Respondent;
Leo J. McGinn, Esq., Office of the Solicitor,
United States Department of Labor, Arlington,
Virginia,
for Respondent/Petitioner.

Before:

Judge Vail
STATEMENT OF THE CASE

Pursuant to provisions of section 105(d) of the Federal
Mine Safety and Health Act of 1977 (hereinafter the "Act"), Kaiser
Steel Corporation (hereinafter "Kaiser"), filed a Notice of Contest
alleging that a type 104(d)(l) citation No. 326835, was improperly
issued on August 4, 1981. The notice challenged the findings
accompanying the citation that the violation significantly and
substantially contributed to the cause and effect of a mine safety
hazard and was caused by an unwarrantable failure to comply with the
standard.
Pursuant to notice, a hearing was held in Raton, New
Mexico.
Subsequent to the hearing, the Secretary of Labor,
(hereinafter "Secretary"), filed a petition proposing the assessment
of a penalty against Kaiser based upon citation No. 326835 alleging
a violation of mandatory safety standard 30 C.F.R. 75.601-1.

1951

The parties stipulated that the above two cases be
consolidated and that a decision in the civil penalty case be made
upon the record <leveloped in the notice of contest case.
Both
parties submitted post-hearing briefs.
STATUTORY PROVISION
Section 104(d)(l) of the Act, provides in pertinent part
as follows:
(1) If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there
has been a violation of any mandatory health or safety
standard, and if he also finds that, while the conditions
created by such violation do not cause imminent danger, such
violation is of such nature as could significantly and
substantially contribute to the cause and effect of a coal or
other mine safety or health hazard, and if he finds such
violation to be caused by an unwarrantable failure of such
operator to comply with such mandatory health or safety
standards, he shall include such finding in any citation
given to the operator under this Act ••••
REGULATORY PROVISION
30 C.F.R.

§

75.601-1 provides in pertinent part:

Circuit breakers providing short circuit protection for
trailing cables shall be set so as not to exceed the
maximum allowable instantaneous settings specified in this
section; however, higher settings may be permitted by an
authorized representative of the Secretary when he has
determined that special applications are justified:
Maximum allowable circuit breaker
Conductor Size
instantaneous setting (amperes)
AWG or MGM
1
4/0 • . . . . . . . . . • • . . . . . . . . . . . . . . . . . 2,500 _/
FINDINGS OF FACT
1.
Kaiser is the owner and operator of an underground coal
mine near Raton, New Mexico known as the York Canyon Mine No. 1.

ll

There being no controversy over the type of cable and setting
on the circuit breaker in this case, only that portion of the
table applicable herein is set out.

2.
The subject mine has a daily production of 4,301 tons of
coal and employees 270 miners underground.
Kaiser is considered a
large operator.
3. The assessment of a civil penalty in this case will not
affect Kaiser's ability to continue in business.
4. The York Canyon mine contains six working sections
consisting of two longwall and four continuous miner sections.
The mine is classified as "gassy" and is subject to the specific
methane inspection requirements found in section 103(a)(i) of the
Act (Transcript at 13).
5.
On August 4, 1981, during an inspection of the 7 left
longwall section of the subject mine, Federal Mine Inspector
Daniel Martinez observed the number 2 circuit breaker in the power
center feeding electrical current to the longwall conveyor system
was set at its maximum setting of 4000 amperes (Tr. 22).
6.
Electrical power to operate the machinery and equipment
in various sections of the mine is transmitted through power
centers which act like transformers and reduces the current to an
amount permissible for the operation of the equipment.
7.
The power center cited in this case is a box
approximately eight feet wide by fifteen feet long containing
circuit breakers which are designed as short circuit protection
for the equipment in the mine. The individual pieces of equipment
in the mine are attached by a cable to a distribution box which in
turn is attached by another cable to the power center.
Both the
distribution box and power center are movable and move along in
conjunction with the mining process. The distribution boxes are
moved more frequently, possibly two times a week, whereas the
power center may move only once every two months (Tr.
31).
8.
The circuit breaker in the power center cited in this
case was used to protect the supply of electrical power to the
distribution box for the longwall conveyor system.
The cable
between the power center and distribution box was approximately
500 feet long Essex 4/0 3 conductor cable with an outer rubber
jacket encasing three phase wires plus a ground and a ground pilot
conductor (Tr. 32).
9.
Kaiser was cited on two prior occasions, July 13 and 23,
1981, for similar violations of standard 75.601-1 as that
contained in citation No. 326835 (Ex-G-3 and G-4).

195~

ISSUES
The. issues in this case are:
1. Whether a violation of 30 C.F.R. 75.601-1 occurred as
alleged in citation No. 326835.
2.
Whether such violation was of such a nature as could
significant and substantially contribute to the cause and effect
of a mine safety hazard.
3.
Whether such violation was caused by an unwarrantable
failure of the operator to comply with the mandatory safety
standard.
4.
If a violation is found, what is the appropriate penalty
to be assessed.
DISCUSSION
TRAILING CABLES:
There is no dispute between the parties that the circuit
breaker in the power center serving the longwall conveyor was set
at a maximum setting of 4000 amperes.
Also, it i$ agreed that
section 75.601-1 requires that circuit breakers for trailing
cables of the size involved here should be set at 2500 amperes.
However, Kaiser argues that the cable between the power center and
the distribution box cited in this case is not a trailing cable as
specifically referred to in§ 75.601-1 and therefore not subject
to the maximum allowable circuit breaker settings for certain
cable sizes.
Kaiser argues that trailing cables are used
primarily to connect the distribution boxes to various pieces of
machinery used in the mining process and that they are exposed to
hazards such as mobile equipment running over them.
Kaiser
contends that these same hazards to the cable are not present in
the area between the power center and the distribution boxes.
An examination of the regulations causes me to reject
Kaiser's definition of what is a trailing cable.
Admittedly,
there is not a definition of trailing cable in part 75 of the
regulations or in parts 55, 56 and 57 covering electricity in open
pit, sand and gravel and nonmetal mines.
However, the term is
expressly defined in part 18 of the regulations which deals with
electrical equipment in general.
It must be noted that the definitions in part 18 are prefaced
by the phrase "as used in this part." However, I believe, lacking
specific definitions in part 75, these definitions should be
applicable as the term should not mean one thing in part 75 and

1954

another in 18.
Particularly since the term trailing cable is used
in at least five different parts of the regulations but is defined
only once, that being in part 18 which applies to electric motordriven mine equipment and accessories.
Under subpart A, general
provisions, are several definitions that are particularly relevant
to this case and are as follows: § 18.2 definitions.
"Accessory" means associated electrical equipment,
such as a distribution or splice box, that is not an
integral part of an approved (permissible) machine.
"Distribution box" means an enclosure through which one
or more portable cables may be connected to a source
of electrical energy, and which contains a short
circuit protected device for each outgoing cable.
"Portable cable" or "trailing cable" means a flameresistant, flexible cable or cord through which electrical
energy is transmitted to a permissible machine or accessory.
(A portable cable is that portion of a power
supply system between the last short circuit protective
device, acceptable to MSHA, in the system and that machine
or accessory to which it transmits electrical energy.)
The term "portable gate end boxes", "distribution box", and
"distribution center" were used throughout the hearing to describe
the piece of equipment into which the cables from the power center
entered, and from which the cables then extended to various
equipment operating on the longwall system.
These boxes, whether
distribution centers or portable tail gate boxes, were described
as small sized, covered, square boxes, which in addition to
switches, contained circuit breakers.
They are mounted on skids
and are moved at least several times a week as the mining process
continued.
It is obvious that these boxes by their description by
witnesses' testimony at the hearing are an "accessory" as defined
in part 18.2.
It follows that the 4/0 cable in this case that
connected the distribution box as "accessory" to the power center
was a trailing cable as above defined for it is a "flame
resistant, flexible cable or cord through which electrical energy
is transmitted to a permissible machine or accessory." (emphasis
added) •
In light of the foregoing, I find that the cable involved in
this case is a trailing cable as described in 75.601-1.
Although
I have seriously considered Kaiser's arguments to the contrary, I
must believe that the purpose of the regulation is to provide
protection in the form of a circuit breaker for the cable that is
feeding power to the machine directly or by way of an accessory in
the form of a distribution box.
This protection provides a proper
maximum setting of the circuit breaker for the particular type and
size of cable used, should an electrical problem occur such as a
ground fault or short circuit.

1955

WARRANTABLE FAILURE
In that the parties agreed as to the type of cable being used
in this instance, and it is admitted that the No. 2 circuit
breaker in the power center was set at 4000 amperesr whereas the
maximum allowed under 75.601-1 is 2500 amperes, I find that a
violation of the regulation occurred.
Kaiser further argues that if it is found that a violation
occurred, there was not an unwarrantable failure on their part in
this instance.
It is contended that even though Kaiser had been
cited for similar violations on two prior occasions, the specific
issue is whether they knew or should have known about the
particular circuit breaker cited here.
The term "unwarrantable failure" was defined by the Interior
Board of Mine Operation Appeals in Ziegler Coal Company, 7 IBMA
280 (1977) as follows:
"[A]n inspector should find that a
violation of any mandatory standard was caused by an unwarrantable
failure to comply with such standard if he determines that the
operator involved has failed to abate the conditions or practices
constituting such violation, conditions or practices which the
operator knew or should have known existed or which it failed to
abate because of a lack of due diligence, or because of indifference or a lack of reasonable care." This d~finition was
approved in the legislative history of the 1977 Act. s. Rpt. No.
95-181, 95th Cong., 1st Sess. 32 (1977).
The evidence of record in this case shows Kaiser was issued
two prior citations for violations of 75.600-1 on July 13 and 23,
1981 and that Kaiser was aware of the existence of the problem
with the circuit breakers. However, Kaiser argued, and it was
indicated by memorandums they had issued, that the problem arose
from disgruntled employees tampering with the settings.
Even
assuming that it were true that employees were responsible for the
wrong settings involved in these citations, the operator's prior
knowledge requires it to take whatever steps are necessary to
prevent the reoccurrence of these acts and stay in compliance with
the regulatioris of the Act.
If it is not accomplished by
memorandum, then other protective measures must be adopted.
I
therefore find that Kaiser demonstrated unwarrantable failure in
their actions in this case.
SIGNIFICANT AND SUBSTANTIAL
Kaiser further argues that if a violation is found in this
case, it was not such as to be of a significant and substantial
nature.
Extensive and divergent testimony was presented by both

1956

parties on the safety hazards associated with the circuit breaker
on the power center being set at 4000 amperes rather than the 2500
amperes provided for in the Act for the type of cable being used.
The Secretary contends in his brief. that the violation would
most probably result in the cable over-heating and as a consequence cause a fire or explosion.
It was conceded that large
numbers of miners would normally not be in the immediate area of
the cable, but miners traveling along the area where the cable lay
or performing pre-shift and on-shift inspections would be exposed.
Also, if a fire or explosion occurred in that portion of the cable
located in the intake air entry, smoke and fire would be carried
forward into the face areas and present a hazard to miners working
there.
Inspector Martinez, a MSHA designated coal mine inspectorelectrical, testified that should a short circuit occur in the
cable, with the circuit breaker set at 4000 amperes, the breaker
would not trip out and the cable would become over-heated and
catch fire.
This would occur because of an excess of current flow
(Tr. 37, 38).
Further, Martinez stated that the burning of the
cable caused by fire or explosion would cause smoke which would be
ventilated down the face because of the location of the cable
which would be inhaled by the miners resulting in asphyxiation,
lung damage, and possible death.
Also, the fire in the cable
could cause a fire in the coal seam or float coal dust and
possibly methane (Tr. 40, 93).
Kaiser refutes the testimony of inspector Martinez and argues
that the construction of the cable and its specific location
between the power center and distribution box made it highly
unlikely it would suffer any damage that would cause a short
circuit or ground fault resulting in an excessive load of
electrical current. Also, because of the thermal trip system
built into the circuit breaker and the existence of a ground fault
system also installed, there was no probability of the occurrence
described by Martinez happening.
Fred Rivera, an electrical
engineer and Kaiser's electrical foreman, testified that the
setting of the circuit breaker at 4000 amperes rather than 2500
amperes, under the circumstances involved here, did not create a
hazard. Also, the chance of fire or an electrical shock due to
the high setting was practically impossible due to the
construction of the cable (Tr. 116, 120).
The critical questions in this case are highly technical and
Rivera's credentials as an electrical engineer and his apparent
candor as a witness give considerable credibility and weight to
this testimony regarding the equipment utilizerl at the area cited
here.
The most credible evidence in this matter clearly
demonstrates that the cable used to connect the power center to

1957

the distribution box serving the longwall conveyor was
approximately 500 feet long consisting of 4/0 Essex, three phase,
SHD cable.
Because of its location, this cable is not exposed to
the same· hazards as the trailing cables that connect the
distribution boxes to the moving equipment.
That cable can incur
damage resulting in a short circuit from being run over by
equipment or a rock falling on it. The cable between the power
center and distribution box is five times the size of the cable
connecting the box to the equipment.
The circuit breaker in the distribution box is set to trip at
800 amperes for each piece of equipment connected to it and would
trip-out and disconnect should there be a problem between it and
the equipment it serves.
The only problem considered in this
citation is that which could arise with the cable between the
power center and the distribution box.
This would likely be a
short circuit caused by damage to the cable.
In addition to the
circuit breaker in the power center involved here, there is a
ground fault protection designed to trip out and disconnect the
electrical power should a phase wire become grounded causing at
least 5 amperes to run through the ground.
This would occur
should the cable be damaged.
Also, incorporated in the system is further protection in the
form of a thermal trip set to disconnect at 600 amperes.
This is
designed to trip out the electrical current should it detect a
load of 600 amperes or more for four or five seconds.
This is
similar to having too many app~iance cords plugged into an
electrical socket and over-loading the circuit which causes the
fuse to trip.
Rivera stated that the cable is very substantial with a thick
outer sheath covering three power conductors which include a
metallic shield wrapped around the outer insulation of the phase
indicator which is a quarter of an inch thick.
In the circumstances where this particular cable was located, it was highly
improbable that the cable would receive external damage that would
cause a short circuit (Tr. 116, 120).
If damage occurred to the
cable from external causes, such as a puncture to the outer shell,
this would cause contact with the grounding conductor sending
current of less than 5 amperes and tripping the breaker before a
short circuit occurred.
If the cable were to heat for four to
five seconds, the thermal rating of the breaker trips at 600
amperes which disconnects the current.
If it were possible to
maintain 3000 amperes, as an example for four to five seconds,
this is what would happen (Tr. 118).
A short circuit usually
causes a surge of current far in excess of the 4000 amperes that
the circuit breaker was set at and would immediately trip the
breaker anyway. ·The final opinion of Rivera was that the
likelihood of a fire or electrical shock resulting from this
particular circuit breaker being set at 4000 amperes instead of
2500 is practically impossible (Tr. 120).

1958

In light of the foregoing, I conclude that there is not a
reasonable likelihood of an injury to a miner as a result of the
violation herein and that the Secretary has failed to prove by a
preponderance of the evidence that the violation was significant
and substa.ntial.
Also, by failure to sustain his burden of showing that the
violation was significant and substantial, the§ 104(d)(l) order
can not stand.
PENALTY
In Island Creek Coal Co., 2 FMSHRC 279,280 (February 1980),
the Commission held that section llO(a) of the Act, 30 u.s.c.
§ 820(a), mandates a penalty for the violation of any mandatory
safety standard regardless of the impropriety of a 104(d)(l)
order.
Kaiser must therefore be assessed a penalty for their
violation of § 75.601-1 which is a mandatory safety regulation.
The six criteria for assessing a penalty are set out in 30
The size of the operator is large.
No claim was
made that the proposed penalty will adversely affect Kaiser's
ability to continue in business, and no such adverse consequences
will be assumed.
I find that Kaiser was negligent in not taking
steps to ensure compliance, i.e., making the settings tamper
proof.
Kaiser's knowledge of the general problem of excessive
circuit breaker settings is evident from their own internal memos
and the two prior citations.

u.s.c. § 820(i).

The possibility of injury is small.
~s discussed above, the
collateral protection provided by the ground fault and thermal
trip settings make it very unlikely that an injury would occur.
If an injury did occur it would probably be serious or fatal.
If
the cable began to burn or smoke it could cause asphyxiation or a
methane explosion.
Generally there are no employees working in
the area between the power center and the distribution box.
However, if an explosion did occur, there is a possibility that
the smoke could be carried to the working face where the longwall
shear was being operated.
This would expose miners to smoke
inhalation or asphyxiation.
CONCLUSIONS OF LAW
Upon the entire record, and in consonance with the factual
findings embodied in the narrative portion of this decision, it is
concluded:
1.
matter.

That the Commission has jurisdiction to decide this

2.
That Kaiser violated the mandatory standard published at
30 C.F.R. ~ 75.601-1.

1958

3.
That the violation was caused by an unwarrantable failure
on the part of Kaiser to comply with standard 30 C.F.R.
§ 75.601-1.
4.
That the violation was not of such a nature as could
"significantly and substantially" contribute to the cause and
effect of a safety or health hazard.
5.
That Kaiser's notice of contest or application for review
of citation No. 32fi835 is sustained as to the finding that the
violation was "significant and substantially" and the designation
of this citation as being a section 104(d)(l) violation is removed
and amended to be a 104(a) violation.
6.
That $200.00 is the appropriate penalty for the
violation.
ORDER
Accordingly, the 104(a) type citation No. 326835 is ORDERED
AFFIRMED: and Kaiser is ORDERED to pay a civil penalty of $200.00
in connection with such affirmed citation within 40 days of the
date of this decision.

~d~
.;:.~g{l

E. Vail
Administrative Law Judge

Distribution:
David B. Reeves, Esq., Kaiser Steel Corporation
P.O. Box 217, A-414, Fontana, California 92335 (Certified Mail)
Leo J. McGinn, Esq., Office of the Solicitor, United States
Department of Labor, 4015 Wilson Boulevard, Arlington, Virginia
22203 (Certified Mail)

/blc

1960

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

22041

CIVIL PENALTY PROCEEDING
Docket No. WEVA 83-138
A.C. No. 46-02557-03504

v.
Jerry Run Surf ace Mine
THOMPSON COAL & CONSTRUCTION,
INC.,
Respondent
DECISION
Appearances:

Thomas A. Brown, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for Petitioner;
Charles G. Johnson, Esq., Johnson & Johnson,
Clarksburg, West Virginia, for Respondent.

Before:

Judge Melick

Hearings were held in this case on September 22, 1983, in
Clarksburg, West Virginia.
A bench decision was thereafter rendered and appears below with only non-substantive changes.
The case before me today is based upon the
Petition for Assessment of Civil Penalty filed by
the Secretary of Labor, Mine Safety and Health Administration (MSHA).
One violation of the standard at 30 CFR Section 41.20 is alleged and charges the Thompson Coal & Construction Company, Inc.
(Thompson), with failing to file an updated "Form
2000-7" with the MSHA District Manager listing the
operating officials and principal officer in charge
of safety at the Jerry Run Mine.
The standard at
30 CFR Section 41.20 requires that "[e]ach operator of a coal or other mine shall file notif ication of legal identity and every change thereof
with the appropriate District Manager of the Mine
Safety and Health Administration by properly completing, mailing, or otherwise delivering Form
2000-7. 'legal identity report' which shall be
provided by the Mine Safety and Health Administration for this purpose."

1961

The general issue before me, of course, is
whether there was indeed a violation as alleged,
and, if so, what is the appropriate civil penalty
to be assessed. The specific issue before me is
whether on December 8th, 1982, the date this citation was issued and the violation cited, the mine
operator had failed to file a modification of his
legal identity report as required. The evidence
in this case shows that as of March 15, 1982, the
operator had filed a proper legal identity report
(Form 2000-7), and there is no dispute over that
(Exhibit G-2). At that time, Richard L. Bryant
was identified as mine superintendent and in
charge of health and safety. The evidence shows
that when MSHA Inspector Alonzo Curry appeared on
December 8, 1982, for a spot inspection at Thompson's Jerry Run Mine, Bryant was not present and
that Larry Reall represented to the inspector that
he was then in charge of health and safety and was
mine superintendent.
It is not at all clear, however, how long Mr. Reall had been in charge, either as superintendent or in charge of health and
safety matters, and it appears that there was a
transitional period aroudd this time; that is,
transition from Mr. Bryant's being superintendent
and in charge of health and safety and turning
those responsibilities over to Mr. Reall.
Now, Section 41.20 of the regulations does
not set forth any time limit within which the operator must file his notification of changes in his
legal identity. However, 30 CFR § 41.12 gives the
operator thirty days after the occurrence of any
change to file the information required and the
Secretary has acknowledged in this case that the
operator would indeed have thirty days from the
date of any change to file any corresponding modification to his legal identity report.
Under the circumstances of this case it is
not known precisely when the change in job responsibilities actually occurred. There is absolutely
no evidence on that point so as of December 8th,
when the citation was drawn, it is not known whether Mr. Reall had been acting as superintendent and
in charge of health and safety for one day, five
days, twenty days, thirty days, forty days, or
whate~er.
Under the circumstances, it is impossible to determine whether the operator failed to

1962

file within 30 days of the change in management.
Accordingly, I cannot find a violation of the
cited standard, and I am going to vacate the citation.
I think in spite of this ruling that Mr. Thompson does recognize the significance of filing these
reports even though, in this case, it appears that
there is.no question that there was someone in charge,
whether it was Bryant or Mr. Reall.
If MSHA is unable to maintain a current roster of who is responsible for the operation of a mine and who is going to
be in charge of health and safety, some less responsible operators would certainly use that to their
advantage in not complying with health and safety
matters and perhaps would not even have someone in
charge of health and safety. So, although there is
not that situation in this case, I think the operator would have to recognize that there is a valid
reason for this regulation to be on the books, and
it is essential that it be complied with.
ORDER
Citation No. 2020854 is hereby v cated and this case is
dismissed.

Distribution:
Charles G. Johnson, Esq., Joh
burg, WV 26301 (Certified ma

nson, P.O. Box 2332, Clarks-

Thomas A. Brown, Jr., Esq., Office of the Solicitor, U.S. Department of Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified mail)

nsw

1963

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

NOV 17 1983

22041

CIVIL PENALTY PROCEEDING
Docket No. VA 82-41
A.C. No. 44-05171-03022F
No. 1 Mine

v.
BRIDGETT COAL COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Fauver

The Secretary has moved for permission to withdraw his
petition for assessment of civil penalty on the ground that
Respondent has paid the full amount of the proposed penalty
($3,000).
Section llO(k) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. 801, et~' provides that "No
proposed penalty which has been contested before the Commission
under Section 105(a) shall be compromised, mitigated, or
settled except with the approval of the Commission." Respondent's
payment of the proposed penalty is deemed to be an offer of
settlement, and not grounds for withdrawing the Secretary's
petition. Accordingly, the Secretary's motion to withdraw
the petition is DENIED, but deemed to be a motion to approve
settlement.
This proceeding involves a Section 104(a) citation, No.
942313, alleging a violation of 30 CFR 75.200, for failure
of the operator to follow the appoved roof control plan by
not installing cap blocks between the jacks and the mine roof,
or not providing bearing plates of not less than 36 square inches.
The Secretary contends the violation was serious because 2 roof
bolters were killed when an undetected slip in the roof caused
a roof fall.
Investigation by MSHA determined that the absence
of the required cap blocks or steel plates contributed to the
extent of the fall, and the two fatalities.
The Secretary also
contends the operator was negligent since it is its responsibility
to enforce the provisions of the roof control plan. There were
no witnesses to the accident, and the required blocks or plates
were used in other areas of the mine as required. Based upon
the single penalty assessment criteria set forth in 30 CPR
100.4 MSHA proposed a penalty in the amount of $3000.00.

1964

The Solicitor of Labor has been advised by MSHA that payment
in full was made by the Operator, on September 30, 1983.
Counsel for the Secretary has reviewed the factual
circumstances of the violation as well as all relevant criteria
including company size, negligence, gravity, and good faith
in abatement. Based upon this review of the facts· and
assessment precedures employed, the Secretary believes payment
in full of the proposed penalty in the amount of $3000.00 is
reasonable, and that payment in this amount will serve to
effect the intent and purposes of the Act.
I find that the proposed settlement is consistent with
the criteria for assessing civil penalties in Section llO(i) of
the Act and is supported by the record. Accordingly, the
motion is GRANTED.
ORDER
WHEREFORE IT IS ORDERED THAT settlement by payment of the
above-mentioned amount of civil penalty is APPROVED and this
proceeding is DISMISSED.

4}ifi!, ~ ':/~ V't/tWill'iam Fauver
Administrative Law Judge
Distribution:
Leo J. McGinn, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Boulevard, Arlington, Virginia 22031
(Certified Mail)
Dowell Richardson, President, Bridgett Coal Company, P.O. Box
105, Shannon Heights, Richlands, Virginia 24641 (Certified Mail)

kg

1965

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
. Petitioner

NOV 2 21983

CIVIL PENALTY PROCEEDING
Docket No: CENT 83-12
A/O No: 34-01242-03501

v.

Porter No. 1 Mine

TURNER BROTHERS, INC.,
Respondent
DECISION
Appearances:

Reid Tilson, Esq., Office of the Solicitor,
U.S. Department of Labor, 555 Griffin Square,
Dallas, TX 75202, for Petitioner:

Before:

Judge Moore

This civil penalty case came on for hearing in Tulsa,
Oklahoma, on November 1, 1983. Mr. Tilson, an attorney in
the Dallas Regional Solicitor's office came to Tulsa from
Dallas, and I came to Tulsa from Falls Church, Virginia, but
respondent's counsel, Mr. Petrick, apparently did not think this
case important enough to come the approximate 40-some miles
from Muskogee, Oklahoma. Nor did he think it important
enough to inform either Mr. Tilson or me that he intended
not to appear. Before making my travel plans the week
before the trial I called Mr. Petrick's office, and while he
was out of town, his secretary did manage to reach him. She
informed me that he said to go ahead with the hearing because
he could not reach a settlement.
Mr. Tilson had informed me by telephone prior to the
trial that he had made a settlement offer, but that he had not
been able to get in touch with Mr. Petrick, himself, to learn
what Mr. Petrick's views were. While I do not know what settlement
was offered by Mr. Tilson, I suspect it was under the proposed
assessment of $168.
It is a matter of public record that in
the week before trial, Mr. Petrick had failed to appear at a
Turner Brothers hearing before Judge Melick in Fort Smith,
Arkansas.
Because of this cavalier attitude toward the
Federal Mine Safety and Health Act, which shows the contempt
with which the respondent regards the Federal inspectors and
the Federal Mine Safety and Health Review Commission, I am
adding $100 to each penalty that I hereinafter assess.

1966

The five citations involved in this case concern two
pieces of eq~ipment. As the testimony of Inspector Clyde Davis
shows, citation number 2007441 was issued because a bulldozer
did not have the seat belts required by 30 C.F.R. 77.1710(i).
The bulldozer was working on a 10% grade (l' vertica~ly for
every 10' horizontally) which the inspector considered steep.
The bulldozer is normally in operation for twelve hours a
day, seven days a week.
If the bulldozer had turned over the
resulting injury could have been fatal.
Turner Brot~ers is the largest, or second largest coal
mining operation in the state of Oklahoma.
I find it was
negligent and that there is a small history of prior violation.
Abatement was accomplished the next day, but the bulldozer
continued in operation after the citation was issued. The
Secretary did not prove a high degree of gravity. The
Assessment Off ice considered this an appropriate case for a
$20 single penalty.
I assess $100 plus the previously mentioned
$100 for attitude for a total of $200.
The other five citations involved a truck about the size
of the old Army 6x6 which contained one thousand gallons
of diesel fuel plus lubricating oil. This truck had the
function of refuelling and oiling all the other mobile equipment at the mine. At the time that the citations were issued
the truck had not performed its usual function of going to
the location of the equipment that needed servicing. Two
pieces of equipment had come to the truck for fuel, but
ordinarily it would go throughout the mine servicing the
various pieces of mobile equipment. This truck had no parking
brake (Citation 2007442), it had no regular road brake
(Citation 2007443), it had no horn (Citation 2007444) and
it had no back-up alarm (Citation 2007445). The truck was
a menace and had an imminent danger order been issued I
would have affirmed it.
Instead of an order, four citations
were issued with respect to this truck, and three of them
were not marked significant and substantial and were assessed
at $20 each. Citation 2007443 was marked as significant
and substantial and the assessment off ice did assess a $68
penalty for that citation.
The inspector issued another citation, No: 2007446 which
charged a violation of 30 C.F.R. 77.1606(a) in that because
of all of the other violations it was obvious that the equipment was not being inspected and equipment defects were not
being reported to the mine operator.
I find that all these
citations were valid and that the hazard and negligence were

1967

of a very high order.
I assess $1,000::/ for each of the
five citations concerning the refuelling truck and add $100
to each for respondent's attitude.
The citations are AFFIRMED and respondent is ORDERED to
pay to MSHA, within 30 days, a penalty in the total sum
of $5,700.

~f. 0;~/Charles C. Moore, Jr.,
Administrative Law Judge
Distribution:
Robert J. Petrick, Esq., P.O.B. 447, Muskogee, OK 74401
(Certified Mail)
Mr. William Turner, President, Turner Bros. Inc., P.O.B. 447,
Muskogee, OK 74401 (Certified Mail)
Reid Tilson, Esq., Office of the Solicitor, U.S. Department
of Labor, 555 Griffin Square, Suite 501, Dallas, TX 75202
(Certified Mail)

* There was a discrepancy in the Inspector's testimony
about whether the truck was taken out of service, or
whether respondent continued to use it. (Tr. 24). I
accept his latter testimony (Tr. 37) that the truck
was taken out of service. Otherwise, I would assess
higher penalties concerning this truck.

/db

1968

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

MONTEREY COAL COMPANY,
Contestant

22041

NOV 2 3 1983

CONTEST PROCEEDING
Docket No. WEVA 83-136-R
Order No. 2034234; 3/2/83

v.

Docket No. WEVA 83-137-R
Citation No. 2034235; 3/7/83

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Wayne Mine
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEVA 83-199
A. C. No. 46-05121-03513

v.

Docket No. WEVA 83-230
A. C. No. 46-05121-03514

MONTEREY COAL COMPANY,
Respondent

Wayne Mine

DECISION APPROVING SETTLEMENT AND
ORDER GRANTING MOTION TO DISMISS
Before:

Judge Steffey

Counsel for the Secretary of Labor filed on November 16,
1983, in the above-entitled proceeding motions to approve settlement with respect to the two civil penalty cases listed above.
Under the settlement agreements, respondent has agreed to pay
the full amount of $3,500 proposed for the violations alleged in
both civil penalty cases.
Counsel for Monterey Coal Company
filed on November 18, 1983, a motion to withdraw the contest
pleadings filed in Docket Nos. WEVA 83-136-R and WEVA 83-137-R
on the grounds (1) that the witnesses on whose testimony Monterey would have to rely at a hearing are unavailable and (2) that
Monterey has entered into settlement agreements with respect to
the civil penalty cases.
I find that the motions to approve
settlement and the motion to withdraw should be granted for the
reasons hereinafter given.
Section llO(i) of the Federal Mine Safety and Health,Act of
1977 lists six criteria which are required to be considered in
determining civil penalties. One of those criteria is whether
the payment of penalties would cause respondent to discontinue
in business.
There are no data in the official file or in the
motions for approval of settlement providing any information
about respondent's financial condition. The Commission held in
Sellersburg Stone Co., 5 FMSHRC 287 (1983), that when an operator

1969

fails to present any evidence concerning its financial ability
in a civil penalty proceeding, a judge may presume that payment
of penalties will not cause the operator to discontinue in business.
In the absence of any information in this proceeding to
support a contrary finding, I find that payment of penalties will
not adversely affect respondent's ability to continue in business.
As to the criterion of the size of the operator's business,
the proposed assessment sheets attached to the motions for approval of settlement show that Monterey Coal Company produces about
18,670,610 tons of coal on an annual basis and that the Wayne
Mine, here involved, produces approximately 149,220 tons of coal
per year.
Those production figures support a finding that respondent is a large operator and that any civil penalties assessed
in this proceeding should be in an upper range of magnitude insofar as they are determined under the criterion of the size of respondent's business.
A third criterion listed in section llO(i) is respondent's
history of previous violations. The proposed assessment sheets
accompanying the motions for approval of settlement indicate that
Monterey has been assessed penalties for 60 violations during 129
inspection days in the 24-month period preceding the occurrence
of the two violations alleged in this proceeding. That history
of previous violations caused MSHA to assign two penalty points
under section 100.3(c) of the penalty formula described in 30
C.F.R. § 100.3. Inasmuch as an operator may be assigned up to
20 penalty points under section 100.3(c), I find that respondent
has a very favorable history of previous violations and that low
penalties should be assessed to the extent that they are determined under the criterion of respondent's history of previous
violations.
A fourth criterion listed in section llO(i) requires consideration of whether respondent demonstrates a good-faith effort
to achieve compliance after an alleged violation has been cited.
Both of the motions for approval of settlement state that respondent did demonstrate a good-faith effort to achieve compliance
after the violations here involved were cited. Therefore, respondent should be given credit for having reacted properly when
it was advised that the inspector believed it had violated two
mandatory health and safety standards.
The remaining two criteria of gravity of the violations and
whether respondent was negligent with respect to their occurrence
should be considered in light of the specific violations alleged
by the inspector. Both of the violations involve the same factual situation in that six miners, including a section foreman,
were makin9 repairs to a continuous-mining machine.
In Citation
No. 2034235, the inspector cited respondent for a violation of
section 75.1726(b) because of respondent's failure to block the
raised ripper head of the machine. Citation No. 2034236 cited
respondent for a violation of section 75.1725(c) because the cathead of the machine's power cable had not been tagged and locked
out.

1870

The motion for approval of settlement states that both alleged violations were the result of a high degree of negligence
because a section foreman was assisting in making the repairs
and he should have made certain that the ripper head was secured
to prevent it from falling and should have made certain that the
power would not come on while the repairs were being made.
The
motion also states that both alleged violations were serious because the same continuous-mining machine on the same working section had previously been involved in a fatal accident in similar
circumstances.
In view of the fact that a large operator is involved and
that the alleged violations were both serious and associated with
a high degree of negligence, it appears that MSHA appropriately
proposed a penalty of $2,000 for the violation of section 75.1726
(b) and a penalty of $1,500 for the violation of section 75.1725
(c). Since respondent has agreed to pay the full amounts proposed by MSHA, I find that the motions for approval of settlement
should be granted and that Monterey's motion for withdrawal of
the contest pleadings should be granted.
WHEREFORE, it is ordered:
(A)
Monterey Coal Company's motion to withdraw is granted,
the contest pleadings filed in Docket Nos. WEVA 83-136-R and WEVA
83-137-R are deemed to have been withdrawn, and the proceedings
in those two dockets are dismissed.
(B)
The motions for approval of settlement filed by the Secretary of Labor are granted and the settlement agreements are
approved.
(C)
Pursuant to the parties' settlement agreements, Monterey
Coal Company shall, within 30 days from the date of this decision,
pay civil penalties totaling $3,500 which are allocated to the
respective alleged violations as follows:
Docket No. WEVA 83-199
Citation No. 2034235 3/2/83 § 75.1726(b)

..•...... $2,000.00

Docket No. WEVA 83-230
Citation No. 2034236 3/2/83 § 75.1725(c)

$1,500.00

Total Settlement Penalties in This Proceeding .... $3,500.00

~G.r;/~

steffe~ ~

Richard c.
Administrative Law Judge

1971

Distribution:
Carla K. Ryhal, Esq., Monterey Coal Company, P. O. Box 2180,
Houston, TX 77001 (Certified Mail)
Covette Rooney, Esq., Office of the Solicitor, U. S. Department
of Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)
Michael H. Holland, Esq., United Mine Workers of America, 900 15th Street, NW, Washington, DC 20005 (Certified Mail)

yh

1972

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
FRANK CRONIN AND MERREL NIXON,
Complainant

NOV 2 b 1983

DISCRIMINATION PROCEEDING
Docket No. LAKE 83-9-D
MSHA Case No. VINC-CD-82-17
Sunnyhill No. 9 South Mine

v.
PEABODY COAL COMPANY,
Respondent
DECISION
Appearances:

Patrick M. Zohn, Esq., Office of the Solicitor,
U. S. Department of Labor, Cleveland, Ohio, for
Complainant;
Michael o. McKown, Esq., St. Louis, Missouri,
for Respondent;
Thomas Myers, Esq., Shadyside, Ohio, for Intervenor·
Local Union 1340, UMWA District Six.

Before:

Judge Steffey

Pursuant to an order consolidating issues and providing for
hearing issued August 12, 1983, a hearing in the above-entitled
proceeding was held on September 27 through September 30, 1983,
in Columbus, Ohio, under section 105(c) (2), 30 u.s.c. § 815(c) (2),
9f the Federal Mine Safety and Health Act of 1977.
The complaint was filed on October 19, 1982, and alleges
that respondent attempted to discharge both complainants because
they refused to shovel coal out of a belt feeder without proper
precautions having been taken to assure that the belt feeder was
deenergized and that all power to the belt feeder had been disconnected.
It is also alleged that respondent prohibited complainants from exercising their right to have a safety committeeman
called to determine if complainants were properly exercising their
individual safety rights.
The discharge was subsequently modified
by an arbitrator to a 5-day suspension without pay and employee
benefits. Therefore, the primary economic relief sought ~y complainants was full back pay and employment benefits for the 5-day
suspension.
After the parties had completed their presentations of evidence, I rendered the bench decision which is reproduced below
(Vol. IV, Tr. 30-59):

1973

It is necessary in a decision such as this to make some
findings of fact.
After 3 long days of hearing, the findings
are somewhat extensive, but I feel that they are necessary in
order to set forth the basic facts which the various witnesses
have presented. The findings will be made in enumerated paragraphs.
1. Merrel Nixon and Frank Cronin were working in Peabody's Sunnyhill No. 9 South Mine on June 23, 1982, on the 4p.m.-to-midnight shift as the loader operator and loader helper,
respectively, in the 1 South 1 East Section. They traveled
into the mine in a man trip and arrived on the section about
4:45 p.m.
There was a lack of brattice curtains and there were
some water leaks in the hoses supplying water to the loading
machine, but eventually enough curtains were obtained to provide the required 9,000 cubic feet of air per minute at the
last open crosscut and an adequate amount of water was provided
for loading coal.
2. After Nixon and Cronin had loaded two or three cuts
of coal, their section foreman, Ralph Simms, ordered them to
go to the feeder which was out of, order.
They went to the
feeder and found that it had been trammed to a point about 25
feet inby the tailpiece wher~ the feeder was stuck in a diagonal position in D Entry, which is also known as the belt entry.
3. A repairman named Milan Bizic had determined that the
tram chain had broken which prevented further movement of the
feeder under its own power.
The conveyor belt on the feeder
was also inoperable, and Simms, the section foreman, believed
that the repairs to the conveyor belt could not be made unless
someone shoveled about 2 tons of coal out of the feeder.
Simms,
therefore, asked Cronin to obtain two coal shovels at the tailpiece so that the coal could be removed from the feeder where
it had been left in a pile when the conveyor chain broke.
After Cronin had obtained the two shovels, Nixon and Cronin
claim that Simms asked them to get into the feeder and shovel
out of the feeder 2 tons of coal which were in the feeder when
the feeder's conveyor belt ceased to work.
4. Cronin asked Simms if the power was off the feeder
and Simms did not answer Cronin until Cronin had asked about
the feeder's deenergization a second time. After Cronin's
second question, Simms told Cronin the power would not hurt him
and that the breaker had been knocked or turned off.
Cronin
and Nixon then went around to the end of the feeder into which
the shuttle cars dump coal and started shoveling coal from that
position with their feet on the mine floor.
Nixon and Cronin
say, however, that Simms, after telling them to get up into the
feeder twice, gave them a third order to get up in the feeder
and shovel coal. At that point, Nixon claims he asked Simms to

1974

call the Safety Committee. Nixon and Cronin say that without
responding to Nixon's request for the Safety Committee, Simms
left the feeder and went into the dinner hole. Nixon and
Cronin say they thought Simms had gone to call the Safety Committeemen, but, in fact, he called the Mine Manager, John
Ludwig, and asked him to send a vehicle to the section to transport from the mine two employees who had refused to shovel coal
when Simms asked them to do so.
5. After Simms had finished talking to Ludwig, he returned to the feeder where Nixon and Cronin say they were still
shoveling coal from the dumping end of the feeder.
Nixon and
Cronin say that Simms advised them that their time had stopped
and he told them to go to the dinner hole and wait to be taken
out of the mine.
6. About 20 minutes later, Ludwig arrived on the section
with Assistant Mine Manager John Holskey.
Ludwig went into the
dinner hole where other miners were waiting for Simms to give
them further orders. While Ludwig was in the dinner hole, the
operator of the roof-bolting machine, Ronald Baker, told Ludwig
that he had personally observed both Nixon and Cronin shoveling
coal out of the feeder when he walked within 30 feet of the
feeder on the way to the dinner hole. Ludwig responded that he
had come to take Nixon and Cronin out of the mine rather than
to argue the merits of the situation.
7. While Nixon and Cronin were walking to the personnel
carrier, known as a "mule," to be taken out of the mine, Nixon
asked for safety glasses because Peabody has a rule that persons
riding in open vehicles should wear safety glasses. Ludwig
wanted to know if they had not been issued safety glasses, and
they replj_ed, "Yes," but Cronin had left his at home and Nixon
had left his in his clothes basket in the bathhouse.
Ludwig
obtained glasses for them and they started out of the mine in
the mule, but the batteries were low on power and would hardly
move the mule.
The batteries continued to lose power, so Ludwig
and Holskey called for another vehicle to come to pick them up
and they transferred to another personnel carrier called a
four-man rover. Nixon asked to inspect the brakes and lights
before he got into the rover, but Cronin said that Holskey told
Nixon to get the goddamn hell in here; you don't need to inspect. Therefore, Nixon and Cronin got into the rover and all
four men went on out of the mine. Once they reached the surface, Nixon saw MSHA Inspector Elmer Cornett and went to him
to ask him to check the lights and the brakes on the rover because Holskey had refused to let him examine the rover. Nixon
went with Cornett to examine the brakes and lights on the rover
and Cornett found them to be satisfactory. Nixon then told
Cornett about a missing jack and bar. Cornett wrote a citation
for the failure of the rover to have a jack and bar, after

1975

Cornett had returned to his office and had obtained a proper
safeguard notice for inclusion in the citation as a basis for
its issuance.
8. Nixon also told Cornett that he and Cronin had been
fired, but Nixon did not finish explaining the details to
Cornett because Ludwig advised Nixon and Cronin that they
should leave the mine property as they had been suspended.
9. Nixon and Cronin came back to the mine for a 24/48hour meeting on their suspension notices, but there had been
a partial work stoppage and John Goroncy, the mine superintendent, declined to participate in a discussion of the merits of
the suspension at that time. Goroncy did, however, hand Nixon
and Cronin a letter of suspension with intent to discharge.
A meeting on the merits was eventually held after the 48-hour
period had expired and the matter went to arbitration. A hearing was held on July 15 and July 22, 1982, and the arbitrator's
decision was issued on August 10, 1982. The arbitrator held
that Nixon and Cronin had contrived the safety issue as a pretext after they were discharged, but he also held that discharge was overly severe under the circumstances and required
Peabody to reinstate Nixon and Cronin after suspending them
for 5 days without pay and other employee benefits.
10. Elmer Cornett, the inspector who wrote the citation
for failure of Peabody to have a jack in the rover, as described
in Finding No. 7 above, was at the mine on June 23 for the purpose of performing a respirable dust inspection.· He had been
on the 1 South off 1 East Section for about the first 2 or 3
hours of the shift and had taken an air reading indicating at
that time that there was a velocity of 9,500 cubic feet per
minute at the last open crosscut. Although he was performing
a respirable dust inspection, he could have written a citation
for any violation he might have seen, but wrote none. He left
the 1 South off 1 East Section before the feeder became inoperable, but he testified that it would have been a violation
of section 75.1725(c) for Nixon and Cronin to have been inside
the feeder shoveling coal without having the power cable locked
out at the power center.
The inspector said he would consider
it a violation for Nixon and Cronin to shovel from the dumping
end of the feeder if their shovels had come into contact with
the conveyor belt while the breaker was off on the feeder but
with the power cable still energized. He also said he would
consider it unsafe for Nixon and Cronin to shovel out coal from
the dumping end of the feeder while the breaker was off if the
power cable was still energized; and that while he might not
write a citation for shoveling in the last-described instance,
he would still require them, that is, Nixon and Cronin, to
stop shoveling in that situation as he considered that such
shoveling would be an unsafe practice, because there is always

197C

a chance that the feeder could move even though the breaker
has been put in the off position.
11. Wayne Hart was one of the shuttle car operators on
June 23 when the feeder became inoperable.
Simms asked him to
assist in the repair work on the feeder.
After Hart had
assisted Simms and Milan Bizic, the repairman, in lining up
the tram chain, Bizic went to the parts wagon to get a connecting link.
Therefore, Hart claims that he was the only other
person present at the time Simms ordered Nixon and Cronin to
get into the feeder and shovel coal. Hart said that he is certain that Simms wanted Nixon and Cronin to get inside the feeder
to shovel coal, and Hart insisted that the only way the feeder
could have been completely cleared of coal would have been for
them to get into the feeder at its narrowest point, that is,
inby the apron where the shuttle cars dump coal. Nixon and
Cronin would have had to have been very close to the pick
breakers in order to shovel from the position described in the
preceding sentence.
Hart claims that he is certain from the
gesture made by Simms when he ordered Nixon and Cronin to
shovel coal that Simms wanted them to shovel coal from inside
the feeder in the aforesaid position which is also the location
which Nixon and Cronin say they believe they were ordered by
Simms to position themselves for shoveling.
Hart also claims
to have heard Nixon ask for the Safety Committee and alternate
work and he supported Nixon's claim that Simms did not respond
to Nixon's request for the Safety Committee to be called.
Hart
also claims that he thought Simms had gone to call the Safety
Committee and said that he was very surprised when Simms returned and advised Nixon and Cronin that their time had stopped
and that they should go to the dinner hole to be taken out of
the mine.
12. Milan Bizic was the repairman on 1 South off 1 East
Section.
He explained that the feeder stopped functioning when
the chain which drives the conveyor belt stopped working and
that he and Simms agreed that coal could still be produced on
that shift if the feeder were trammed out of the way so that one
of the shuttle cars could be lined up with the conveyor belt and
used as a temporary feeder while the other shuttle car continued
to haul coal.
It was their intention to tram the feeder into
the second crosscut outby the face, but the tram chain also broke
so as to leave the feeder in a position which prevented use of a
shuttle car as a substitute feeder.
After Simms, Bizic, DeMoss,
and Hart had done some alignment on the tram chain, Bizic left
to get a connecting link. He spent about an hour at the parts
wagon without ever finding the part he wanted, but finally he
started back to the feeder with a bolt with which he hoped to
make a te~porary repair of the tram chain.
He found that everyone else on the crew had gone away from the feeder to the dinner
hole, so he also went to the dinner hole and did not go back to
work on the feeder at all.

1977

13. · Bizic has had 34 years of experience in coal mines
including a lot of work as a repairman and as a safety inspector
for Consolidation Coal Company. He did not hear Simms order
Nixon and Cronin to get into the feeder to shovel coal, but he
did not think it would have been safe for them to work in the
feeder without having the trailing cable locked out at the power
center.
He said any miner had the right to go to the power center and disconnect the cathead before getting on a piece of
equipment to work where moving parts might cause him injury, if
the machine were to start as he has known equipment to start,
even after the breaker switch has been turned off. Bizic said
that if he had been present when Simms ordered Nixon and Cronin
to shovel coal, he would have gone to the power center and would
have locked out the cathead for the feeder's power cable regardless of whether Simms asked that that be done or not.
14. The superintendent of the Sunnyhill Mine on June 23,
1982, when Nixon and Cronin were suspended with intent to discharge, was John Goroncy.
He was called at home by Ludwig between 11:30 p.m. and midnight and was told that Ludwig had
brought Nixon and Cronin out of the mine for refusing to obey
Simms' direct order to shovel coal out of the feeder.
Goroncy
specifically asked Ludwig if a safety issue was involved, and
Ludwig said that no safety issue was raised about the refusal
to shovel coal, but that Nixon and Cronin had requested safety
glasses before riding in the mule and had been given glasses,
and that Nixon had requested that he be allowed to inspect the
four-man rover when they transferred to that vehicle, after the
batteries ran down on the mule, and that Nixon would not get
into the rover until Holskey had given him a direct order to do
so. Goroncy denied that Holskey used profanity in ordering
Nixon to get into the rover.
15. Goroncy confirmed Nixon's and Cronin's statement that
the next morning, June 24, Goroncy personally handed Nixon and
Cronin letters stating that they had been suspended with intent
to discharge. Goroncy said that he refused to hold a 24/48hour meeting provided for in the Wage Agreement when he learned
that there had been a work stoppage at the Sunnyhill Mine.
Goroncy said a 24/48-hour meeting was eventually held within
the 48-hour period based on the date when the miners returned
to work.
Goroncy declined to reinstate Nixon and Cronin to
their jobs after that meeting and the matter went to arbitration
as described in Finding No. 9, supra.
16. Goroncy, who has a B.S. degree and is a professional
engineer with electrical training, introduced Exhibits A, G, H,
and I to show the power circuits on the feeder.
In layman's
terms, there is a lever on the side of the feeder which, when
pushed down, stops the power from flowing into the circuit
breaker. The lever has to be pushed down and pulled back
through a horizontal position to reenergize the circuit breaker.

1978

Additionally, there are 3 buttons to the right of the breaker
lever as shown on Exhibit A.
They are labeled and one starts
the pick breakers to running when held in for about 2 seconds;
another button starts the conveyor belt moving after the pick
breakers have started; and the third button is a stop button
which will stop both the pick breakers and the belt conveyor
from moving, but the circuit breaker does not open until the
lever is pushed down. Although Goroncy thinks it is safe to
shovel coal out of the feeder with only the breaker switch
pushed down, he.would feel safe about having a person work inside the feeder near the pick breakers only with the cathead
on the feeder cable withdrawn at the power center.
17. Goroncy made the decision to discharge Nixon and
Cronin.
In doing so, he did not take into consideration that
neither of them had ever previously refused to obey a work order
given by their supervisor. Goroncy said that it was important
that discipline be maintained, because Peabody is responsible
for all personnel and discipline is easily eroded if employees
can ignore a section foreman's work orders without giving a
reason which management can consider and evaluate at the time
the employee refuses to obey the order. Goroncy thinks that
the issue of Simms having ordered Nixon and Cronin to get into
the feeder to shovel coal was raised for the first time at the
arbitration hearing.
18. Ralph Simms' testimony agreed in general with the
findings made above. He agrees that he was confronted with a
number of production problems during the early part of the
shift on June 23, but he considers them to have been routine
in nature. He agrees that there were broken trailing cables and
problems with curtains and water hose connections, but he said
that his first real difficulty occurred about 9:30 p.m. when
the conveyor chain on the feeder broke just as a shuttle car
was dumping coal on it. He said that he tried to get the feeder out of the belt entry so that a shuttle car could be used as
a substitute, temporary feeder, but the tram chain broke, thereby leaving the feeder stalled partially in the second crosscut
from the face and partially in the belt entry. At that point
he knew he could not produce any more coal, so he left the feeder and made a tour of the face giving orders to the miners to
hang curtains, take the cutting machine to the track for replacement of a tire, and requesting Nixon, Cronin, and Hart to
assist down at the feeder.
19. Simms' testimony varies from Nixon's and Cronin's in
important respects from the point that DeMoss, Bizic, Hart,
Nixon, and Cronin gathered at the feeder.
Simms said they first
tried to get the tram chain repaired and that DeMoss, Bizic, and
Hart were working on that while he asked Cronin to get two
shovels to shovel coal out of the feeder.
Simms agreed that

1979

Cronin asked if the power was off the feeder; and Simms stated
that he told Nixon and Cronin that the breaker had been knocked
and stated that Nixon and Cronin finally went to the dumping
end of the feeder and threw out three or four shovels of coal.
At that point, Bizic asked that the tram cogs be jogged so that
it was necessary to ask Nixon and Cronin to stand back while he
reenergized or closed the circuit breaker on the side of the
feeder.
After Simms had lined up the cogs to Bizic's satisfaction, he pushed the breaker lever back down to deenergize the
circuit breaker. By that time, Nixon and Cronin had gone over
and had sat down against the rib of the closest pillar in the
crosscut.
Simms stated that he asked them twice again to resume shoveling; and that after one request, Nixon told Simms to
get off his back. Simms said he told Nixon he was not on Nixon's
back, but that the coal needed to be shoveled out of the feeder
so that the next shift, which was purely a maintenance shift,
could repair the conveyor chain. Simms claimed that he finally
addressed Nixon and Cronin by name and told them he was giving
them a direct order to shovel coal~ When they sti$1 did not respond, he told them that if they were not going to work, he
would get them a ride out of the mine.
Thereafter, Simms
called Ludwig, the mine manager, and asked him to send transportation for two miners who refused to obey an order to shovel
coal. After calling Ludwig, Simms returned to the feeder and
told Nixon and Cronin that, as far as he was concerned, their
time had stopped and that they could go to the dinner hole and
wait for their transportation out of the mine.
20.
Simms' testimony also differs from Nixon's and Cronin's
in that Simms claims DeMoss came around the dumping end and began shoveling coal when Nixon and Cronin failed to respond to
Simms' order.
Simms' statement also differs from Hart's testimony in that Simms claims he told Hart to shovel when Nixon and
Cronin failed to do so, and that Hart did shovel, whereas Hart
denies that he ever shoveled any coal at all. Hart also claims
that DeMoss went with Bizic to the parts trailer and that no one
was left around the feeder other than Hart, Simms, Nixon, and
Cronin.
Simms also denies that Nixon requested the Safety Committee, whereas Nixon and Hart both say Nixon requested the
Safety Committee; and Hart even claims that Nixon asked for alternate work, which Nixon himself never claims to have requested.
21. Ludwig received the phone call from Simms about 11:30
or 11:40 p.m.
Ludwig first asked Holskey to go in the mine by
himself and bring Nixon and Cronin out, and then decided he
would go along and get first-hand knowledge of the facts.
On
the way in, they came to a derailed supply car and transferred
from a four-man rover to a five-man mule.
The jack from the
mule was being used to get the car back on the track, so Ludwig
took the jack from the rover and put it in the mule. On the way
back out of the mine, the batteries became so weak in the mule
that Holskey had to call for another vehicle and the pumper

1980

brought .them the four-man rover they had used to commence their
trip into the mine in the first place.
Ludwig forgot to remove
the jack from the mule and replace it in the rover.
Therefore,
when all four men arrived on the surface, Inspector Cornett was
waiting for Nixon to come out of the mine with the respirable
dust sampling device which Cornett had put on Nixon at the beginning of the shift. Nixon asked Cornett to inspect the rover, and
Nixon told Cornett that there was no jack in the rover.
Cornett
found the brakes and the lights working satisfactorily, but as
indicated in Finding No. 7, supra, there was no jack in the rover.
22. Ludwig's testimony generally conforms with the other
witnesses' testimony except that he denied that Holskey used
profanity in ordering Nixon to get into the rover when they transferred from the mule to the rover on the way out of the mine.
Also Ludwig stated that Baker remarked when he, Nixon, and Cronin
were leaving the dinner hole to go to the mule, that Baker told
Nixon and Cronin to go on to the surface with Ludwig and that the
Union would see that they returned to work the next day with full
pay.
Ludwig also claims that even though he declined to argue
with Baker as to whether Nixon and Cronin had actually shoveled
any coal, that his refusal to argue that point was no reason for
Baker to refrain from discussing a safety issue with him if one
existed.
Ludwig's recollection of Nixon's discussion with Cornett was that Nixon only told Cornett about the jack in the rover,.
whereas Cornett claims that Nixon told him about other things,
including the fact that he had been fired.
23. Holskey's testimony is also in general agreement with
that of the other witnesses, except that he denied that he used
profanity in ordering Nixon to get into the rover and stated that
it is contrary to Peabody's policy for management personnel to
use profanity in giving orders to employees. Holskey had just
come out of the mine from accompanying Inspector Cornett underground when Simms called, thereby requiring him to go immediately
back underground. Neither Ludwig nor Holskey recall that Cornett
was at the mine on June 23 to make a respirable dust inspection
and neither recalls that Nixon was wearing a respirable dust collecting device, but Holskey said the mine was inspected so frequently that he could not recall the specifics as to the inspectors' visits to the mine.
Holskey said that he, Ludwig, and
Simms discussed the shoveling incident and each of them wrote a
separate report at Goroncy's request, and that it was about 1:00
a.m. when he and Simms left the mine to return home. Holskey and
Simms are in the same car pool.
In the arguments which the parties made prior to the rendering of the bench decision, Mr. McKown referred to some pertinent
Commissio~ and court cases with respect to what is required before it can be said that a miner has properly raised his right
to refuse to work because of a safety problem.

1981

One of the cases that Mr. McKown mentioned is Secretary on
behalf of Michael J. Dunmire and James Estle v. Northern Coal
Co., 4 FMSHRC 126 (1982).
In that case the Commission stated
that where reasonably possible, a miner should ordinarily give
the operator an expression of the hazard at issue before leaving;
and if not possible, as soon after leaving as reasonably possible. There should also be a good-faith belief as to the existence of the hazard.
Mr. McKown has made that same observation about the requirements for raising a refusal to work because of a hazardous condition.
And, as Mr. McKown also pointed out, if a miner does
refuse to work, he should make the complaint about the unsafe
condition so that the operator would be able to take action to
correct the unsafe condition and protect other miners who are
still working.
I think that Mr. Zohn has stated in reply to Mr. McKown's
argument that there were no other people who could have been
assigned to shovel in this instance, but, it is a fact that
Cronin testified that when he went into the dinner hole, Hart
and Bizic were shoveling coal out of the feeder.
That was also
the testimony of Simms, except that Simms stated that DeMoss and
Hart were shoveling coal out Qf the feeder.
So, at least Cronin
agreed with Simms to the extent that they both testified that
Hart was shoveling coal out of the feeder.
By Cronin's only having asked Simms if there was power on
the feeder without expressly talking about the safety hazard,
Simms failed to realize that a safety hazard was involved.
Therefore, he also ordered Hart to shovel coal after Cronin and
Nixon declined to do so, and Cronin agrees that Hart was shoveling coal at the time Cronin and Nixon left the feeder to go to
the dinner hole to await transportation out of the mine.
Now, as for the argument that all Cronin had to do was to
ask Simms if the power was on, and at that point it became Simms'
obligation to figure out what needed to be done and interpret
that as a refusal to work because of a safety hazard, the evidence does not support an argument to that effect, because Simms
believed that as long as a person is not actually working on an
electrical circuit, it is only necessary to knock the circuit
breaker on the side of the machine to make it entirely safe to
work on such things as shoveling coal out of the feeder even if
a person is inside the feeder doing the shoveling.
The issue of whether power must be turned off at the power
source before mechanical labor, as distinguished from electrical
work, is performed on equipment was decided by the Commission in
Kaiser Steel Corp., 3 FMSHRC 2463 (1981).
In that case, the

1982

Commission held that it is a violation of section 75.509 for
an operator to fail to deenergize equipment before mechanical
work is done on it, even if the mechanical work involves only
the changing of bits on a shearing wheel because, in that case,
the wheel started running accidently even though the operator
thought he had turned off the power.
Therefore, the Commission has already rejected the same
argument that Simms felt was appropriate in this case, namely,
that knocking the breaker on the feeder was sufficient deenergization preparatory to having coal shoveled out of the feeder.
Ludwig and Goroncy both agreed with Simms, that is, Ludwig believed that all a person had to do in the case of the feeder was
to knock the breaker at the feeder and that he did not have to
go back and pull the cathead out of the power center.
The only
time Goroncy differed from that view was that he thought that
the cathead had to be pulled if a person intends to work right
beside the pick breakers.
As I understand the requirement for raising a safety issue
in connection with a refusal to work, the burden is on the miner
to establish that there is a safety matter to be considered,
that the work he has been asked to do is dangerous, and that he
is refusing to do the work because it is unreasonable for him to
be asked to expose himself to the hazards involved.
The burden
is not on the section foreman to read the employee's mind and
try to determine why the employee is refusing to work, especially
as was true in this case, when the section foreman thinks that he
has satisfied the miner's complaint about safety by knocking the
breaker, assuming that the section foreman even comprehended that
a safety issue had been raised in this case.
The Commission expressly ruled in Kenneth E. Bush, 5 FMSHRC
993 (1983), that if an operator listens to a complaint about
safety and eliminates the hazards raised by the complaint, the
work refusal loses protection under the Act. Mr. Zohn, on behalf
of complainants, has argued that Simms' interpretation of the
safety standards is incorrect.
The Commission's ruling in the
Kaiser Steel case, supra, shows that Mr. Zohn is correct in arguing that Simms did not properly understand the deenergization
requirement which is necessary before mechanical work may be done
on equipment powered by electricity.
Nevertheless, the fact remains that if the miners, as was
true in this case, are unable to explain to their section foreman what safety matter they have in mind and what it is that
they fear and, if, as was also true in this case, the section
foreman does all that he thinks is necessary to alleviate their
fear or problem, then I think that the section foreman has done
all that can be done to make their working conditions safe at
that point.
Unless the miners continue to express a fear that
the machine still has not been sufficiently deenergized to make

1983

shoveling a safe activity, the section foreman does not know why
the miners are continuing to refuse to shovel coal out of the
feeder.
Mr. Zohn is also correct in saying that the entire decision
in this proceeding must be based on the credibility of the testimony given by the respective parties' witnesses.
It strains my
credulity to believe that Cronin and Nixon actually thought that
they were supposed to crawl through about a foot or less of space
between the side boards on the feeder and the mine roof to get
down onto the actual conveyor belt very close to the pick breakers in order to shovel coal which was located closer to the dumping end of the feeder than it was to the pick breakers.
It would have been practically impossible for complainants
to have gotten into the feeder since Nixon is about 6 feet 1 inch
tall and Cronin is about 5 feet 10 inches tall and quite stocky.
In other words, the physical problems associated with complainants' getting into a position inside the feeder are such that I
do not believe that Simms would order men to undertake such an
unreasonable feat as getting inside the feeder so as to shovel
coal out of the narrow opening between the top of the feeder and
the mine roof.
The testimony of Hart was that he based his certainty that
Simms wanted Nixon and Cronin to get inside the feeder simply on
a gesture which he claims Simms made, while Simms claims that
his genture was to the back of the machine where the coal is
dumped onto the feeder.
One of the problems in all these cases is that miners have
a tremendous amount of difficulty in communicating with each
other.
I believe that if they would talk over with their section
foremen what their real problems are, and vice versa, that they
would avoid a great many of the disputes which seem to occur.
I
cannot understand why Nixon and Cronin could not have asked Simms
where he wanted them to position themselves in order to perform
the shoveling of coal. Neither of them claims to have asked that
question.
The most that either one of them claims is that Cronin
asked if the power was off and Nixon says he asked for a safety
committee meeting.
That is the extent of their conversation.
The rest of the conversation consists of Simms repeating that he
wanted them to get the coal shoveled out of the feeder.
We have in the record the testimony of Baker, a roof bolter,
who had come down to the dinner hole after he had finished doing
some work at the face assigned to him by Simms.. He says that he
saw both Nixon and Cronin shoveling coal out of the feeder.
But
Nixon's anrl Cronin's testimony confirms that when Baker saw them
doing the shoveling, they were doing the only shoveling which
Simms agreed that they had done the whole evening.
Therefore,

1984

Baker's statement made to Ludwig that he had seen Nixon and
Cronin shoveling coal out of the feeder while standing at the
end of the feeder was based on the single instance when all witnesses agreed that Nixon and Cronin did shovel a little coal out
of the feeder.
Hart's testimony about the shoveling out of the feeder is
flawed by the fact that he became involved in a lengthy discussion about the fact that Simms wanted the coal thrown into the
crosscut so that the scoop could come down and pick it up even
if the feeder could not be moved, whereas Simms made it perfectly
clear that he did not care where the coal was thrown so long as
it was taken out of the feeder so that the conveyor chain could
be repaired.
I believe that Hart's testimony has very low credibility to it in some other respects because Hart claims that
DeMoss was not at the feeder because he had gone to the parts
wagon with Bizic. Yet Bizic stated that he remained at the parts
wagon for an entire hour looking for a connecting link.
Simms
testified convincingly that there would have been no need for
DeMoss to go to the par.ts trailer with Bizic to bring back one
little connecting link for a chain and that he recalls DeMoss
shoveling at the feeder.
Even if DeMoss did leave for a short
time, it is difficult for me to believe that he would have stood
for an hour by Bizic who was simply looking for a connecting link.
Hart also testified that Nixon not only asked for the safety
committee, but also requested alternate work, but Nixon did not
claim that he ever asked for alternate work.
Therefore, it appears to me that Hart simply decided to testify on behalf of the
two complainants and that his preparation for appearance as a
supporting witness was not well organized.
Cronin agreed, when he was being cross-examined by
Mr. McKown, that at no time did he ever tell Simms or Ludwig or
Goroncy or any boss that he thought it was unsafe to shovel coal
out of the feeder with only the circuit breaker on the feeder
thrown or in an off position. As Mr. McKown has argued, it is
not convincing to believe that two men who are being taken out
of the mine to be fired would have the courage to further irritate the very bosses who are going to discharge them by asking
for safety glasses, asking to inspect the rover, and going up to
an inspector right in their bosses' presence to report the lack
of a jack on the rover, but would not have the courage to tell
their section foreman that it was too hazardous to shovel coal
out of a feeder without having the cathead disconnected at the
main power source. Their requests for safety glasses, inspection
of the rover, etc., would have been things they would have been
happy to forego mentioning, in my opinion, if they had actually
been afraid of making complaints to their supervisors.
In short, I believe that neither Nixon nor Cronin had any
safety thoughts in mind when they were refusing to shovel coal,

1985"

or they would have brought those safety concerns to their supervisors' attention when they were threatened with suspension.
Cronin discussed several times during his cross-examination
that he believed that it was possible for a feeder to start running, even though the breaker switch on the feeder has been
thrown to the off position, because moisture and dirt may collect
in the panel box and cause a short to occur which will reenergize
the machine's motor. Yet, in that very testimony, Cronin stated
that he had learhed about such things at the arbitration hearing.
Since Cronin is basing his knowledge of that kind of danger on
testimony given at an arbitration hearing which was held in July,
his claim that he was objecting to shoveling coal in June because
of his fear of getting a shock, even when the breaker switch was
in the off position, is not a credible story and fails to show
that he would have had such safety concerns when he refused to
shovel coal on June 23 before the arbitration hearing had ever
been held.
Mr. Zohn has emphasized that Simms is not a reliable witness
because, in filling out his application for employment with Peabody, he stated in the application that he had 1 year of prior
experience as a coal miner, but stated in this proceeding that he
did not know how the figure "l" got on the form as he did not recall putting it there and had no prior experience as a coal miner.
On that same application, Simms also wrote that he had had 3 years
of high school. When I asked him about that, he said that it was
attendance at a mission school of some sort and that it was not
high school training at all, but he had nevertheless entered that
schooling in a blank on the form which was labeled "high school"
to indicate that only high school training was supposed to be
listed in that space. We have to keep in mind that Simms was not
able to avail himself of a great deal of formal education. When
he is filling out an application, he is likely to make mistakes
of a clerical nature.
Such mistakes do not necessarily mean that
everything he says is subject to doubt.
As far as credibility goes, Cronin assured us several times
that he had never had any accidents in the 11 years that he has
worked in the coal mines. He even stated that he has developed
a sixth sense so that if he just gets in a dangerous situation,
he will immediately feel that he is in danger.
Yet, Mr. McKown
introduced as Exhibits E and F two accident reports showing that
Cronin had his thumb mashed by a cinder block in one instance
and, in another instance, had his hand wrenched or strained by a
steering wheel on a Kersey motor he was driving in the mine. Of
course, it is possible for witnesses to forget things and not
intentionally be trying to misstate the truth.
I think that some
incidents just have to be accepted as events which people do not
remember. Witnesses' failure to remember does not necessarily
mean that everything they say should be thrown out as a fabrication.

1986

In Frederick G. Bradley, 4 FMSHRC 982 (1982), the Commission
pointed out that it is not an administrative law judge's function
to pass upon the wisdom or fairness of an operator's action in
disciplining an employee, but rather it is his function to determine if the operator's claims are credible, and if those reasons
would cause an operator to act as he did. No one in my position
enjoys seeing a miner lose his job or even be suspended for 5
days, but the only ground that Nixon and Cronin have in this case
for arguing that there was a violation of section lOS(c) (1) of
the Act is that they were ordered to do an unsafe act and that
they had a right to refuse to do that act because of the safety
issues involved.
But, as I pointed out with respect to the cases mentioned by
Mr. McKown, and one or two others that I referred to above, the
Commission has left the burden on the complainants to show that
they did have a reasonable basis to raise a safety issue and that
it was done in such a fashion that the operator knew what he was
required to do in order to satisfy that complaint.
I cannot find
on the basis of the record in this proceeding that Peabody was
properly given a reason to know why Nixon and Cronin refused to
shovel the coal from_ the dumping end of the feeder.
It appears
to me that there is sufficient credibility to Simms' explanation
of what happened to show that he believed he simply had before
him two miners who had refused to carry out a reasonable work
order. Simms says that he did not intend to do any more than
just show them that he could not allow that kind of insubordinate
action.
Simms said that he also regretted that it was the decision of management above his level to suspend the men with intent
to discharge them, but he felt that he had to take the action
which he did in order to maintain discipline on his section.
It appears to me that Simms made a credible defense of what
he did.
It further seems to me that Goroncy, Holskey, and Ludwig
also made a credible defense of the action they took.
Therefore,
I find that there was no violation of section lOS(c) (1) of the
Act because the evidence fails to support complainants' claim
that they refused to shovel coal out of the feeder because such
shoveling would have exposed them to hazardous conditions.
WHEREFORE, for the reasons hereinbefore given, it is
ordered:
The discrimination complaint filed on October 19, 1982, in
Docket No. LAKE 83-9-D is dismissed.

R~t~·ft~1/-

Administrative Law Judge

1987

FEDERAL MINE SAFETY AND HEAL TH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
ON BEHALF OF TENNIS MAYNARD, JR.,:
Complainant

22041

NOV 251983
DISCRIMINATION PROCEEDING
Docket No. KENT 82-199-D
No. 1 Surface Mine

v.
DIAMOND P. COAL COMPANY, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This is a discrimination proceeding initiated by the
complainant against the respondent pursuant to Section 105(c)
of the Federal Mine Safety and Health Act of 1977, charging
the respondent with unlawful discrimination against
Mr. Tennis Maynard, Jr., for exercising certain rights
afforded him under the Act.
The matter was scheduled for
hearing in Paintsville, Kentucky, September 27, 1983, but
the matter was continued when the parties advised me of a
proposed settlement disposition of the dispute.
On November 9, 1983, the parties filed a Joint Stipulation
and Settlement Agreement proposing to dispose of this matter.
Included as part of the negotiated settlement is an agreement
by the respondent or its subsidiaries to reinstate Mr. Maynard
and to pay him certain back wages.
In addition, respondent
agrees to consider him for all job openings in a truck driver's
position or in positions requiring lesser skills, and shall
consider him for layoff, on the basis of his original hire
date of November 20, 1981.
Respondent and its subsidiaries agree that they will
not discriminate against.Mr. Maynard in violation of Section lOS(c)
of the Act. Further, the parties agree that if Mr. Maynard
voluntarily quits his employment with the corJpanies or is

1988

terminated by the companies for reasons which are not
discriminatory under § lOS(c) of the Act, Maynard shall be
treated for purposes of rehire in the same manner as other
former employees who voluntarily quit or were terminated for
reasons not discriminatory under§ 105(c) of the Act, as the
case may be.
Conclusion
After careful review and consideration of the settlement
terms and conditions executed by the parties in this proceeding,
including Mr. Maynard, I conclude and find that it reflects ·
a reasonable resolution of the complaint filed by MSHA on
Mr. Maynard's behalf.
Since it seems clear to me that all
parties are in accord with the agreed upon disposition of
the complaint, I see no reason why it should not be approved.
ORDER
The proposed settlement IS APPROVED. Respondent IS ORDERED
AND DIRECTED to fully comply forthwith with the terms of the
agreement.
Upon full and complete compliance with the terms
of the agreement, this matter is dismissed.

Administrative Law Judge
Distribution:
Thomas A. Grooms, Esq., U.S. Department of Labor, Office of
the Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
D. Patton Pelfrey, and Charles E. Allen, III, Esqs., Brown,
Todd & Heyburn, 1600 Citizens Plaza, Louisville, KY 40202
(Certified Mail)

/slk

1989

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DISCRIMINATION PROCEEDING

MICHAEL D. YOUNG,
Complainant

Docket No. KENT 83-126-D

v.
MSHA Case No. BARB CD-83-08
TERRY GLEN COAL COMPANY,
Respondent

Barn Branch Mine
DECISION

Appearances:

Michael D. Young, Grundy, Virginia, pro se;
Randall Scott May, Esq., Craft, Barret &!faynes,
Hazard, Kentucky, for Respondent.

Before:

Judge Steffey

Pursuant to an order consolidating issues and providing for
hearing issued September 8, 1983, as amended on September 26,
1983, a hearing in the above-entitled proceeding was held on
November 1, 2, and 3, 1983, in Jonesville, Virginia, under section 105 (c) (3), 30 U. S.C. § 815 (c) (3), of the Federal Mine Safety
and Health Act of 1977.
The complaint was timely filed on February 7, 1983, under
section 105(c) (3) of the Act after complainant had received a
letter dated January 11, 1983, from the Mine Safety and Health
Administration advising him that its investigation of his complaint had failed to show that a violation of section 105(c) (1)
of the Act had occurred.
The complaint alleged that complainant
was discharged by respondent on November 19, 1982, in violation
of section 105(c) (1), because complainant had complained about
the condition of the conveyor belts which were used by respondent
to transport miners into its mine. The complaint also alleged
that respondent wished to discharge complainant because respondent feared that he might report the unsafe conveyor belts to MSHA.
After the parties had completed their presentations of evidence and had made their concluding arguments, I rendered the
bench decision which is reproduced below (Transcript dated November 3, 1983, pages 3 through 28):

1990

The issues in this case are whether there was a violation
of section lOS(c) (1) of the Federal Mine Safety and Health Act
of 1977 and, if so, whether Mr. Young, the complainant, is entitled to the relief he seeks under section lOS(c) (3) of the
Act.
Findings of Fact
Based on the demeanor of the witnesses and the credible
evidence in this proceeding, the following findings of fact are
made:
·
1. The complainant in this proceeding, Michael David
Young, is 27 years of age.
He attended Grundy Senior High
School up to the eleventh grade, at which time he quit and
joined the United States Navy. Before leaving high school, he
had taken a 1-year trade school course in welding. While he
was in the Navy, he received a certificate dated July 19, 1974,
showing that he had completed a course in basic electricity and
electronics (Exh. 4). He also holds certificates of competency
issued by the Virginia Board of Examiners certifying his ability
to act as a certified underground shot firer and an electrical
repairman (Exh. Nos. 2 and 3). Additionally, he has currently
dated cards issued by MSHA showing he is a certified underground
electrician, certified surface electrician, and c~rtified underground and surface high voltage electrician (Exh. Nos. 6, 7, and
8). Young has 5-1/2 years of mining experience of which 4-1/2
years were obtained while he was performing maintenance work on
underground and surface electrical equipment. Young is currently working as an electrical repairman for Island Creek Coal Company and is attending Southwest Virginia Community College
studying electronics technology.
2.
Young was working for Island Creek Coal Company in 1982,
but was laid off in September 1982 when Island Creek found it
necessary to reduce its work force by 800 people.
Island Creek's
personnel manager received an inquiry from Sidney Fee about an
electrical repairman and recommended Young.
Thereafter, Young
was interviewed by Sidney Fee, who works as general manager for
Terry Glen Coal Company.
Terry Glen's Barn Branch Mine is located near Crummies, Kentucky. Young was then living in Buchanan
County, Virginia, with his wife and one child. Fee hired Young
for a· 30-day probationary period.
If Young's work proved to be
satisfactory, Young planned to move his family about 100 miles
to the Crummies, Kentucky, area. During the 30-day probationary
period, Young was not a member of the Southern Labor Union,
which is the miners' representative at the Barn Branch Mine.
At the end of the 30-day period, if Young's work had proven to
be satisfactory, he would either have been given a position as
a salaried or management employee, or a position as a wage employee.
It was understood that Young would join the Southern
Labor Union if he became a wage employee.

1991

3. During the interview by Sidney Fee, before Young was
hired as a probationary employee, Fee asked Young if he had had
experience repairing a Wilcox continuous-mining machine. Fee
understood Young to say that he had worked on a Wilcox Model
21 continuous miner for about 2 weeks, whereas Young believes
he explained to Fee that he had had enough experience in repairing Joy continuous-mining machines and other types of equipment
to enable him, without difficulty, to adapt to repairing what
Young referred to as the relatively simple components of a Wilcox continuous miner. As a matter of fact, Young had had no
experience at all in repairing Wilcox continuous-mining machines
when he began working for Terry Glen on November 10, 1982.
4.
In order to save Young the time and expense of the 3hour one-way drive from Terry Glen's mine to Buchanan County,
Virginia, Fee provided Young with living quarters in a building
owned by Terry Glen. Young was not charged for those living
quarters.
5.
Young began working for Terry Glen on Wednesday, November 10, 1982, and was discharged on Friday, November 19, 1982.
Since Young did not work on Saturday or Sunday, he was employed
by Terry Glen for only 8 working days. Young performed some
work on the surface of the mine on Wednesday and Thursday,
November 10 and 11, consisting of cutting off old bits and welding new bits on some augers for a Wilcox continuous-mining
machine. Young's first trip underground occurred on Friday,
November 12, 1982. He was shown how to ride the conveyor belt
into the mine on that day and was given an opportunity to familiarize himself with the operation of a Series 21 Wilcox continuous-mining machine. Young had set timbers in the vicinity of
a Series 20 Wilcox continuous-mining machine while employed by
another coal company, but he did not perform any work on the
Series 20 machine. There are no significant differences in the
way a Series 20 operates as compared with the Series 21 used in
Terry Glen's mine.
6. On Monday, November 15, 1982, Young went underground
with Johnny Mack White, a certified maintenance foreman, to install some shims on a motor which had burned out on a Wilcox
continuous miner. The new motor had been installed, except for
inserting the shims behind the motor, and all work replacing
the motor had been performed by a repairman named Robert Housley
who worked from 11:45 p.m. to 7:45 a.m. Housley showed Young
where the shims had to be placed and went on out of the mine.
Housley did not remain to assist in installing the shims because
Housley had been told that Young was an experienced repairman.
Young had never installed a new motor on a Wilcox continuousmining mac;.hine.
Therefore, the shims were actually installed by
White, but Young claimed credit for having thought of loosening
the bolts so that the shims could be inserted. Housley claimed,

1992

however, that he had deliberately left the motor loose so that
the shims could be inserted without loosening any bolts.
7. On Tuesday, November 16, 1982, about 1:30 p.rn., Young
was asked by the mine superintendent, Steven Teshon, to go underground for the purpose of trouble shooting, or determining
whether another motor had burned out on the Wilcox continuousrnining machine. Coal had been corning out on the belts which
made it impracticable to ride into the mine on the belts, so
Young rode into the mine on a scoop to determine what was wrong
with the other motor on the Wilcox miner. Young was given an
ohmmeter by Teshon before going underground, but Young did not
take the ohmmeter to the continuous-mining machine and did some
taping of lead wires and some brief energizing or "bumping" of
the motor, which caused the circuit breaker to trip out. Young
spent about 40 minutes to determine that the motor was burned
out and needed replacement. The continuous-mining machine's
operator, Wilburn Hale, and a roof bolter, Randy Evans, were
present while Young was doing the trouble shooting, and both of
them believed that Young should have been able to use an ohmmeter and determine in just a few minutes that the motor was
burned out, as they had already assumed on the basis of their
experience in working around and operating a Wilcox continuousrnining machine.
8. On Wednesday, November 17, 1982, Young went into the
mine with Charlie Bumgardner (now deceased) and Johnny Mack White
to complete installation of the second motor on the Wilcox continuous-mining machine, but Young's light battery became caught
on a portion of the No. 2 belt conveyor which caused the light
to go off.
By the time Young had gone back out of the mine to
obtain a replacement light and had started back to the face area,
he met White returning to the surface. Young also turned around
and went back to the surface because White advised him that the
work of installing the second motor had been completed.
9. While Young was on the surface obtaining a replacement
light on Wednesday, November 17, as explained in Finding No. 8
above, he was asked by Teshon to crawl along the No. 1 belt and
determine what had caused some belt structures, being transported
into the mine, to become stuck on the No. 1 belt, which only
extends about four breaks into the mine before it terminates at
the No. 2 belthead.
The No. 1 belt had been stopped by an employee named Charles Hatmaker when Hatmaker realized that the
belt structures had been caught between his location at the No.
2 belt drive and the mine surface. Hatrnaker's assignment at that
time was the transfer of belt structures from the No. 1 belt to
the No. 2 belt. Another employee named William Caldwell was
helping Hatmaker move belt structures from the No. 1 to the No. 2
belt, and Caldwell was asked to crawl toward the outside or surface of the mine while Young was crawling in the opposite direction from the surface.
Caldwell came to the stuck belt structures

1993

before Young. ·After Young had joined Caldwell at the point of
obstruction, they succeeded in releasing the stuck belt structures,
and both miners then crawled back into the mine along the No. 1
belt toward the No. 2 belthead with Young preceding Caldwell into
the mine.
10. Young was welding augers for the Wilcox continuous miner
on the surface on Thursday, November 18, 1982, when the mine
superintendent, Teshon, advised Young that he was going to terminate Young's probationary position at the end of the shift on
the next day, November 19, 1982, because Young was not competent
in performing repairs on the Wilcox continuous-mining machine.
11. On Friday, November 19, 1982, Young returned to the mine
before 7 a.m. and engaged in some discussions with other miners
about the fact that he believed Teshon, the mine superintendent,
was actually discharging him because he criticized the safety of
riding in and out of the mine on the conveyor belts. None of
the other miners agreed with Young that riding the belts exposed
them to any hazard. When Teshon arrived at the mine, Young asked
Teshon if he was still fired.
When Teshon answered that question
in the affirmative, Young stated that Teshon's real reason for
discharging him was for his having made complaints about the
safety features of the belt.
12. Teshon denied that he had ever said anything on Thursday
when he told Young he was being discharged, that he was afraid
Young might get hurt on the belt.
Teshon agrees that he refused
to allow Young to use the phone to call MSHA to request a special
inspection of the belt conveyors, because of the threats Young
was making, and that he ordered Young to leave mine property.
13. After Young left mine property, he drove to the office
of Terry Glen's general manager, Sidney Fee, at Crummies, Kentucky. Young told Fee that Teshon had discharged him because
Teshon was afraid Young would get hurt on the belts. When Fee
advised Young that Teshon had given Fee his reasons for discharging Young and had stated that those reasons appeared to be
valid so that Fee was supporting the discharge, Young became
angry and said he would cause Fee and Fee's son trouble.
Fee
told Young to leave his son, Wayne, who is the mine's safety
director, out of the discussion.
14. When Young was unsuccessful in getting Fee to reverse
Teshon's discharge, Young proceeded to Harlan, Kentucky, and requested under section 103(g) of the Act that MSHA make a special
inspection of the belt conveyors at Terry Glen's Barn Branch Mine,
especially from the standpoint of their use as a means of transporting miners in and out of the mine.

1994

15. MSHA sent Inspector Lester Reed and a trainee named
Lawrence Rigney to make a special investigation in response to
Young's request, and they rode the belts into the mine and wrote
no citations or orders with respect to the use of the belts for
haulage of miners.
They inspected the pull cords and other features of the belts, but cited no violations of the regulations.
While they were there, they inspected other areas in the mine
and wrote five citations for violations of 30 C.F.R. §§ 75.400,
75.503, 75.1722, 75.1101-1, and 75.514.
Only the alleged violation of section 75.1722 was considered to be a significant and
substantial violation, as that term has been defined by the Commission in National Gypsum Company, 3 FMSHRC 822 (1981).
16. A Kentucky State Inspector named James E. Gilbert had
been inspecting the Barn Branch Mine for about 5 years, including the short time during which Young worked for Terry Glen, and
he has not written or seen violations cited for clearances of
the belt for purposes of transporting miners. He has ridden
into the mine on the belt.
Gilbert testified that the required
clearance of 18 inches between the top of the belt and the mine
roof is the same under both Kentucky and Federal regulations.
17. Young contends that he had made complaints to management about the unsafe aspects of riding the conveyor belts into
the mine.
The unsafe conditions which Young claims existed were:
(1) there was less than the required 18 inches of space between
the top of the belt and the mine roof, (2) there was a practice
at the mine of having the miners jump from one belt to another
without stopping the belt at the time of the transfer, or even
having the miners get off one belt before jumping on to the next
belt, and (3) there were inoperable pull cords running along the
conveyor belts.
18. Without exception, all the witnesses called by Young
and Terry Glen's counsel stated that the clearance between the
top of the belt and mine roof was 18 inches or more, that they
did not jump from one belt to another without getting off one
flight before getting on another flight, and that any inoperable
pull cords were immediately repaired because their failure to
work could be corrected simply by reattaching them to the toggle
switches to which they are attached until a rock or some other
object hits them and knocks them loose so as to make reattachment necessary.
Consideration of Young's Arguments
Young was given several months, on two different occasions,
to obtain an attorney to represent him in this proceeding. He
was ultimately unable to secure legal representation, although
it appeared for a short time on two different occasions that he
had been successful in retaining a lawyer to represent him.

1995

Young, therefore, had to represent himself at the hearing
and succeeded very well in presenting his case. His primary
argument is that he made complaints to management about the
hazardous nature of the practice of having miners ride to and
from the working faces on conveyor belts.
Young contends,
therefore, that he was engaged in a protected activity under
section 105(c) (1) of the Act which provides as follows:
(c) (1) No person shall discharge or in any
manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise of the statutory
rights of any miner, representative of miners or
applicant for employment in any coal or other mine
subject to this Act because such miner, representative of miners or applicant for employment has
filed or made a complaint under or related to this
Act, including a complaint notifying the operator
or the operator's agent, or the representative of
the miners at the coal or other mine of an alleged
danger or safety or health violation in a coal or
otber mine, or because such miner, representative
of miners or applicant for employment is the subject of medical evaluations and potential transfer
under a standard published pursuant to section 101
or because such miner, represent~tive of miners or
applicant for employment has instituted or caused
to be instituted any proceeding under or related
to this Act or has testified or is about to testify in any such proceeding, or because of the exercise by such miner, representative of miners or
applicant for employment on behalf of himself or
others of any statutory right afforded by this Act.
The test for determining whether a complainant has shown
a violation of section 105(c) (1) of the Act was given by the
Commission in Pasula v. Consolidation Coal Co., 2 FMSHRC 2786
(1980), rev'd on other grounds sub nom., Consolidation Coal Co.
v. Ray Marshall, 663 F.2d 1211 (3d Cir. 1981). Some of the
Commission's language pertaining to the burden of proof was
temporarily reversed in Wayne Boich d/b/a W. B. Coal Co. v.
F. M. S. H. R. C., 704 F.2d 275 (6th Cir. 1983), but thereafter the court vacated its decision reported at 704 F.2d 275,
except for its rulings as to back-pay issues, in Wayne Boich
d/b/a W. B. Coal Co. v. F. M. S. H. R. C.,
F.2d
, Sixth
Circuit No. 81-3186, October 14, 1983, leaving intact the Commission's rationale regarding the requirements for proving a
violation of section 105(c) (1) of the Act.
The test set forth
by the Commission in Pasula reads as follows (2 FMSHRC at 27992800):

lHH6

We hold that the complainant has established a
prima facie case of a violation of section 105(c) (1)
if a preponderance of the evidence proves (1) that
he engaged in a protected activity, and (2) that the
adverse action was motivated in any part by the protected activity. On these issues, the complainant
must bear the ultimate burden of persuasion. The employer may affirmatively defend, however, by proving
by a preponderance of all the evidence that, although
part of his motive was unlawful, (1) he was also motivated by the miner's unprotected activities, and
(2) that he would have taken adverse action against
the miner in any event for the unprotected activities alone. On these issues, the employer must bear
the ultimate burden of persuasion.
It is not sufficient for the employer to show that the miner deserved to have been fired for engaging in the unprotected activity~ if the unprotected conduct did not
originally concern the employer enough to have resulted in the same adverse action, we will not consider it.
The employer must show that he did in fact
consider the employee deserving of discipline for engaging in the unprotected activity alone and that he
would have disciplined him in any event. [Emphasis
in original.]
·
Johnny Mack White was Young's immediate supervisor and he
said that Young may have said something to him about not wanting
to ride the No. 1 belt, and about preferring to crawl the initial
distance of about four breaks, or approximately 300 feet, that
the No. 1 belt extended into the mine. White, however, stated
that Young had not mentioned to him that the pull cords for
stopping the belts failed to work and White denied that Young
had ever mentioned to him anything about measuring the clearance
between the belts and the mine roof. White additionally denied
that he had reported to any of his superiors any alleged complaints made to him by Young.
Charles Hatmaker was not Young's supervisor, but was just
another miner. He thinks he recalls having heard Young say that
he was not going to ride the No. 1 belt any more. While one
might conclude that Young's expression of fear of riding the No.
1 belt is the same as making a safety complaint, the attitude of
White and Hatmaker, as to Young's fear of riding the belt, was
considered by them to be more like an expression of a dislike
for working in low coal, for example, than an expression of a
safety complaint.
Young claimed to have found a sympathetic response to his
alleged safety complaints when he discussed them with Luther
Green III who was the safety man elected by the Southern Labor
Union. Green is the only person who has ever reported having

1997

had an accident while riding the belt, but Green said that his
injury was the result of his own negligence~ because he was on
his knees while riding on the belt and looked behind him to say
something to the miner behind him. When Green turned back to
face the direction the belt was traveling, he was hit in the
face and received a cut on the bridge of his nose which required
a few stitches.
Green missed the rest of that day at work because of the accident and doesn't consider the accident something that shows an unsafe belt conveyor.
Green, in the capacity of safety man, had not received any
complaints from any of the miners as to lack of safety for riding the belts or for any other type of safety problem.
Green
said that on the Friday following the Thursday when Young was
informed that he had been discharged, that Young angrily said
to him, "You call yourself a safety director letting men ride
these belts?" Green said he felt Young was so upset and argumentative at that time, that he just walked away to get his
knee pads and made no attempt to answer Young's allegation.
Randy Evans testified that he told Young that Green was
the union safety man on Friday morning, when Young mentioned
the belts to him, after Young had been discharged. Evans also
stated that the Barn Branch Mine was the safest mine in which
he had ever worked.
Moreover, Evans stated that Young told him
that the real reason Teshon fired Young was that Teshon was
afraid that Young would get Teshon's job.
Young contended there was a sign outside the mine to the
effect that the belts were not intended to be used for mantrip
purposes. Fee, the general manager, said the sign was old and
applied at one time when the belt structures and crossbars in
the first part of the belt entry did fail to provide 18 inches
of clearance. But Fee says the crossbars near the surface were
gradually removed until none exist there now and that a low profile 9-inch belt structure was also installed.
Teshon additionally stated that they shot out some slag in the mine roof to
open up the No. 2 belt so that miners could ride the belts all
the way from the mine entrance to the face area, as shown on
Exhibit A.
Wilburn Hale was the operator of the Wilcox continuousmining machine and had run a Wilcox miner for a total of 13
years. Hale said he told the section foreman the motor in the
Wilcox miner was burned out and needed replacing. Young was
called to work on the machine and Hale was surprised at how
little Young knew about checking motors and was especially critical of Young's failure to bring an ohmmeter to test the motor.
Robert Housley was a repairman at the Barn Branch Mine and
was a certified foreman.
He performed a preshift of all belt

1998

flights on the night of November 17 during his shift, which
lasts from 11:45 p.m. to 7:45 a.m. He checked all pull cords
and found them to be operative. Housley's testimony rebuts or
seriously erodes Young's claim that he tried to stop the No. 2
belt on November 17 by pulling the control cord running along
the No. 2 beltline, but that the cord failed to stop the belt.
Sidney Wayne Fee was the safety director for the Barn
Branch Mine. On one occasion, while Young was welding on the
surface, Wayne Fee observed him and complimented Young for wearing safety glasses. Young agrees that he received a compliment,
but Young does not even claim to have taken advantage of that
opportunity to express his safety concerns about riding the belt.
My review of the evidence shows that at most, two miners
recall that Young expressed a fear of riding the No. 1 belt and
expressed a preference for crawling the 250- or 300-foot length
of that belt, rather than riding it, because of his belief that
there was inadequate clearance between that belt and some crossbars which still existed along the No. 1 belt at that time.
Therefore, to the extent that Young expressed a fear of
riding the No. 1 belt, it may be said that he was engaged in a
protected activity and that he may not be discharged for such
activity if his discharge was motivated in any way by an expression of fear of riding the No. 1 belt.
When it is considered that the MSHA inspectors found no
violations of the mandatory safety and health standards pertaining to transportation of miners on the belts when they made a
special investigation at Young's request, it is unlikely that
Teshon was motivated by Young's fear of riding the No. 1 belt
when Teshon told Young he was being discharged for lack of competence to repair the Wilcox miner, especially since that was
the primary reason Fee had hired Young in the first place.
Credibility
Young, of course, claims that Teshon first told him on
Thursday he was being discharged because Teshon was afraid he
would get hurt riding the belt. Young says that when he told
Teshon on Friday morning that Teshon could not fire him for
that reason, Teshon changed the basis for Young's discharge to
be a claim that Young was not competent to repair the Wilcox
continuous-mining machine being used at the mine.
Young claims that he could not find anyone to corroborate
his account of the discharge, because all the miners are either
afraid to ~ell what actually happened or they have family relationships which impede their willingness to tell what happened,
such as the fact that Hatmaker is married to the general manager's
daughter, and that the safety director is the general manageris
son.

1999

It is true that witnesses' economic dependency on their
employer and kinship are factors to be exam{ned when one is
trying to evaluate credibility. Those relationships, however,
do not seem to have had an adverse impact upon credibility in
this proceeding because Hatmaker agreed that Young had expressed
to him a dislike for riding the No. 1 belt and Wayne Fee stated
that he had complimented Young for wearing safety glasses. Thus,
the two witnesses with the closest kinship ties to the general
manager gave favorable testimony in Young's behalf.
It is also true that all the witnesses, except the State
inspector, who testified in this proceeding, still work for
Terry Glen, but it must be kept in mind that Young only worked
for Terry Glen for 8 days, excluding Saturday and Sunday, and
the miners necessarily had little contact with Young and were
not acquainted with him well enough to have heard his alleged
views as to safety discussed in any detail.
Therefore, it is
understandable that they believed Young was opinionated and
that they were aware of few facts which supported his contentions to the effect that his discharge was motivated because
of his having made complaints about the hazards associated with
riding the belt conveyors.
Moreover, Young's own credibility was eroded by the inconsistent statements he made and the claims he made which were
rebutted or shown to be false.
Young had a tendency, for example, to state whatever best supported his claims. On page two
of the complaint he filed with MSHA, which is Exhibit 9 in this
proceeding, he stated that the coal height was 30 to 40 inches
in the mine.
But at the hearing, he reduced the height to 27
inches.
He stated on page two of the complaint that he noticed the
hazards of riding the belt when he first went underground on
November 12, 1982, but he stated that he needed the job, so he
avoided saying anything to Teshon at that time when Teshon
stated to him that it was necessary to be able to ride the belt
in order to work in the mines in that part of the country.
Since Young only worked 8 days, he undoubtedly continued to need
the job as much on the day he was discharged as he needed it on
November 12 when he declined to make comments about safety.
Therefore, it is more likely than not that Young's complaints
about safety were all made after his discharge, rather than before, as most of the miners testified.
On page four of his complaint, Young stated that the
clearance between the top of the No. 1 belt and the mine roof
was 10 to 12 inches. At the hearing, he claimed to have actually measured the clearance and found it to be from 10 to 19
inches, but Caldwell testified that he was close behind Young

2000

at the very time Young claims to have made the measurements and
Caldwell did not see him take any measurements.
Young was inconsistent at the hearing about the time he
had finished working in the mine on November 17, the day he
helped remove belt structures from the beltline, saying first
that he was back outside at 8:30 a.m. after getting his battery
torn off and thereafter saying that it might have been 10:30 or
11 a.m. when he got outside.
Although Young did not challenge Teshon's claim that Teshon
had given Young an ohmmeter to test the motor on November 16 on
the Wilcox continuous-mining machine, Young first said he was
not sure he had an ohmmeter and subsequently said that the ohmmeter gave him inaccurate readings and could not be relied on.
On the other hand, all the miners working with him said that he
did not use one at all, and they were positive he did not have
one.
In his deposition, Young stated on page 43 that the pull
cord to stop the belt was on the right side when one is going
into the mine, but at the hearing, he said the cord was on the
left side when one was going into the mine.
In view of the fact
that Young made inconsistent statements about what happened while
he worked at the Barn Branch Mine, I find that his credibility
is not entitled to be given as much weight as that of Teshon
who discharged him because Teshon's testimony is consistent in
the details he gave.
I find that the real reason for Young's discharge was Teshon's
belief that Young was not competent to repair the Wilcox continuous-mining machine.
It is a fact that both Fee and Teshon believed that Young had misled them at the initial interview by
telling them that he would have no-trouble in adapting to the
repair of a Wilcox continuous-mining machine, as he had worked
around them and had been associated with them.
Young admitted
that he was somewhat desperate for a job. Therefore, I believe
Fee's and Teshon's claim that Young misled them as to his competency to repair a Wilcox continuous-mining machine is entitled
to more consideration than Young's claim that he did not cause
them to think he knew more about the Wilcox than he actually did.
For all of the foregoing reasons, I believe that Young engaged in almost no protected activity under the Act while employed by Terry Glen; that even if he did engage in some protected
activity, his discharge was in no way motivated by that protected
activity; and that the real reason for his discharge was that
given by Teshon, namely, that Young did not have the competency
needed to repair the Wilcox continuous-mining machine useQ by
Terry Glen at the Barn Branch Mine.

2001

WHEREFORE, it is ordered:
The discrimination complaint filed on February 7, 1983, in
Docket No. KENT 83-126-D is dismissed.

~ ~-

scJ7o/A

Richard C. Steffey
~
Administrative Law Judge

Distribution:
Mr. Michael D. Young, Route 1, Box 267, Grundy, VA
(Certified Mail)

24614

Randall Scott May, Esq., Craft, Barret & Haynes, Post Office
Drawer 1017, Hazard, KY 41701 (Certified Mail)

yh

2002

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

BILLY RAY HARNESS,
Contestant

2204i

DISCRIMINATION PROCEEDING

v.

Docket No. SE 83-52-D

ROYAL JELLICO COAL CO., INC.,
·Respondent

MSHA Case No. BARB
CD 83-22

ORDER OF DISMISSAL
Appearances:

Art Roberts, Jr., Esq., Knoxville, Tennessee,
for Contestant;
Jerome Templeton, Esq., Knoxville, Tennessee,
for Respondent.

Before:

Judge Melick.

At hearing, the Complainant requested approval to withdraw his complaint in the captioned case for the reason that
the adverse action taken against him (discharge) admittedly
occurred before the alleged prot~cted activity (safety complaint).
Under the circumstances, permission to withdraw
was granted. 29 CFR § 2700. 11. iThe case is therefore dismissed.
I
fi
/1

~\/,
..
Ll~U.11
Mel~~\
~

Gary
Assistant. Chief Administrative Law Judge
I

Distribution:

(
I

i

:J.
\

/

'

Art Roberts, Jr., Esq.~/212 Peters Road, P.O. Box 30159,
Knoxville, TN 37930 tCertified mail)
Jerome Templeton, Esq., 1100 Hamilton Building, Knoxville,
TN 37902
(Certified mail)
nsw

2003

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CO-OP MINING COMPANY,
Respondent

NOV 301983

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 80-142
A.C. No. 42-00081-03011
Docket No. WEST 80-286
A.C. No. 42-00081-03014
Docket No. WEST 81-85
A.C. No. 42-00081-03022
Co-op Mine
DECISION

Appearances:

Katherine Vigil, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Carl E. Kingston, Esq., Salt Lake City, Utah,
for Respondent.

Before:

Judge Vail

I. Statement of the Case
The above-captioned civil penalty proceedings were brought
pursuant to section llO(a) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et~· (hereinafter referred to as
"the Act").
The violations were charged in 21 citations issued to
respondent following inspections at its Co-op mine located at
Huntington Canyon, Utah.
Pursuant to notice, a hearing on the
merits was held in Salt Lake City, Utah.
The parties waived filing
post-hearing briefs.
II. Issues
The principal issues presented in this proceeding are: (1)
whether respondent has violated the provisions of the Act and
implementing regulations as alleged in the proposal for assessment
of civil penalties filed in this proceeding; and, if so, (2) the
appropriate civil penalty that should be assessed against the
respondent for the alleged violations based upon the criteria set
forth in section llO(i) of the Act.
Additional issues raised by
the parties are identified and disposed of in the course of this
decision.

2004

III. Settlement Proposals
At the outset of the hearing, the petitioner moved that a
settlement agreement entered into jointly by the parties be
approved as follows:
Docket No. WEST 80-142
The petitioner contended that a reduction in the amounts of
the four proposed penalties in the citations listed below were in
order for the reason that upon review of the facts surrounding
their issuance, it was found that respondent's negligence was not
as great as originally assessed.
The parties proposed the
following:

Citation No.
789024
789026
788576
788577

30 C.F.R.§
75.1103
75.604
77.202
75.1106-3C

Amended
Proposed
Penalty
$ 72.00
168.00
136.00
104.00

Proposed
Penalty
$ 90.00
210.00
170.00
130.00

Docket No. WEST 80-286
The parties stipulated that the respondent had agreed to pay
the full amount of the proposed penalties assessed in eight of the
twelve citations listed below and that the reason for the
petitioner proposing a reduction in the proposed penalties for the
remaining four citations is that it was determined that
respondent's negligence was less than originally assessed.
The
respondent agreed to pay the full amount of the proposed penalties
in the following citations:
Citation No.
788834
788835
788837
788838
788839
788883
788885
788886

30 C.F.R.
75.316
75.316
75.316
75.316
75.1715
75.404
75.1715
75.1715

§

Proposed Penalty
$150.00
140.00
66.00
72.00
52.00
36.00
40.00
72.00

The parties stipulated and agreed that the penalties for the
citations listed below would be amended as follows:

2005

Citation No.
788831
788832
788833
788840

30 C.F.R.§
75.1801
75.1803
75.1806
75.1725C

Proposed
Penalty
$ 48.00
48.00
48.00
98.00

Amended
Proposed
Penalty
$ 38.00
38.00
38.00
78.00

IV. Stipulations
The parties also entered into the following stipulations:
1. The Co-op mine produced between 127,300 and 163,671 tons
of coal a year and employed approximately 20 people.
2.
The mine experienced 143 inspection days in the 24 months
preceding the issuance of the citations in WEST 80-142, and
received 127 assessed violations.
3. The mine had approximately 123 to 150 inspection days in
the 24 months proceeding the issuance of the citations in Docket
No. WEST 80-286 and was issued 131 to 138 assessed violations.
4.
The assessm~nt of reasonable penalties in the present
proceedings would not affect the respondent's ability to continue
in business.
Upon due consideration, I conclude that the proposed
settlements should be approved.
Approval of the settlement
proposals are reflected below in the final order.
After settlement of the above citations in these three
consolidated cases, there remains five citations alleging
violation of safety standards to be resolved. These are as
follows: WEST 80-142, Citation Nos. 788573 and 788579; WEST
80-286, Citation Nos. 788884 and 788887; WEST 81-85, Citation No.
1020472.
Discussion
WEST 80-142
Citation No. 788573
Citation No. 788573 alleges a type 104(a) violation of
standard 30 C.F.R. § 77.208(e) which provides as follows:
Valves on compressed gas cylinders shall be protected
by covers when being transported or stored, and by a
safe location when cylinders are in use.
MSHA inspector Dick Jones testified that he issued the above
citation during an inspection of the respondent's Co-op Mine after
observing two cylinders of compressed gas at the tipple with the

2006

hoses and gauges still attached. The cylinders were secured to
one of the supports under the coal preparation plant and were not
being used (Tr. 13-14).
The respondent does not dispute the fact that the cylinders
were located at the place described by the inspector and without
covers. However, Bill Stoddard, superintendent of the mine,
testified that the two cylinders were located under the floor of
the storage bin and that the bottoms of the cylinders were secured
in round containers. The cylinders were further secured by two
chains wrapped around the tanks to hold them in place (Tr. 36).
Stoddard maintained that this was a permanent installation and
that the tanks are protected from anything hitting or falling on
them.
The cylinders are used by the tipple foreman at different
times for maintenance work when he is not busy with duties
involving the tipple.
Respondent argues that the cylinders were being used
continuously on a daily basis. The tipple foreman at the time of
the inspection, had left this area where the tanks were located
to go load a truck.
It is respondent's contention that when the
gas cylinders are in a location where they are being used, they do
not fall under the provisions of the standard which provides for
the hoses and gauges to be removed and covers put on when being
"stored".
The petitioner contends that the inspector observed the two
cylinders without covers on and that they were not being used at
the time.
He argues that under these circumstances they were
being "stored" and required that covers be placed on the tops as
there was a potential danger of something falling on top of or
striking the cylinders and knocking off the gauges or hoses
allowing the gas to escape.
The threshold issue here is whether the gas cylinders were
being "stored" or "in use" when the inspector observed them. Part
77 of 30 C.F.R. does not define, "stored" or "in use". Webster's
New Collegiate Dictionary 1977 Edition defines store (stored) as
follows: "to lay away~ to place or leave in a location (as a
warehouse, library or computer memory): something that is stored
or kept for future use."
In Western Steel Corporation, 5 FMSHRC 310 (March 1983), the
Commission considered a similar factual situation under the
standards for metal and nonmetal underground mines.
In that case,
the operator of an oxyacetylene torch welder had left the gas
valves on the tank while he left the area to secure additional
material. The standard cited in this instance stated as follows:
"57.4-33 Mandatory. Valves on oxygen and acetylene tanks shall be
kept closed when the contents are not being used."

2007

The Commission upheld the Administrative Law Judge's vacation
of this citation stating~ "It must have been contemplated in the
drafting of the standard that some reasonable lapse of time be
permitted between the cutting and welding with the torch and
closing of the tank valves." The Commission decided that the case
required them to construe the meaning of the key phrase, "not
being used." They stated that "use" has a temporal meaning
because tasks extend over time.
The Commission determined that
the approximately 20-minute absence from the torch head was of
temporary duration and directly related to the continuous
performance of the specific welding task. However, in a footnote
they stated that the above case did not require them to, and they
did not decide whether a temporary laying aside of the torch
welder for other work-related reasons or for such purposes as
coffee breaks, trips to the lavatory, or the like, would require a
different approach.
In light of the foregoing, it may be reasonably inferred that
the decision in the Western Steel case can be applied to the facts
being considered here. The evidence in this case is not explicit
as to how long the tipple operator had been gone from the area
where the tanks were located, or for what reason he left. Jones
testified that when he arrived at the tipple he observed the two
cylinders with the hoses and gauges still attached. Jones stated
that he saw a truck loading at the tipple and when the truck left,
the miner working at loading the truck came over and identified
himself as the tipple foreman.
He abated the alleged violation by
taking off the gauges and putting on the covers. Jones testified
that he did not know how long it had been since someone had used
these cylinders (Tr. 18).
After a careful review of all of the evidence of record, I am
persuaded that a violation of the cited standard occurred in this
case. The respondent failed to identify any task the tipple
foreman was performing prior to his loading the truck at the
tipple. The thrust of respondent's arguments are that there was
not a potential for danger from these tanks because of the
location and manner in which they were located at the mine.
Even
assuming that the potential for an accident had been reduced
considerably by reason of described precautions, the fact remains
that the standard requires the covers to be placed on the tanks
when they are not "in use" and are "being stored." There is no
evidence that these tanks were being used by anyone prior to the
arrival of the inspector so I am not presented with a factual
situation similar to that posed in the Western Steel case. The
evidence shows the tanks were kept at this location so that they
were available for use by the tipple foreman whenever he had a
task to do between his various duties at the tipple. However,
when not in use, the standard requires that the covers be placed
on these tanks, which the respondent had not done.

2008

I do not find either the negligence or gravity serious in
this violation for the tanks were placed in an area where there
was some protection from external forces and they were tied down
with chains to prevent them from falling over. The likelihood of
a serious injury wa~ small and usually only the tipple foreman
would be in the area.
Further, abatement was achieved immediately
demonstrating a good faith effort to achieve rapid compliance.
I
assess a penalty of $35.00 for the respondent's violation of
§ 77.208(e).
Citation No. 788579
During an ~nderground inspection of respondent's Co-op Mine,
Inspector Jones issyed citation No. 788579 charging a violation of
30 C.F.R. § 75.523 _/ and alleging as follows:
The Joy roof bolter observed being operated in the belt
entry of the 2-right working section was not provided
with devices (panic bars) that will permit the equipment to be deenergized quickly in the event of an
emergency.
Jones testified that he observed two miners roof bolting in
the entry outby the face and noticed there were no panic bars or
means provided to quickly deenergize the tramming motors on the
roof bolting machine in the event of an emergency. Jones asked
one of the miners if the equipment could be trammed from where he
was standing and the miner answered "yes" (Tr. 22, 23). Jones was
accompanied on this inspection by Ron Mattingly, respondent's
employee responsible for electrical maintenance.
Upon being shown
the alleged violation, Mattingly agreed that the machine needed
panic bars (Tr. 23).
Evidence shows that the roof bolting machine cited in this
case was constructed from a frame originally manufactured by the
Joy Manufacturing Company.
Two booms manufactured by the Manson
Company were attached to the front of the frame for drilling holes
for installing roof bolts. Valves are located on each boom to
operate the hydraulic pressure to run the drills. The procedure
for roof bolting with this two-man bolter is for a miner to stand
on each side to operate the controls on the boom.
Each miner
drills two holes for the roof bolts and then usually the miner on
the right side goes to the cage located on that side to tram
(move) the machine forward or backwards as needed (Tr. 55). The

ll

Electric Face Equipment~ deenergization. (Statutory Provision)
An authorized representative of the Secretary may require in any
mine that electric face equipment be provided with devices that
will permit the equipment to be deenergized quickly in the event
of an emergency.

2009

testimony of several witnesses explained that the roof bolter was
trammed by a hydraulic tramming motor.
A pump turned by an
electric motor provided pressure necessary to operate the tramming
motor to move the machine as well as the drills on the two booms
(Tr. 84, 85). The term "tramming motor" is defined in the Bureau
of Mines, U.S. Department of Interior, A Dictionary of Mining,
Mineral and Related Terms (1968) as follows: "May refer to an
electric locomotive used for hauling loaded trips, or it may refer
to the motor in a cutting machine which supplies the power for
moving or tramming the machine."
Respondent sets forth essentially three arguments germane to
the question of whether a v1olation of § 75.523 occurred.
First,
that the roof bolting machine had two panic bars installed on the
machine, painted fluorescent orange in color, and the inspector
failed to see them.
Second, that the inspector misunderstood the
miner's reply to his question as to whether the machine could be
trammed from where he was standing.
Third, that the roof bolter
could only be trammed from inside the cage on the machine and
panic bars were unnecessary (Tr. 170, 171).
The specific issue to be decided is whether the machine cited
in this case had devices installed on it which would allow it to
be quickly deenergized in the event of an emergency.
There is
considerable divergent testimony as to whether there were panic
bars installed on the machine with the inspector testifying he saw
none and the respondent's employees claiming they were there and
painted orange.
The facts in this case must first be considered
in conjunction with the sub parts of 30 C.F.R. § 75.523 which
provide the applicable provisions adopted by the Secretary in
complian~e with the statutory authority of the above regulation. _/
30 C.F.R. § 75.523-1 provides in part as follows:
Deenergization of self propelled electrical face
equipment installation requirements.
(a) Except as provided in paragraphs (b) and (c) of this
section, all self-propelled electric face equipment

2/ Although the inspector cited section 75.523, it is clear from
both the meaning of the citation and the arguments of counsel for
both parties that respondent was alleged to have violated subparts
l(a) and 2 (a)(b)(c) which generally set forth the requirements to
comply with the main section.
Respondent was charged with not
providing devices (panic bars) that would permit the equipment to
be deenergized quickly in the event of an emergency.
There was
never a doubt that respondent was aware of what it had been
charged with in this citation.

2010

which is used in the active workings of each underground coal mine on and after March 1, 1973, shall, in
accordance with the schedule of time specified in
paragraphs (a)(l) and (2) of this section, be provided
with a device that will quickly deenergize the tramming
motors of the equipment in the event of an emergency.
The requirements of this paragraph (a) shall be met as
follows:
(1)
On and after December 15, 1974, for self-propelled
cutting machines, shuttle cars, battery-powered machines,
and roof drills and bolters;
(2)
On and after February 15, 1975, for all oth1r
types of self-propelled electric face equipment._/
Additionally, 30 C.F.R. § 75.523-l(a) must be read in conjunction
with the requirements of 30 C.F.R. § 75.523-2(a)(b)(c) which
provides as follows:
(a) Deenergization of the tramming motors of
self-propelled electric face equipment, required by
paragraph (a) of § 75.523-1, shall be provided by:
(1) Mechanical actuation of an existing push
button emergency stop switch,
(2) Mechanical actuation of an existing lever
emergency stop switch, or
(3) The addition of a separate electromechanical
switch assembly.

}/ The exceptions set forth at 30 CFR 75.523-l(b) and (c) provide
as follows:
"(b) Self-propelled electric face equipment that is equipped
with a substantially constructed cab which meets the requirements
of this part, shall not be required to be provided with a device
that will quickly deenergize the tramming motors of the equipment
in the event of an emergency."
"(c) An operator may apply to the Assistant AdministratorTechnical Support, Mine Safety and Health Administration,
Department of Labor, 4015 Wilson Boulevard, Arlington, Virginia
22203 for approval of the installation of devices to be used in
lieu of devices that will quickly deenergize the tramming motors
of self-propelled electric face equipment in the event of an
emergency. The Assistant Administrator-Technical Support may
approve such devices if he determines that the performance thereof
will be no less effective than the performance requirements
specified in § 75.523-2."

2011

(b) The existing emergency stop switch or
additional switch assembly shall be actuated by a bar or
lever which shall extend a sufficient distance in each
direction to permit quick deenergization of the tramming
motors of self-propelled electric face equipment from
all locations from which the equipment can be operated.
(c) Movement of not more than 2 inches of the
actuating bar or lever resulting from the application of
not more than 15 pounds of force upon contact with any
portion of the equipment operator's body at any point
along the length of the actuating bar or lever shall
cause deenergization of the tramming motors of the
self-propelled electric face equipment.
Turning to the merits of this case, the undisputed testimony
of respondent's own witness shows that a violation of the Act
occurred.
Ron Mattingly testified that he was familiar with the
condition of the panic bars on the day of the subject inspection
and that one of the panic bars didn't function because of a faulty
internal switch.
It had been damaged and would not deenergize the
equipment.
Mattingly claimed there were two panic bars on the
roof bolter, one on each side and that only one was working (Tr.
63, 64).
The thrust of the conflicting testimony in this case is
misdirected towards two issues: First, whether the roof bolter
could be trammed or moved from a position where the miners
normally stood while operating the drills on the two booms.
second, whether there were panic bars on the booms to deenergize
the equipment in case of an emergency.
Three witnesses testified
on behalf of the respondent that the machine could only be driven
forward or backwards from the cage located on the right side and
that the miner would have to get in the cage to do this. This
evidence was uncontroverted.
The same three witnesses also testified that there were panic
bars installed on the roof bolter with Mattingly stating that they
were painted fluorescent orange. Jones stated that he did not see
the panic bars described by the respondent's witnesses.
However, assuming that the roof bolter was equipped with
panic bars on each boom and could not be trammed or driven by a
miner standing there, the respondent's defense must fail.
Respondent's witness and electrical maintenance foreman testified
that he knew one of the switches on the boom of the roof bolter
used to deenergize the tramming motor was inoperative and that the
switch had been on order for approximately two months (Tr. 63,
64).

201~

I find that the lack of a device on one boom of this two man
roof bolter is a violation of the standard, specifically that part
of section 75.523-2(b) which states in pertinent part as follows:
(b) The existing emergency stop switch or additional switch
assembly shall •.• permit quick deenergization of the tramming
motors of self-propelled electric face equipment from all
locations from which the equipment can be operated." (emphasis
added).
I find that the evidence clearly shows that the roof bolter
could be "operated" from the booms.
That is, the miners drilling
holes turned the valves on the booms to operate the drills for
installing roof bolts.
It is vital in such a position that each
miner be afforded a panic device to turn off the tramming motors
powering the equipment in the event of an emergency.
Respondent argues that one of the switches was operative and
that this is all the standard requires.
I reject that argument
for it is imperative that the device be available for quick deenerg ization of the equipment from both sides and requiring one
miner to go around the equipment to the other side to turn off the
switch defeats the purpose. Although, I find it unnecessary in
this case to resolve the question as to whether there were panic
bars on the machine, it is imperative and required by the standard
that such bars be installed to give the miner an opportunity to
quickly "hit" the switch should an emergency arise.
Penalty
The six criteria for assessing a penalty are set out in 30
C.F.R. § 820(i).
The size of the operator is medium.
The
assessment of reasonable penalties in this case will not affect
respondent's ability to continue in business.
I find that
respondent was negligent in allowing the two man roof bolting
machine to be operated with one faulty panic switch.
Also, I find
that the respondent knew of this faulty switch as its employee
responsible for electrical maintenance testified he was aware of
this for over a two month period prior to the inspection.
The probability of injury exists as the miner operating the
drill was exposed to becoming entangled in the machine and being
unable to switch it off.
There is a likelihood that the other
miner could deenergize the machine with his switch if he became
aware of a need to do so, but this could take time.
The injury
could be serious and cause death. Only one miner at a time would
be exposed to the risk.
Respondent showed good faith in abatement
of the violation.
I find $150.00 is an appropriate penalty in
this case.

2013

WEST 80-286
Citation No. 788884
§

Citation No. 788884 charges a 104(a) violation of 30 C.F.R.
75.1725(c) which provides as follows:
Repairs or maintenance shall not be performed on
machinery until the power is off and the machinery
is blocked against motion, except where machinery
motion is necessary to make adjustments.

Inspector Ted Farmer testified that while inspecting the
second right section of the first entry in the Co-op mine he
observed a continuous miner being repaired while the power was on.
The inspector testified that this created a dangerous situation
because the employee doing the repairs was positioned under a
cutting head containing sharp spikes which could have severely
injured the employee had the power come on and the cutting head
started running.
Respondent admits the above facts as described by the
inspector but denies that a dangerous situation existed.
It is
respondent's position that even though power was connected to the
machine, it was not running and the cutting head was blocked and
would not move if the machine started up.
Scott Stoddard, respondent's mine foreman, testified that the
conveyor chain was off the cog and he was under the machine trying
to get it back on.
He stated that the front of the machine was
blocked up by a 6 foot crib and the switch to the power was off.
He could not conceive of an accident happening because of the
block and the switch being off (Tr. 142, 143). Stoddard contends
that it was necessary to run the machine at certain times during
these adjustments to get the holes in the chain lock to line up
with the cog (Tr. 144).
Respondent contends that there was no
danger here and also that there is a provision in 30 C.P.R. § 75.1725(c) which provides that power may be on " •.. where machinery
motion is necessary to make adjustments."
I find that the above exception does not apply here.
Testimony reveals that in order to complete the process of
adjusting the cog to the chain, Stoddard, from his position
outside the continuous miner, would direct the operator who was
stationed in the cab of the continuous miner to run the cog.
After he felt the cog was aligned properly, Stoddard would then go
back under the head of the continuous miner to check the cog and
chain for alignment (Tr. at 147). At this point, Stoddard would
be under the cutting head while another man was in the cab at the
controls with the power on.
This presents a very dangerous
situation.
There is no reason why the power to the machine could
not be turned off while Stoddard was going back under the head to
check the alignment.
If the cog required further adjustment,
Stoddard could have backed away from the machine, power could have

2014

been turned back on, and the cog rotated by the operator in the
cab.
I therefore reject the Company's defense because it was not
"necessary" that the power be on while the repairman was under the
cutting head to check the alignment of the cog to the chain. The
citation is affirmed.
Penalty
I find the respondent was negligent in not enforcing the
safety regulation citeo in this case and particularly where it is
a mine foreman who was performing the alleged dangerous act. The
probability and gravity appear high in that the cutting head would
inflict serious and possibly fatal injuries to an exposed miner.
Also, the machine could easily be activated while the repairs were
being performed under the machine. The violation was quickly
abated showing good faith on respondent's part.
I find $275.00 is
an appropriate penalty in this case.
Citation No. 788887
§

Citation No. 788887 charges a 104(a) violation of 30 C.F.R.
75.316.
30 C.F.R. § 75.316 provides as follows:
Ventilation system and methane and dust control plan.
[Statutory Provisions].
A ventilation system and methane and dust control
plan and revisions thereof suitable to the conditions
and the mining system of the coal mine and approved by
the Secretary shall be adopted by the operator and set
out in printed form on or before June 28, 1970. The
plan shall show the type and location of mechanical
ventilation equipment installed and operated in the
mine, such additional or improved equipment as the
Secretary may require, the quantity and velocity of air
reaching each working face, and such other information
as the Secretary may require.
Such plan shall be reviewed by the operator and the Secretary at least every
six months.

The facts related to this citation are not in dispute.
In
accordance with ~ 75.316, respondent developed such a plan with
the Secretary's approval.
That plan required that brattice lines
or curtains be installed anytime an entry exceeds fifty feet from
a crosscut (Tr. at 134, 135 and P-8). When the inspector made his

2015

inspection he saw an entry which had been mined 113 feet past the
crosscut but was not equipped with a brattice line or curtain as
the plan requires (P-10). While no brattice line was in place the
inspector did observe marks in the roof which would indicate that
sometime prior to the inspection a brattice line had been hung.
The inspector also noticed some evidence of rib sloughage in the
area where the curtain would have been hung.
I find the
inspector's testimony to be credible and accept these facts.
When an operator departs from his ventilation plan, a
violation of 30 C.F.R. § 75.316 occurs.
Zeigler Coal Co., 4 IMBA
30 ( 1975), aff 'd. 536 F. 2d 398 (D.C. Cir. 1976). The fact that
the brattice line may have only been down for a short time or
because of unusual conditions is not a defense.
Consolidated Coal
Co. 3 FMSHRC 2207 (September 1981). The citation is therefore
affirmed.
I find that respondent was negligent in failing to enforce
safety regulation§ 75.316 rn~ndating brattice curtains in
accordance with the operator's ventilation plan.
Concerning citation No. 788887, I find the probability of
injury to be moderate, the gravity of the potential injury to be
very serious, and the number of employees subject to this danger
to be considerable. While the facts do not disclose that a
methane explosion was likely, had one occurred the injuries
resulting from such an explosion could be fatal or very serious
and the number of miners affected would be high.
I find $160.00
is an appropriate penalty in this case.
WEST 81-85
Citation No. 1020472
§

Citation No. 1020472 alleges a 104(a) violation of 30 C.F.R.
75.403 which provides in pertinent part as follows:
Maintenance of incombustible content of rock dust.
Provision]

[Statutory

Where rock dust is required to be applied, it shall be
distributed upon the top, floor, and sides of all underground
areas of a coal mine and maintained in such quantities that
the incombustible content of the combined coal dust, rock
dust, and other dust shall be not less than 65 per centum,
but the incombustible content in the return aircourses shall
be no less than 80 per centum

2016

With respect to this citation, the essential facts are not in
dispute.
During a general inspection of respondent's Co-op Mine,
Inspector Farmer noticed that the coloration on certain areas of
the mine were a bit dark.
This indicated to Farmer that the
percentage of incombustible content of rock dust might be low in
this specific area.
Farmer took a spot sample of the dust by
scraping a rib with a brush, sifting the material through a
screen, and sending the sifted material out for chemical analysis.
The usual procedure, referred to as band sampling, would be to
combine samples from the roof, floor and both ribs.
On this
occasion, because the floor and roof were too wet, Farmer only
took samples from the ribs.
The reason for this is that the
moisture content of the floor would cause the test to be
inaccurate as to the ribs.
Farmer noted wet floor condition on
the form which accompanied the samples when they were sent for
analysis.
Four different samples from different areas were sent out for
analysis.
A dust sampling report was returned to Farmer with the
results as follows:
Spot #1 (sample taken from floor and ribs at
an intake entry) 76%; Spot #2 (sample taken from ribs at a return
entry) 73%; Spot #3 (sample taken from floor and ribs at a return
entry) 73%; and Spot #4 (sample taken from ribs at an intake
entry) 83% (Exh. P-4).
Co-op argues that the dust sampling report ~acks a sufficient
foundation because the inspector who testified to its findings had
no personal knowledge of the testing procedures used to evaluate
the sample.
This identical defense was unsuccessfully raised by
Co-op earlier in Co-op Coal Co., 3 IMBA 533 (1974), which also
concerned admissibility of a dust sampling report on a 30 C.F.R.
75.403 violation.
The Adminstrative Law Judge in that case
admitted the report because it had the "earmarks of reliability"
and held that such a report can "establish a prima facie case of
violation."
Co-op Coal, at 539.
Dust sample reports have been
admitted in several other cases involving alleged violation of
§ 75.403 without testimony of the person conducting the actual
chemical analysis.
See Leechburg Mining Co., 1 FMSHRC 632 (June
1979), Itmann Coal Co., 3 FMSHRC 1221 (May 1981); and Old Ben Coal
Co., 2 FMSHRC 2806 (Oct. 1980).
Beyond admissibility, Co-op also attacks the credibility of
the report on the basis that the testing procedures employed by
the inspector were irregular.
Such an attack is indeed authorized
under Co-op Coal Co., 3 IMBA at 539.
It is argued that normal
procedure dictated by the MSHA Underground Manual requires band or
perimeter sampling.
Band sampling entails collecting dus~ from
the floor, roof and both ribs and then combining all the dust in
one sample for a single reading.

2017

This was not the method followed by Farmer in gathering the
samples which generated the report in this case.
Instead, the
sample for Spot #2 was gathered only from the ribs and the sample
for Spot #3 was gathered from the ribs and floor. 4 ; It is
undisputed that the floor at Spot #2 was "wet" within the meaning
of 30 C.F.R. § 75.402-1. Where a floor is "~et" there is no
danger of combustibility and samples are not necessary. 30 C.F.R.
§ 75.402.
For this reason a floor sample was not included in the
total Spot #2 sample.
At the same time, it is also clear that
moisture content will increase the percentage of incombustible
material and must be considered as part of the incombustible
content of such material. 30 C.F.R. § 75.403-1.
Respondent argues
that they have been denied the benefit of the wet floor reading
which might have added sufficient incombustible material to the
aggregate sample to meet the 80% requirement and give a more
accurate reading.
Failure of the inspector to follow his own internal guide
lines on gathering dust report samples is not alone reason to
discard the sample. Old Ben Coal, at 2809.
Dust sampling reports
based solely on rib samples have been held sufficiently
accurate to support a § 75.403 violation if there are reasonable
grounds for the inspector's procedures.
Itmann Coal, at 1226.
In the instant matter, the inspector testified that the roof
was too high to obtain samples from there and the floor was too
wet to sample. On further inquiry, however, the inspector
revealed that a sample could have been obtained from the floor but
that he felt it was not necessary because there was sufficient
water to insure incombustible content over 80% (Tr. at 106).
When asked if moisture content was to be included in the sample
the inspector answered in the affirmative and added that this is
why he noted the wet floor conditions on the form which accompanied the samples (Tr. at 105). However, in making the
analysis which generated the 73% figure for Spot #2 I find that
the condition of the floor was not factored into the percent
reading whatsoever (Tr. at 105). Notwithstanding this, the
Secretary bases his penalty solely on the percentage reading from
the dust sampling report.
In essence the government is arguing, notwithstanding the
clear mandate to include moisture content in its sample, it can
take a sample but exclude high moisture content areas because they
are clearly in the safe range.
The government then proposes to
use this data to prove that respondent does not meet the threshold
of the safe range.
I find this reasoning tol3e unsound.
The Spot
#2 reading is unnecessarily inaccurate.
Itman coal, at 1226. If
4/ Spots 2 and 3 from return aircourses are the critical samples
because they both tested at 73% incombustible content and 30
C.F.R. 75.403 requires 80% for return aircourses. The remaining
samples taken from intaking aircourses tested at 76% and 83% which
is above the 65% minimum for intakes.

2018

the floor area was indeed too "wet" (as that term is used in 30
C.F.R. § 75. 402-1) and was clearly in the safe zone then that
specific area may be exempt frorn the rock dusting requirement
altogether under 30 C.F.R. § 75.402.
However, testimony does support a violation of the section
based on sample #3 which did include samples from the floor area
as well as the ribs.
Co-op has not argued that one sample alone
is insufficient to support a violation.
Therefore, I find
Citation No. 1020472 should be affirmed.
Further, I find
respondent's failure to maintain a sufficient level of incombustible material constituted negligence as the regulation
requires an 80% level and respondent was maintaining a 73% level.
I find the probability of injury as to this violation to be
low but the gravity of the injury, should one occur, to be
serious. Also a number of employees would be subject to this
danger.
Two of the four tests showed the operator to be in
compliance.
However, one of the two tests were unacceptably inaccurate and one test shows the operator to be in violation but
only by seven percentage points.
I find that $50.00 is an
appropriate penalty in this case.
Conclusions of Law
Based upon the entire record in these consolidated cases
including the stipulations of the parties and upon the factual
determinations reached in the narrative portions of this decision,
it is concluded:
1. That the Commission has jurisdiction to decide these
three cases.
2.
Based upon the stipulation of settlement entered into
between the parties, the following agreed settlements for the
designated citations are approved as follows:
Docket No. WEST 80-142:
Citation No.
789024
789026
788576
788577
Total

Proposed Penalty
$ 72.00
168.00
136.00
104.00
$480.00

2019

Docket No. WEST 80-286:
Citation No.
788831
788832
788833
788834
788835
788837
788838
788839
788840
788883
788885
788886
Total

Amended Proposed Penalty
$ 38. 00
38.00
38.00
150.00
140.00
66.00
72.00
52.00
78.00
36. 00
40.00
72.00
$820.00

3. That the credible evidence of record establishes as
follows:
In Docket No. WEST 80-142, Citation No. 788573,
respondent violated 30 C.F.R. § 77.208(e) by failing to replace
the covers on the tanks of compressed gas when not in use and that
an appropriate penalty for this violation is $35.00. Also, in
reference to Citation No. 788579, respondent violated 30 C.F.R.
§ 75.523, in failing to have a device on one of the booms for
deenergizing the tramming motors in the event of an emergency and
that $150.00 is an appropriate penalty in this case.
4.
In Docket No. WEST 80-286, Citation No. 788884, the
evidence shows that respondent violated safety standard 30 C.F.R.
§ 75.1725(c) by failing to turn the power off to the continuous
miner while a miner was underneath the machine attempting to
replace the conveyor chain on the cog. An appropriate penalty in
this case is $275.00. As to Citation No. 788887, respondent
violated 30 C.F.R. § 75.316 by failing to follow its approved
ventilation plan and an appropriate penalty for this violation is
$160.00
5.
In Docket No. WEST 81-85, Citation No. 1020472, I find
that the evidence shows that respondent violated 30 C.F.R.
§ 75.403 by failing to maintain rock dust in sufficient quantities
to comply with the requirements set out therein.
Although some of
the tests were not valid and indicative of a violation, I find
that sample #3 supports the petitioner's contention that a
violation occurred and that an appropriate penalty is $50.00.
ORDER
Accordingly, based upon the foregoing findings of fact and
conclusions of law, the respondent is ORDERED to pay the total of
$1,970.00 within forty days of this decision.

7~~~/?~
Vi rg :i« E. Vail

Administrative Law Judge
/blc

Distribution:
Katherine Vi~il, Esq., Office <lf the Solicitor
United States Department of Lal)or, 1585 Federal Building
1961 Stout Street, Denver, Colorado 80294 (Certified Mail)
Carl E. Kingston, Esq., 57 West Angelo Avenue
P.O. Box 15809, Salt Lake City, Utah 84115 (Certified Mail)

2021

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

HDV ~3 0 !983

22041

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 83-202
A.C. No. 46-01283-03513

:'

Docket No. WEVA 83-203
A.C. No. 46-01283-03514

WESTMORELAND COAL COMPANY,
Respondent

Docket No. WEVA 83-204
A.C. No. 46-01283-03515
Docket No. WEVA 83-205
A.C. No. 46-01283-03517
Hampton No. 3 Mine
ERRATA ORDER
Before:

Judge Kennedy

The parties having moved for correction of an
arithmetical error of $130 in my decision of November 7,
1983, it is ORDERED that the same be, and hereby is,
GRANTED and the decision corrected to show that the
total amount of the settlement approved is $3,961.
It
is FURTHER ORDERED that as corrected the decision is
confirmed and the operator directe to pay the amount
of the settlement agreed upon, $3-· 61, FORTHWITH.
I

l

/

.'/

!

,.f

Distribution:
William H. Connor, Esq., Office of the Solicitor, U.S.
Department of Labor, 3535 Market St., Philadelphia, PA
19104
(Certified Mail)
F. Thomas Rubenstein, Esq., Westmoreland Coal Company,
P.O. Drawers A & B, Big Stone Gap, VA 24219
(Certified
Mail)
/ejp

2022

